Exhibit 10.6


LEASE AGREEMENT


THIS LEASE AGREEMENT (this "Lease") is made and entered into as of July 7, 2016,
by and between Lessor and Lessee, as defined below. Lessor and Lessee are
hereinafter sometimes individually referred to as “Party,” or collectively
referred to as “Parties.” Lessor hereby agrees to lease to Lessee and Lessee
hereby agrees to lease from Lessor, the Premises, as defined below, pursuant to
all of the terms and conditions set forth below:


ARTICLE 1 - DEFINED TERMS, GENERAL CONDITIONS AND PREMISES


Section 1.1    Defined Terms and Covenants. The terms listed below ("Defined
Terms") shall have the following meanings throughout this Lease, and the
covenants described in this Section 1.1 shall have the same effect as the terms
and conditions of the Lease:


(a)    Lessor:        The Plaza CP LLC
a California limited liability company


(b)    Lessee:    A-Mark Precious Metals, Inc.
a California corporation


(c)
Premises:    The crosshatched space shown on Exhibit "C-2" attached hereto and
to be commonly known as 2121 Rosecrans Avenue, Suite 6300, El Segundo,
California.



(d)
Building:    The Building, all other buildings and office, commercial and retail
space and all roads, walks, plazas, landscaped areas, improvements, facilities
and common areas associated therewith, including the Parking Facilities (as
hereinafter defined) shown on Exhibit "A-1" and the land legally described on
Exhibit "A-2" (the property) on which the same are situated.



(e)
Property: That portion of Continental Park (depicted in Exhibit "A-3") described
in Exhibit "A-2."



(f)
Deemed Rentable Area of the Building:    456,323 square feet. Subject to Exhibit
"A-1."



(g)
Deemed Rentable Area of the Premises:     8,969 square feet.

Deemed Usable Area of the Premises:     7,666 square feet.


(h)
Intentionally Deleted



(i)
Term and Option To Extend: The Lease term shall be nine (9) years following the
Commencement Date (the “Term”). Notwithstanding the previous sentence, if this
Lease does not commence on the first (1st) day of a calendar month, the Term
will always terminate on the last day of the one hundred and eighth (108th) full
calendar month following the Commencement Date. Lessee shall have one (1) option
to extend the Term for five (5) years, pursuant to Rider No. One attached
hereto.



(j)
Commencement Date: April 1, 2017. Lessee shall have early access to the
Premises, at no charge, as of March 20, 2017, for the purpose of installing
furniture and equipment only, subject to (a) Lessee complying with all terms,
conditions, covenants, rules and regulations of the Lease [other than payment of
Rent] as of the date Lessee first occupies the Premises, including, but not
limited to, the Article 14 insurance requirements and the Sections 14.1 and
35.15(e) indemnity protections, and (b) Lessee not interfering with Lessor’s
construction of the Lessee Improvements.



(k)
Base Rental:    Lessee shall pay base rental for the Premises (“Base Rental”) as
follows:



From April 1, 2017 through January 31, 2018: $16,144.20 (subject to Section
35.32);


From February 1, 2018 through March 31, 2018:    $32,288.40 per month;
From April 1, 2018 through March 31, 2019:    $33,257.05 per month;
From April 1, 2019 through March 31, 2020:    $34,254.76 per month;
From April 1, 2020 through March 31, 2021:    $35,282.40 per month;
From April 1, 2021 through March 31, 2022:    $36,340.87 per month;
From April 1, 2022 through March 31, 2023:    $37,431.10 per month;
From April 1, 2023 through March 31, 2024:    $38,554.03 per month;
From April 1, 2024 through March 31, 2025:    $39,710.65 per month; and
From April 1, 2025 through March 31, 2026:    $40,901.97 per month.
Subject to Articles 3 and 4.


(l)
Deposit:     Lessee shall pay Lessor a security deposit (the “Deposit”) of
$40,901.97 in accordance with Article 5 of the Lease.



(m)
Intentionally Deleted



(n)
Use:    General Office. Subject to Article 6.



(o)
Parking Privileges:    Lessee is authorized to take up to a maximum of
thirty-six (36) parking permits. Lessee must take a minimum of thirty (30)
non-reserved permits. Subject to Article 32.



(p)
Current Monthly Parking Permit Charges:    Reserved Permits at $135.00 /
Non-Reserved Permits at $80.00 (subject to increases pursuant to Exhibit "F”
attached hereto, except, however, in no event shall the parking charges increase
prior to April 1, 2018).



(q)
Lessor’s Construction Allowance: $536,620.00. Lessor shall also provide Lessee
with an additional sum of $1,149.90 for space planning costs. Any unused portion
of the Lessor’s Construction allowance may be used by Lessee, following thirty
(30) day advance written notice to Lessor, in an amount not to exceed fifty
percent (50%) of the Base Rental due in a single month over the Term, and by no
later than April 1, 2018, towards its monthly Basic Rent obligation. Subject to
Exhibit “C.”



(r)
Normal Hours:    Monday through Friday, from 7:30 a.m. to 6:30 p.m., Saturday,
from 9:00 a.m. to 1:00 p.m., excepting state and/or federal holidays. Lessee
shall have access to the Premises twenty-four (24) hours per day, seven (7) days
a week. Subject to Exhibit "D."



Section 1.2    General Conditions.


(a)    Unless this Lease provides for a contrary standard, whenever in this
Lease the consent or approval of the Lessor or Lessee is required, such consent
or approval shall not be unreasonably withheld, conditioned or delayed (except,
however, with respect to any Lessor consent, for matters which could possibly
have a material adverse effect on the Building's plumbing, heating, mechanical,
life safety, ventilation, air conditioning or electrical systems, which could
affect the structural integrity of the Building, or which could affect the
exterior appearance of the Building, Lessor may withhold such consent or
approval in its sole discretion but shall act in good faith); and


(b)    Unless a contrary standard or right is set forth in this Lease, whenever
the Lessor or Lessee is granted a right to take action, exercise discretion, or
make an allocation, judgment or other determination, Lessor or Lessee shall act
reasonably and in good faith and take no action which might result in the
frustration of the reasonable expectations of a sophisticated tenant and a
sophisticated landlord concerning the benefits to be enjoyed under this Lease.


Section 1.3    Lease of Premises. Lessor leases to Lessee, and Lessee leases
from Lessor, the Premises.


ARTICLE 2 - TERM


Section 2.1    Effective Date. This Lease shall become effective (the "Effective
Date") upon the approval of the Lessor's lender on the Property and when signed
by Lessor and Lessee (if lender's prior approval is required). All of the terms,
conditions, covenants, rules and regulations of the Lease (other than the
payment of Rent) shall apply as of the Effective Date.


Section 2.2    Commencement Date. The Term of this Lease and the Rent shall
commence on April 1, 2017 (the "Commencement Date").


Section 2.3    Delay in Delivery of Premises. If Lessor is unable to deliver
possession of the Premises to Lessee on or before the Commencement Date, Lessor
shall not be subject to any liability for its failure to do so. This failure
shall not affect the validity of this Lease or the obligations of Lessee under
it, but the Lease Term shall commence on the date on which Lessor delivers
possession of the Premises to Lessee. The Lease Expiration Date shall be
extended for a like period plus any additional period required to make the Lease
Expiration Date the last day of the calendar month. Lessor shall use its
commercially reasonable efforts to enforce its rights to possession of the
Premises against any holdover tenant. Notwithstanding the forgoing, if the
Tenant Improvements are not Substantially Complete on or before the Commencement
Date, Lessee shall be entitled to a rent abatement following the Commencement
Date of $1,076.28 per day for every day beginning on the Commencement Date and
ending on the date the Tenant Improvements are Substantially Complete. Lessor
and Lessee acknowledge and agree that: (i) the determination of Substantial
Completion shall take into account the effect of Tenant Delays and the
Commencement Date shall be postponed by the number of days the Completion Date
is delayed due to events of Force Majeure. If Lessor is unable to deliver
possession of the Premises to Lessee by the sixtieth (60th) day following the
scheduled Commencement Date (the "Outside Date"), then either Party shall have
the right to terminate this Lease by providing the other Party with written
notice thereof within five (5) business days following said Outside Date.


Section 2.4    Notice of Commencement Date. If Lessor is unable to deliver
possession of the Premises to Lessee on the Commencement Date, then Lessor shall
send Lessee notice of the occurrence of the Commencement Date in the form of the
attached Exhibit "B," which notice Lessee shall acknowledge by executing a copy
of the notice and returning it to Lessor. If Lessee fails to sign and return the
notice to Lessor within ten (10) days of receipt of the notice from Lessor, the
notice as sent by Lessor shall be deemed to have correctly set forth the
Commencement Date, absent manifest error. Failure of Lessor to send such notice
shall have no effect on the Commencement Date.


ARTICLE 3 - RENT


Section 3.1    Payment of Base Rental. Lessee shall pay the Base Rental, in
advance, without prior notice, demand or billing statement, on or before the
first day of each calendar month during the entire Term. Concurrently with
Lessee's execution of this Lease and the submission thereof for Lessor's
execution, Lessee shall pay to Lessor the Base Rental payable hereunder for one
full calendar month of the Term as set forth in Section 1.1(k), which shall be
applicable the first full month of Base Rental payments due under this Lease,
and thereafter, until it has been fully applied. On the Commencement Date,
Lessee shall pay to Lessor the prorated Base Rental attributable to the month in
which the Commencement Date occurs on a date other than the first day of a
calendar month.


Section 3.2    Governmental Assessments. In addition to the Base Rental, Lessee
shall pay, prior to delinquency, (a) all personal property taxes, charges,
rates, duties and license fees assessed against or levied upon Lessee's
occupancy of the Premises, or upon any trade fixtures, furnishings, equipment or
other personal property contained in the Premises (collectively, "Personal
Property"), and (b) Lessee's Pro Rata Share (as defined in Section 4.1) of any
governmental fees or charges, general and special, ordinary and extraordinary,
unforeseen as well as foreseen, of any kind whatsoever imposed or charged to the
Premises or the Building for the first time from and after the Commencement Date
(other than Taxes, as defined in Section 4.4(m), which shall be handled in
accordance with the provisions of Article 4) (collectively, "Assessments").
Lessee shall cause such Assessments upon Personal Property to be billed
separately from the property of Lessor. Lessee hereby agrees to indemnify,
defend and hold Lessor harmless from and against the payment of all such
Assessments imposed upon Lessee’s Personal Property.


Section 3.3    Special Charges for Special Services. Lessee agrees to pay to
Lessor, within ten (10) days following written demand, all charges, including
labor costs, for any services, goods and/or materials, which shall include
Lessor's 5% administrative cost surcharge thereon, furnished by Lessor at
Lessee's request which are not otherwise required to be furnished by Lessor
under this Lease without separate charge or reimbursement.


Section 3.4    Definition of Rent. Any and all payments of Base Rental
(including any and all increases thereof) and any and all taxes, fees, charges,
costs, expenses, insurance obligations, late charges, interest, and all other
payments, disbursements or reimbursements which are attributable to, payable by
or the responsibility of Lessee under this Lease (herein collectively referred
to as the "Additional Rent"), constitute "rent" within the meaning of California
Civil Code Section 1951(a). Base Rental and Additional Rent are herein
collectively referred to as "Rent." Any Rent payable to Lessor by Lessee for any
fractional month shall be prorated based on a three hundred sixty-five (365) day
year. All payments owed by Lessee under this Lease shall be paid to Lessor in
lawful money of the United States of America at the Lessor's Address for Payment
of Rent set forth in Section 34.1 or such other address as Lessor notifies
Lessee in writing from time to time. All payments shall be paid without
deduction, setoff or counterclaim.


Section 3.5    Late Charge. Lessee acknowledges that the late payment of Rent
will cause Lessor to incur damages, including administrative costs, loss of use
of the overdue funds and other costs, the exact amount of which would be
impractical and extremely difficult to ascertain. Lessor and Lessee agree that
if Lessor does not receive a payment of Rent within five (5) days after the date
that such payment is due, Lessee shall pay to Lessor a late charge (“Late
Charge”) equal to ten percent (10%) of the delinquent amount, or the sum of
twenty-five dollars ($25.00), whichever is greater, as liquidated damages for
the damages which Lessor is likely to incur for the thirty (30) day period
following the due date of such payment. Further, all portions of Rent not paid
within thirty (30) days following its due date and all Late Charges associated
therewith shall bear interest at the Interest Rate (as defined below) beginning
on the thirty-first (31st) day following the due date of such Rent and
continuing until such Rent, Late Charges and interest are paid in full.
Acceptance of the Late Charge, and/or interest by Lessor shall not cure or waive
Lessee's default, nor prevent Lessor from exercising, before or after such
acceptance, any and all of the rights and remedies for a default provided by
this Lease or at law or in equity. Payment of the Late Charge and/or interest is
not an alternative means of performance of Lessee's obligation to pay Rent at
the times specified in this Lease. Lessee will be liable for the Late Charge
regardless of whether Lessee's failure to pay the Rent when due constitutes a
default under this Lease. Lessee shall pay Lessor a fee of $30.00 for each check
that Lessor shall receive from Lessee that is not honored by the bank upon which
it is drawn. Furthermore, if any check given to Lessor by Lessee shall not be
honored by the bank upon which it is drawn, Lessor, at its option, may require
all payments made by Lessee to Lessor over the next twelve (12) months to be by
certified check, cashier’s check, money order, or wire transfer. The term
"Interest Rate" shall mean the lower of (a) the maximum interest rate permitted
by law, or (b) ten percent (10%) per annum. Whenever interest is required to be
paid under this Lease, the interest shall be calculated from the date the
payment was due (unless a late charge is assessed by Lessor, in which case the
interest shall be calculated from the thirty-first (31st) day following the date
the payment was due) or should have been due if correctly assessed or estimated
(or any overcharge paid), until the date payment is made or the refund is paid
or is credited against Rent next due. However, there shall not be any credit
against Rent unless expressly allowed by the terms of this Lease.


Section 3.6    Acceleration of Rent Payments. In the event a late charge becomes
payable pursuant to Section 3.5 of this Lease for three (3) payments of any one
or more elements of Rent within a twelve (12) month period, then all subsequent
Rent payments shall immediately and automatically become payable by Lessee
quarterly, in advance, by cashier’s check, instead of monthly.


Section 3.7    Disputes as to Payments of Rent. Lessee agrees to pay the Rent
required under this Lease within the time limits set forth in this Lease. If
Lessee receives from Lessor an invoice or statement, which invoice or statement
is sent by Lessor in good faith, and Lessee in good faith disputes whether all
or any part of such Rent is due and owing, Lessee shall nevertheless pay to
Lessor the amount of the Rent indicated on the invoice or statement, which in
the case of Base Rental or operating expenses is in compliance with terms of
this Lease, until Lessee receives a final judgment from a court of competent
jurisdiction (or when arbitration is permitted or required, receives a final
award from an arbitrator) relieving or mitigating Lessee's obligation to pay
such Rent. In such instance where Lessee disputes its obligations to pay all or
part of the Rent indicated on such invoice or statement, Lessee shall,
concurrently with the payment of such Rent, provide Lessor with a letter or
notice entitled "Payment Under Protest," specifying in detail why Lessee is not
required to pay all or part of such Rent. Lessee will be deemed to have waived
its right to contest any past payment of Rent unless it has filed a lawsuit
against Lessor (or when arbitration is permitted or required, filed for
arbitration and has served Lessor with notice of such filing), and has served a
summons on Lessor, within one (1) year of such payment. Until an Event of
Default by Lessee occurs beyond any applicable notice and cure period, Lessor
shall continue to provide the services and utilities required by this Lease.


ARTICLE 4 – OPERATING EXPENSE ADJUSTMENTS


Section 4.1    Operating Expense Adjustments. Operating Expense Adjustment.
Lessor and Lessee agree that in lieu of calculating the adjustments to Building
operating expenses (which are passed through to lessees as additional Rent each
year) for each year of the Term, Lessee shall pay to Lessor as additional Rent
the sum of five cents ($0.05) per Rentable Square Foot of Premises per month
beginning on the first (1st) day of the thirteenth (13th) full calendar month
following the Commencement Date and increasing by five cents ($0.05) per
Rentable Square Foot of Premises per month annually thereafter throughout the
Term of the Lease. Such amount shall be added to the amount of Base Rental
payable hereunder. Lessee's annual operating expense adjustments due hereunder
are predetermined and not subject to adjustment; except, however, that in the
event a Law should be enacted, by legislation or otherwise, that amends
Proposition 13 for commercial properties, and as a result thereof Lessor’s
property taxes shall be increased, then the Parties agree that Lessor shall be
permitted to increase Lessee’s operating expenses, as of the effective date of
the tax increase, to reimburse Lessor for said increased taxes, prorated amongst
all tenants in the Building according to Lessee’s pro-rata square footage of
Premises within the Building (“Pro Rata Share”).


ARTICLE 5 - SECURITY DEPOSIT


Section 5.1    Security Deposit. Concurrently with Lessee's execution of this
Lease and submission thereof for Lessor's execution, Lessee shall pay the
security deposit (the “Deposit”) to Lessor indicated in Section 1.1(l), which
Deposit shall be held by Lessor as security for the full and faithful
performance of Lessee's covenants and obligations under the Lease. The Deposit
is not an advance Base Rental deposit, an advance payment of any other kind, or
a measure of Lessor's damages in case of Lessee's default. If Lessee fails to
comply with the full and timely performance of any or all of Lessee's covenants
and obligations set forth in this Lease, including, but not limited to, the
provisions relating to the payment of Rent, the removal of property and the
repair of resultant damage, after any applicable notice and cure period, then
Lessor may, from time to time, upon notice to Lessee and without waiving any
other remedy available to Lessor, use the Deposit, or any portion of it, to the
extent necessary to cure or remedy such failure or to compensate Lessor for any
or all out-of-pocket damages sustained by Lessor to the extent caused by
Lessee's failure to comply fully and timely with its obligations pursuant to
this Lease. Lessee shall immediately pay to Lessor within three (3) business
days of demand, the amount so applied in order to restore the Deposit to its
original amount, and Lessee's failure to immediately do so shall constitute a
default under this Lease. If Lessee is in compliance with the covenants and
obligations set forth in this Lease at the time which is sixty (60) days
following the time of both the expiration (or earlier termination) of this Lease
and Lessee's vacating of the Premises, Lessor shall return the Deposit to Lessee
promptly thereafter. Lessor shall not be required to maintain the Deposit
separate and apart from Lessor's general or other funds, and Lessor may
commingle the Deposit with any of Lessor's general or other funds. Lessee shall
not at any time be entitled to interest on the Deposit. Lessee hereby waives the
provisions of Section 1950.7 of the California Civil Code and all other
provisions of the law, now or hereafter in effect, which (i) establish the time
frame by which a landlord must refund a security deposit under a lease, and/or
(ii) provide that a landlord may claim from a security deposit only those sums
reasonably necessary to remedy defaults in the payment of rent, to repair damage
caused by a tenant or to clean the premises, it being agreed that Lessor may, in
addition, claim those sums specified in this Article 5 above and/or those sums
reasonably necessary to compensate Lessor for any loss or damage caused by
Lessee’s default of this Lease, including, but not limited to, all damages or
rent due upon termination of this Lease pursuant to Section 1951.2 of the
California Civil Code.


ARTICLE 6 - USE


Section 6.1    Restriction on Use. Lessee shall not do or permit to be done in
or about the Property, nor bring, keep or permit to be brought or kept therein,
anything which is prohibited by the attached Exhibits "E" and "F" or by any
standard form fire insurance policy or which will in any way increase the
existing rate of, or affect, any fire or other insurance upon the Building or
its contents. Lessee shall place no equipment in the Premises, nor construct any
improvements to the Premises, that shall exceed or otherwise impact the
Building’s total live load capacity. Lessee shall obtain Lessor’s prior written
approval before placing any equipment in the Premises, or constructing any
improvements to the Premises, that may exceed the Building’s total live load
capacity (which approval may be conditioned upon Lessee’s satisfaction of all
reasonable conditions imposed by Lessor, at Lessee’s sole cost and expense, to
maintain the structural integrity of the Building, including, but not limited
to, securing and submitting for Lessor’s review and approval all appropriate and
necessary plans, specifications and engineering analysis of the proposed
equipment and/or improvements).


Lessee, at Lessee's sole cost, shall comply with all Laws (as defined in Section
21.2) applicable to Lessee’s use or occupancy of the Premises, and with the
requirements of any Board of Fire Underwriters or other similar body now or
hereafter instituted, and shall also comply with any order, directive or
certificate of occupancy issued pursuant to any Laws, applicable to Lessee’s use
or occupancy of the Premises, including, but not limited to, any requirements of
structural changes related to or affected by Lessee's acts, occupancy or use of
the Premises. Notwithstanding the forgoing, Lessor shall be responsible for
correcting any violations of Laws (including, but not limited to, the Americans
with Disabilities Act) with respect to the Premises, the Building or the
Property that arise out of the Tenant Improvements performed by Lessor and/or
the condition of the Premises at the execution of this Lease. The final judgment
of any court of competent jurisdiction or the admission of Lessee in any action
against Lessee, whether or not Lessor is a party to such action, shall be
conclusive as between Lessor and Lessee in establishing such violation. Lessee
shall not conduct retail operations from the Premises or use the Premises for
medical or dental offices or for any other office purpose which is different
from the office operations permitted by Lessor of its other tenants in the
Building. Nothing herein shall require Lessee to perform any Alterations to
comply with any Laws which require any capital improvements to the Building or
the Property, unless such compliance is caused by Lessee Alterations, or other
work by or on behalf of Lessee in the Premises (other than Tenant Improvements)
or the acts or omissions of the Lessee.


Section 6.2    Compliance by Other Lessees. Lessor shall not be liable to Lessee
for the failure of any other occupant or tenant to conduct itself in accordance
with the provisions of this Article 6, and Lessee shall not be released or
excused from the performance of any of its obligations under this Lease in the
event of any such failure; provided, however, that Lessor shall use commercially
reasonable efforts (but not including the institution of legal proceedings) to
cause such other tenants and occupants of the Property to comply with the
provisions of this Article 6, to the extent such non-compliance materially and
adversely interferes with Lessee's access to the Premises or use of the Premises
for the purposes permitted under this Lease.


ARTICLE 7 - ALTERATIONS AND ADDITIONS


Section 7.1    Lessee's Rights To Make Alterations. Following the date on which
Lessee first occupies the Premises, Lessee, at its sole cost and expense, shall
have the right upon receipt of Lessor's consent, to make alterations, additions
or improvements to the Premises (“Alterations”) if such Alterations are made in
accordance with this Article 7, are normal for general office use, do not
adversely affect the utility or value of the Premises or the Building for future
tenants, do not alter the exterior appearance of the Building, are not of a
structural nature, do not require excessive removal expenses and are not
otherwise prohibited under this Lease. All such Alterations shall be made in
conformity with the requirements of Section 7.2 below and at the option of
Lessor with Lessor's contractors. Once the Alterations have been completed, such
Alterations shall thereafter be included within the designation of Lessee
Improvements and shall be treated as Lessee Improvements.


Section 7.2    Installation of Alterations. Provided the Lessor shall have
previously given Lessee written approval and consent to Alterations, any
Alterations installed by Lessee during the Term shall be done in strict
compliance with all of the following:


(a)    No such work shall proceed without Lessor's prior approval of (i)
Lessee's contractor(s); (ii) certificates of insurance from a company or
companies approved by Lessor, furnished to Lessor by Lessee's Contractor(s), for
combined single limit bodily injury and property damage insurance covering
comprehensive general liability and automobile liability, in an amount not less
than One Million Dollars ($1,000,000) per person and per occurrence and endorsed
to show Lessor as an additional insured, and for workers' compensation as
required by law, endorsed to show a waiver of subrogation by the insurer to any
claims Lessee's contractor may have against Lessor, Lessor's agents, employees,
contractors and other tenants of the Building (provided, however, nothing in
this Section 7.2(a) shall release Lessee of its other insurance obligations
hereunder); and (iii) detailed plans and specifications for such work;


(b)    All such work shall be done in a first-class workmanlike manner and in
conformity with a valid building permit and all other permits and licenses when
and where required, copies of which shall be furnished to Lessor before the work
is commenced, and any work not acceptable to any governmental authority or
agency having or exercising jurisdiction over such work, or not reasonably
satisfactory to Lessor, shall be promptly replaced and corrected at Lessee's
expense. Lessor's approval or consent to any such work shall not impose any
liability upon Lessor. No work shall proceed until and unless Lessor has
received at least ten (10) days’ notice that such work is to commence;


(c)    Lessee shall immediately reimburse Lessor for any reasonable
out-of-pocket expense incurred by Lessor in reviewing and approving the plans
and specifications for such work or by reason of any faulty work done by Lessee
or Lessee's contractors, or by reason of delays caused by such work, or by
reason of inadequate cleanup;


(d)    Lessee or its contractors will in no event be allowed to make plumbing,
mechanical or electrical improvements to the Premises, or any structural
modification to the Building without first obtaining Lessor's written consent,
which Lessor can withhold in its sole and absolute discretion. Lessee may not
make changes to, or install, acoustical or integrated ceilings, or partitions
over 5'10" in height without first obtaining Lessor's written consent;


(e)    All work by Lessee shall be scheduled through Lessor and shall be
diligently and continuously pursued from the date of its commencement through
its completion;


(f)    Lessee shall obtain any bonds required by Lessor pursuant to Article 9 of
this Lease; and


(g)     Lessee shall have the right, at Lessee’s cost, and upon at least ten
(10) business days’ notice to Lessor, to make non-structural Alterations to the
interior of the Premises which: (a) are not visible from the exterior of the
Building, (b) do not affect or otherwise require modification of the Building’s
electrical, mechanical, plumbing, HVAC or other systems, (c) cost in the
aggregate less than $20,000.00 in any 12 month period, (d) do not require a
permit, (e) do not require excessive removal expenses, and (f) do not adversely
affect the Common Areas, and provided Lessee delivers to Lessor written notice
together with a copy of any final plans, specifications and working drawings for
any such Alterations at least ten (10) days prior to commencement of the work
thereof, and the other conditions of this Article 7 are satisfied, other than
the requirement of Lessor’s prior consent. In addition, all Alterations shall be
performed by duly licensed contractors or subcontractors reasonably acceptable
to Lessor. Proof of insurance reasonably required of Lessor shall be submitted
to Lessor and Lessor reserves the right to impose reasonable rules and
regulations for contractors and subcontractors.


Section 7.3    Alterations and Improvements - Treatment at End of Lease. All
Alterations and Lessee Improvements made by or for Lessee, whether temporary or
permanent in character, made either by Lessor or Lessee, including, but not
limited to, all air-conditioning or heating systems, paneling, lighting
fixtures, cabling, partitions and railings (except movable furniture and
equipment belonging to Lessee) shall become the property of the Lessor and shall
remain upon, and be surrendered with, the Premises as a part thereof at the
termination of this Lease, without compensation to Lessee; provided, however,
that at the election of Lessor, exercisable by notice to Lessee, Lessee shall,
at Lessee's sole expense, prior to the expiration of the Term (or within ten
(10) days following the earlier termination of this Lease), remove from the
Premises the Alterations (or that portion of the Alterations) required by Lessor
to be removed, and repair all damage to the Premises caused by such removal.
Lessor shall have the right, upon reasonable notice to Lessee, to enter and
fully inspect the entire Premises just prior to the expiration of the Term or
earlier termination of this Lease to determine the condition of the Premises,
and to ascertain what removals, if any, Lessor shall require of Lessee pursuant
to the terms hereof.


All of Lessee's Personal Property, including, but not limited to, moveable
furniture, trade fixtures and equipment, not attached to the Building or the
Premises, shall be completely removed by Lessee prior to the expiration of the
Term (or within ten (10) days following the earlier termination of this Lease),
provided, however, that Lessee shall repair all damage caused by such removal
prior to the expiration of the Term (or within ten (10) days following the
earlier termination of this Lease), and provided further, that any of Lessee's
Personal Property not so removed shall, at the option of Lessor, be deemed
abandoned by Lessee and shall automatically become the property of Lessor
(whereupon Lessor shall then be permitted to retain and/or dispose the same, or
any part thereof, in any manner whatsoever, without liability to Lessee). Lessee
expressly, knowingly and intentionally waives and relinquishes any and all
rights Lessee has under Sections 1993 through 1993.09 of the California Civil
Code, and all other similar provisions of the law, now or hereafter in effect,
which establish procedures commercial real property landlords must follow to
dispose of property that remains on the Premises after a tenancy has terminated
(collectively “Property Disposition Laws”) and further knowingly and
intentionally releases Lessor from any duties and obligations Lessor may have
under said Property Disposition Laws.


ARTICLE 8 - LESSEE'S REPAIRS AND CLEANING OBLIGATIONS


Section 8.1    Lessee's Repairs and Cleaning Obligations. Lessee shall, at
Lessee's sole cost and expense, keep the non-structural, interior portions of
the Premises in good, clean and sanitary condition and repair at all times
during the Term, reasonable wear and tear excepted. Lessee's promise to keep the
non-structural, interior portions of the Premises in good, clean and sanitary
condition and repair shall survive the expiration or earlier termination of this
Lease for sixty (60) days. All damage or breakage to any part or portion within
the Premises, and all damage or breakage to any portion of the Property caused
by the willful or grossly negligent act or omission of Lessee or Lessee's
authorized agents, employees, contractors, licensees, directors, officers,
partners, or trustees, (collectively, "Lessee's Employees"), shall be promptly
repaired or replaced by Lessee, at Lessee's sole cost and expense, to the
reasonable satisfaction of Lessor. Lessor may make any repairs or replacements
which are not made by Lessee within a reasonable amount of time (except in the
case of emergency when such repairs or replacements can be made immediately),
and charge Lessee for the cost of such repairs and replacements. Lessee shall be
solely responsible for the design and function of all specialized furniture,
fixtures, lighting and equipment, whether or not installed by Lessor at Lessee's
request. Lessee waives all rights to make repairs or replacements to the
Premises or to the Property at the expense of Lessor, or to deduct the cost of
such repairs or replacements from any payment owed to Lessor under this Lease.
If upon expiration or earlier termination of this Lease Lessee shall have failed
to leave the Premises in good, clean and sanitary condition and repair,
reasonable wear and tear excepted, then Lessor may use any portion of the
Deposit necessary to reimburse Lessor for costs, charges and expenses incurred
by Lessor for Lessee's failure to comply with its obligations stated herein.
Should Lessee occupy the Premises for less than twelve (12) months, then to
reimburse Lessor for the costs and expenses that Lessor will reasonably incur to
steam-clean/shampoo or repair the carpet and touch-up paint the walls (as
needed) in the Premises, to enable Lessor to re-let the Premises to a
replacement tenant due to Lessee's premature vacancy, then Lessee shall pay
Lessor all costs and expenses related thereto, and Lessor shall be permitted to
use, but shall not be required to use, any portion or all of the Deposit for the
same.


ARTICLE 9 - NO LIENS BY LESSEE


Section 9.1    No Liens by Lessee. Lessee shall at all times keep the Premises,
the Building and the Property free from any liens arising out of any work
performed, materials furnished or obligations incurred by or for Lessee. At any
time Lessee either desires or is required to make any Alterations, Lessor may,
in addition to the provisions of Article 7, require Lessee, at Lessee's sole
cost and expense, to obtain and provide to Lessor performance and payment bonds
in a form and by a surety acceptable to Lessor and in an amount not less than
one and one-half (1-1/2) times the estimated cost of such Alterations to insure
Lessor against liability from mechanics' and materialman’s liens and to insure
completion of the work and may also require such additional items or assurances
as Lessor may deem reasonable or desirable. Lessee agrees to indemnify, defend,
protect, and hold Lessor harmless from and against any and all claims for
mechanics', materialman’s or other liens in connection with any Alterations,
repairs, or any work performed, materials furnished or obligations incurred by
or for Lessee, which are not performed by the Lessor. Lessor reserves the right
to enter the Premises for the purpose of posting such notices of
non-responsibility as may be permitted by law, or desired by Lessor.


ARTICLE 10 - LESSOR'S MAINTENANCE AND REPAIR OBLIGATIONS


Section 10.1    Scope of Lessor's Repairs. Lessor shall maintain in good repair:
(a) the structural elements and the public and common areas of the Building as
the same may exist from time to time, (b) the HVAC, mechanical, electrical,
plumbing, and fire life safety systems serving the Building, (c) the roof of the
Building, (d) the exterior, including the windows of the Building, and (e) the
elevators of the Building, except for wear and tear which is caused by the
grossly negligent or willful act or omission of Lessee or Lessee's Employees.
Lessor shall have no obligation to make repairs under this Article 10 until a
reasonable time after receipt of written notice of the need for such repairs. In
no event shall any payments owed by Lessee under this Lease be abated on account
of Lessor's failure to make repairs under this Article 10.


ARTICLE 11 - BUILDING SERVICES


Section 11.1    Standard Building Services. As long as no Event of Default has
occurred and is continuing, Lessor shall furnish the Premises with the standard
building services and utilities as set forth in the attached Exhibit "D."


Section 11.2    Additional Services. Lessee agrees to pay immediately on demand
all reasonable charges imposed by the Lessor after notice to and consultation
with Lessee, from time to time for all building services and utilities supplied
to or used by Lessee in excess of or in addition to those standard building
services and utilities which Lessor agrees to provide to Lessee in accordance
with Exhibit "D" (said excess and additional building services and utilities are
referred to as "Additional Services"). If Lessee is a habitual user of such
Additional Services, Lessor may at any time cause a switch and/or metering
system to be installed at Lessee's expense (which expense Lessee shall pay
within ten (10) business days of receipt of an invoice from Lessor covering the
cost of such switch or metering system and the installation thereof) to measure
the amount of building services, utilities and/or Additional Services consumed
by Lessee or used in the Premises. Lessee agrees to pay Lessor, within five (5)
business days, for all such Additional Services consumed as shown by said
meters, at the rates charged for such services by the local public or private
utility furnishing the same, if applicable, plus any additional expense incurred
by Lessor in keeping records or accounts of the Additional Services so consumed.


Section 11.3    Lessor's Right to Cease Providing Services. Lessor reserves the
right in its sole and absolute discretion with respect to item (a) below, and in
its reasonable discretion with respect to item (b) below, to reduce, interrupt
or cease service of the heating, air conditioning, ventilation, elevator,
plumbing, electrical systems, telephone systems and/or utilities services of the
Premises, the Building or the Property, for any or all of the following reasons
or causes:


(a)    any accident, emergency, governmental regulation, or Act of God,
including, but not limited to, any cause set forth in Article 29; or


(b)    the making of any repairs, replacements, additions, alterations or
improvements to the Premises or the Property until said repairs, additions,
alterations or improvements shall have been completed.


No such interruption, reduction or cessation of any such building services or
utilities shall constitute an eviction or disturbance of Lessee's use or
possession of the Premises or Property, or an ejection or eviction of Lessee
from the Premises, or a breach by Lessor of any of its obligations, or entitle
Lessee to be relieved from any of its obligations under this Lease, or result in
any abatement of Rent, unless such condition continues for more than ten (10)
consecutive days, in which event, Rent shall be abated until the condition no
longer exists. In the event of any such interruption, reduction, or cessation,
Lessor shall use reasonable and continuous diligence to restore such service
where it is within Lessor's reasonable control to do so.


ARTICLE 12 - ASSIGNMENT AND SUBLETTING


Section 12.1    Right to Assign and Sublease. Lessor and Lessee recognize and
specifically agree that this Article 12 is an economic provision, like Rent, and
that the Lessor's right to recapture, and to share in profits, is granted by
Lessee to Lessor in consideration of certain other economic concessions granted
by Lessor to Lessee. Lessee may voluntarily assign its interest in this Lease or
in the Premises, or sublease all or any part of the Premises, or allow any other
person or entity to occupy or use all or any part of the Premises, upon first
obtaining Lessor's prior written consent, but only if (i) Lessee is not then in
default of this Lease beyond any applicable notice and cure period, (ii) such
assignment or sublease does not conflict with or result in a breach of the
permitted Use of the Premises, and (iii) such proposed assignee or sublessee of
Lessee's proposed assignment or sublease is not:


(a)    a governmental entity or an educational institution;


(b)    a person with whom Lessor has negotiated for space in the Building or in
Lessor's other buildings in Continental Park during the twelve (12) month period
ending with the date Lessor receives notice of such assignment, encumbrance or
subletting;


(c)    a present tenant, or subtenant or assignee of tenant, in the Building or
other space or building in Continental Park;


(d)    a person whose tenancy in the Building or other space or building in
Continental Park would violate any exclusivity arrangement which Lessor has with
any other space or building in Continental Park;


(e)    a person whose tenancy results in more people working at, or visiting,
the Premises, than the number of people who worked at, or visited, the Premises
at the time when Lessee was the sole occupant of the Premises; or


(f)    a person who is not comparable in quality, financial standing and
business reputation to Lessee or whose business operations are not comparable to
the business operations of the then tenants in the Building leasing space
similar to the Premises.


Any assignment, encumbrance or sublease without Lessor's prior written consent
shall be voidable, at Lessor's election, and shall constitute a default by
Lessee. No consent to an assignment, encumbrance or sublease shall constitute a
further waiver of the provisions of this Article 12.


Section 12.2    Procedure for Assignment and Sublease/Lessor's Recapture Rights.
Lessee shall advise Lessor by notice of (a) Lessee's intent to assign, encumber
or sublease this Lease, (b) the name of the proposed assignee or sublessee, and
evidence reasonably satisfactory to Lessor that such proposed assignee or
sublessee is comparable in quality, financial standing and business reputation
to Lessee, and (c) the terms of the proposed assignment or subletting. Lessor
shall, within thirty (30) days of receipt of such notice, and any additional
information requested by Lessor concerning the proposed assignee's or
sublessee's financial responsibility, elect one of the following:


(i)    Consent to such proposed assignment, encumbrance or sublease;


(ii)    Refuse such consent, which refusal shall be on reasonable grounds; or


(iii)    Elect to terminate this Lease in the event of an assignment, or in the
case of a sublease, terminate this Lease as to the portion of the Premises
proposed to be sublet for the proposed term of the sublease. In the event that
Lessor elects, pursuant to this subsection (iii), to terminate this Lease with
respect to all or any portion of the Premises, Lessee shall have the right,
during the ten (10) day period following Lessor's election, to rescind its
notice of intent to assign or sublease, in which case termination of this Lease
as a result thereof shall be of no effect. If Lessee does not rescind its
notice, and Lessor enters into a lease with the proposed assignee within one
hundred twenty days (120) days thereafter, Lessor shall pay Lessee fifty percent
(50%) of the base rental received from such assignee in excess of the Base
Rental under this Lease.


Section 12.3    Conditions Regarding Consent to Sublease and Assignment. As a
condition for obtaining Lessor's consent to any assignment, encumbrance or
sublease, Lessee must require that the rent payable by such assignee or
sublessee is at least at the then current rental rates for the Premises or
comparable premises in the Building, and, if Lessor so requests, shall require
that the assignee or sublessee remit directly to Lessor on a monthly basis, all
rent due to Lessee by said assignee or sublessee (and should Lessor not request
that the assignee or sublessee remit directly to Lessor the rent due to Lessee,
then the assignee or sublessee shall not make any payment to Lessor on behalf of
Lessee). Lessee shall pay upon demand Lessor's reasonable out-of-pocket
processing costs and attorneys' fees incurred in determining whether to give
such consent. Notwithstanding any permitted assignment or subletting, Lessee
shall at all times remain directly, primarily and fully responsible and liable
for all payments owed by Lessee under this Lease and for compliance with all
obligations under the terms, provisions and covenants of this Lease. If for any
proposed assignment or sublease, Lessee receives rent or other consideration
(including, but not limited to, sums paid for the sale or rental of Lessee's
personal property or sums paid in connection with the supply of electricity or
HVAC), either initially or over the term of the assignment or sublease, in
excess of the Base Rental required by this Lease, or, in the case of the
sublease of a portion of the Premises, in excess of such rent fairly allocable
to such portion, after adjustments for payments to brokers and all other related
costs for the sublease, Lessee shall pay to Lessor as additional rent fifty
percent (50%) of the excess of each such payment of rent or other consideration
received by Lessee within five (5) days of its receipt. Furthermore, for any
proposed sublease, the sublease agreement (a) shall require Lessee and Sublessee
to send Lessor copies of any and all notices concerning the Premises that either
Party shall send to one another, and (b) shall require Sublessee to obtain a
waiver of subrogation against Lessor from Sublessee's insurers. Lessor's
consent, if granted, to any assignment or sublease shall be deemed limited
solely to said original assignment or sublease, and Lessor reserves the right to
consent or to withhold consent with respect to any further or additional
assignments, sublets or other transfers of the Lease.


Section 12.4    Termination of Sublease upon Lease Termination. If at any time
prior to the expiration or termination of an approved Sublease the Lease shall
expire or terminate for any reason whatsoever (or Lessee's right to possession
shall terminate without termination of the Lease), then the Sublease shall
simultaneously expire and terminate. However, Sublessee agrees, at the election
and upon the written demand of Lessor, and not otherwise, to attorn to Lessor
for the remainder of the term of the Sublease, such attornment to be upon all of
the terms and conditions of the Lease, with such reasonable modifications as
Lessor may require (and if the Base Rental set forth in the Sublease is greater
than the Base Rental set forth in the Lease then Sublessee agrees that the Base
Rental set forth in the Sublease shall be substituted as the Base Rental to be
paid to Lessor). The foregoing provisions of this Section 12.4 shall apply
notwithstanding that, as a matter of law, the Sublease may otherwise terminate
upon the termination of the Lease, and shall be self-operative upon such written
demand of the Lessor, and no further instrument shall be required to give effect
to said provisions; provided, however, Sublessee agrees to execute an attornment
agreement, in the form and substance acceptable to Lessor, pursuant to which
Sublessee confirms that the obligations owed to Lessee under the Sublease shall
become obligations to Lessor for the balance of the term of the Sublease.


Section 12.5    Affiliated Companies/Restructuring of Business Organization.
Occupancy of all or part of the Premises by a parent or wholly-owned subsidiary
company of Lessee or by a wholly-owned subsidiary company of Lessee's parent
company (collectively, "Affiliated Companies") shall not be deemed an assignment
or subletting provided that any such Affiliated Companies were not formed as a
subterfuge to avoid the obligations of this Article 12.


ARTICLE 13 – Left Intentionally Blank


ARTICLE 14 - INDEMNIFICATION; INSURANCE


Section 14.1    Indemnification. Effective as of the Effective Date, Lessee
shall, at its expense, protect, defend, indemnify and hold Lessor and Lessor's
agents, contractors, licensees, employees, directors, officers, partners,
trustees, affiliates, subsidiaries, successors, assigns, heirs, shareholders and
members (collectively, "Lessor's Employees") and any and all of Lessor's lessors
and mortgagees (whose names shall have been furnished to Lessee) harmless from
and against any and all claims, to the extent caused by Lessee's use of the
Premises, the Building or the Property, the conduct of Lessee's business, any
activity, work or things done, permitted or allowed by Lessee in or about the
Premises or the Property, Lessee's violation of any Law, or any gross negligence
or willful misconduct of Lessee or Lessee's Employees. These indemnities shall
survive the expiration or earlier termination of this Lease for a period of one
year.


Section 14.2    Insurance. Effective as of the Effective Date, Lessee shall have
the following insurance obligations:


(a)Liability Insurance. Lessee shall obtain and keep in full force a policy of
commercial general liability and property damage insurance (including
automobile, personal injury, broad form contractual liability and broad form
property damage) under which Lessee is named as the insured and Lessor, and all
of Lessor's lessors and mortgagees (whose names from time to time shall have
been furnished to Lessee) are named as additional insureds under which the
insurer agrees to indemnify, protect, defend, and hold Lessor, its managing
agent and all such lessors and mortgagees harmless from and against any and all
costs, expenses and liabilities arising out of or based upon the indemnification
obligations of this Lease. The minimum limits of liability shall be a combined
single limit with respect to each occurrence of not less than Two Million
Dollars ($2,000,000.00). The policy also shall be primary coverage for Lessee
and Lessor for any liability arising out of Lessee's and Lessee's Employees'
use, occupancy, maintenance, repair and replacement of the Premises and all
areas appurtenant thereto. Such insurance shall provide that it is primary
insurance and not "excess over" or contributory with any other valid, existing
and applicable insurance in force for or on behalf of Lessor. Not more
frequently than once each year, if, in the reasonable opinion of Lessor's
lender, the amount of public liability and property damage insurance coverage at
that time is not adequate, Lessee shall increase the insurance coverage as
required by either Lessor's lender;


(b)    Lessee's Property Insurance. Lessee, at its cost, shall maintain on all
of its Personal Property, Lessee Improvements and Alterations, in, on, or about
the Premises, a policy of standard fire and extended coverage insurance, with
theft, negligence, water damage, fire damage, vandalism and malicious mischief
endorsements, to the extent of at least full replacement value or replacement
cost without any deduction for depreciation. Such proceeds shall be used by
Lessee for the repair, replacement and restoration of such Personal Property,
Lessee Improvements and Alterations. The "full replacement value" of the
improvements to be insured under this Article 14 shall be determined by the
company issuing the insurance policy at the time the policy is initially
obtained. Not less frequently than once every three (3) years, Lessor shall have
the right to notify Lessee that it elects to have the replacement value
redetermined by an insurance company or insurance consultant. The
redetermination shall be made promptly and in accordance with the rules and
practices of the Board of Fire Underwriters, or a like board recognized and
generally accepted by the insurance company, and each Party shall be promptly
notified of the results by the company. The insurance policy shall be adjusted
according to the redetermination;


(c)    Worker's Compensation. Lessee shall maintain Worker's Compensation and
Employer's Liability insurance as required by law with Employer's Liability
limits as required by law;


(d)    Business Income. Lessee shall maintain loss of income and business
interruption insurance in such amounts as will reimburse Lessee for direct or
indirect loss of earnings, attributable to all perils commonly insured against
by prudent tenants or attributable to prevention of access to the Premises or to
the Building as a result of such perils, but in no event in an amount less than
the Rent and all additional rent payable hereunder for twelve (12) months;


(e)    Left Intentionally Blank.


(f)    Insurance Criteria. All the insurance required under this Lease shall:


(i)    Be issued by insurance companies with a financial rating of at least an
A:XIII status as rated in the most recent edition of Best's Insurance Reports;


(ii)    Be issued as a primary policy as respects any insurance maintained by
the Lessor, and that any such insurance maintained by the Lessor is excess and
noncontributory with this policy, provided the loss is caused by the negligence
of the named insured;


(iii)    Contain an endorsement requiring thirty (30) days' written notice from
the insurance company to both Parties and to Lessor's lender before cancellation
or change in the coverage, scope, or amount of any policy; and


(iv)    With respect to property loss or damage by fire or other casualty, a
waiver of subrogation must be obtained, as required by Section 14.4;


(g)    Evidence of Coverage. As evidence of the liability insurance coverage
required herein, Lessee shall provide Lessor with endorsements from the insurer
with respect to the insurance policies naming Lessor and its directors,
officers, shareholders, partners, members, employees and lenders ("Lessor's
Parties") as additional insured parties with respect to the coverage required.
Said endorsements, together with evidence of payment of premiums, shall be
deposited with Lessor at least ten (10) days prior to the date which Lessor
estimates the Commencement Date will occur, and on renewal of the policy not
less than thirty (30) days before expiration of the term of the policy. Lessor
shall have the right to require Lessee to provide a certified copy of the actual
insurance policy; and


(h)    No Limitation of Liability. The insurance obligations of Lessee
hereunder, and/or the limits on such insurance as described herein shall in no
event waive, release or discharge Lessee of any or all other obligations and
liabilities of Lessee contained in this Lease or otherwise.


Section 14.3    Assumption of Risk. Lessee, as a material part of the
consideration to Lessor, hereby assumes all risk of damage to Lessee's Personal
Property, Lessee Improvements and Alterations or injury to persons, in, upon or
about the Premises and/or the Property from any cause (except for damage or
injury caused by the gross negligence or willful misconduct of Lessor or
Lessor’s Employees) and Lessee hereby waives all such claims against Lessor.
Lessor and Lessor's Employees shall not be liable for any damage to any of
Lessee's Personal Property entrusted to Lessor or Lessor's Employees, nor for
loss or damage to any of Lessee's Personal Property by theft or otherwise.
Lessee shall give prompt notice to Lessor in case of fire or accidents in the
Premises or in the Building. Further, with the exception of Lessor's and
Lessor’s Employees’ gross negligence or willful misconduct, Lessor and Lessor's
Employees shall have no liability to Lessee or any of Lessee's Employees for any
damage, loss, cost or expense incurred or suffered by any of them (including,
without limitation, damage to Lessee's business), and Lessee hereby waives any
claim with respect to Lessor's and Lessor's Employees' acts or omissions
hereunder, including, without limitation, any claims relating to the
maintenance, repair, restoration and/or replacement of the Premises, or the
Building, and the exercise of any other right which Lessor is authorized
hereunder to do.


Section 14.4    Allocation of Insured Risks/Subrogation. Lessor and Lessee
release each other from any claims and demands of whatever nature for damage,
loss or injury to the Premises and/or the Building, or to the other's property
in, on or about the Premises and the Building, that are caused by or result from
risks or perils insured against under any insurance policies required by this
Lease to be carried by Lessor and/or Lessee and in force at the time of any such
damage, loss or injury. Lessor and Lessee shall cause each insurance policy
obtained by them or either of them to provide that the insurance company waives
all right of recovery by way of subrogation against either Lessor or Lessee in
connection with any damage covered by any policy. Neither Lessor nor Lessee
shall be liable to the other for any damage caused by fire or any of the risks
insured against under any insurance policy required by this Lease. If an
insurance policy cannot be obtained with a waiver of subrogation, or is
obtainable only by the payment of an additional premium charge above that
charged by insurance companies issuing policies without waiver of subrogation,
the Party undertaking to obtain the insurance shall notify the other Party of
this fact. The other Party shall have a period of ten (10) days after receiving
the notice either to place the insurance with a company that is reasonably
satisfactory to the other Party and that will carry the insurance with a waiver
of subrogation, or to agree to pay the additional premium if such a policy is
obtainable at additional cost. If the insurance cannot be obtained or the Party
in whose favor a waiver of subrogation is desired refuses to pay the additional
premium charged, the other Party is relieved of the obligation to obtain a
waiver of subrogation with respect to the particular insurance involved.


ARTICLE 15 - DAMAGE OR DESTRUCTION


Section 15.1    Loss Covered by Insurance. If, at any time prior to the
expiration or termination of this Lease, the Premises or the Building or the
Property is wholly or partially damaged or destroyed by a casualty, the loss to
Lessor from which is fully covered (except for the normal deductible) by
insurance maintained by Lessor or for Lessor's benefit, which casualty renders
the Premises totally or partially inaccessible or unusable by Lessee in the
ordinary conduct of Lessee's business, then (provided that Lessor shall not be
required to use the proceeds of such insurance for the purposes described in
subsections (a) and (b) below):


(a)    Repairs Which Can Be Completed Within One Hundred Eighty (180) Days.
Within sixty (60) days of notice to Lessor of such damage or destruction, Lessor
shall provide Lessee with notice of its determination of whether the damage or
destruction can be repaired within one hundred eighty (180) days of such damage
or destruction without the payment of overtime or other premium. If all repairs
to such Premises or Building or Property can, in Lessor's judgment, be completed
within one hundred eighty (180) days following the date of notice to Lessor of
such damage or destruction without the payment of overtime or other premium,
Lessor shall, at Lessor's expense, subject to Section 15.4 below, repair the
same to substantially their former condition and this Lease shall remain in full
force and effect and a proportionate reduction of Base Rental shall be allowed
Lessee for such portion of the Premises as shall be rendered inaccessible or
unusable to Lessee, and which is not used by Lessee, during the period of time
that such portion is unusable or inaccessible and not used by Lessee.


(b)    Repairs Which Cannot Be Completed Within One Hundred Eighty (180) Days.
If all such repairs to the Premises or Building or Property cannot, in Lessor's
judgment, be completed within one hundred eighty (180) days following the date
of notice to Lessor of such damage or destruction without the payment of
overtime or other premium, Lessor shall notify Lessee of such determination and
Lessor may, at Lessor's sole and absolute option, upon written notice to Lessee
given within sixty (60) days after notice to Lessor of the occurrence of such
damage or destruction, and subject to Section 15.4 below, elect to repair such
damage or destruction to substantially their former condition at Lessor's
expense, and in such event, this Lease shall continue in full force and effect
but the Base Rental shall be proportionately reduced in the amount and for the
duration as hereinabove provided in Section 15.1(a). If Lessor does not elect to
make such repairs, then either Lessor or Lessee may, by written notice to the
other no later than ninety (90) days after the occurrence of such damage or
destruction, elect to terminate this Lease as of the date of the occurrence of
such damage or destruction.


Section 15.2    Loss Not Covered By Insurance. If, at any time prior to the
expiration or termination of this Lease, the Premises or the Building or the
Property is totally or partially damaged or destroyed from a casualty, which
loss, in Lessor's judgment, cannot be completed within one hundred eighty (180)
days following the date of notice to Lessor of such damage or destruction, and
such damage or destruction is not fully covered (except for any deductible) by
insurance maintained by Lessor or for Lessor's benefit, and which damage renders
the Premises inaccessible or unusable to Lessee in the ordinary course of its
business, Lessor may, at its option, upon written notice to Lessee within sixty
(60) days after notice to Lessor of the occurrence of such damage or
destruction, and subject to Section 15.4 below, elect to repair or restore such
damage or destruction to substantially their former condition, or Lessor may
elect to terminate this Lease (provided Lessor shall not be required to use said
insurance proceeds, if any, for the purposes described in this Section 15.2). If
Lessor elects to repair or restore such damage or destruction, this Lease shall
continue in full force and effect but the Base Rental shall be proportionately
reduced as provided in Section 15.1(a). If Lessor does not elect by notice to
Lessee to repair or restore such damage, this Lease shall terminate.


Section 15.3    Substantial Damage; Damage During Final Year. Notwithstanding
anything to the contrary contained in Section 15.1 or 15.2:


(a)    If the Building is damaged or destroyed to the extent that, in Lessor's
sole judgment, the cost to repair and/or restore the Building would exceed
twenty-five percent (25%) of the full replacement cost of the Building, whether
or not the Premises are at all damaged or destroyed, then Lessor shall have the
right to terminate this Lease by written notice thereof to Lessee;


(b)    If the Premises or the Building or the Property are wholly or partially
damaged or destroyed within the final twelve (12) months of the Term of this
Lease, and no renewal rights have been exercised by Lessee prior to such damage
or destruction, then Lessor or Lessee shall have the right to terminate this
Lease by written notice thereof to the other; or


(c)    If the Premises or the Building or the Property are wholly or partially
damaged or destroyed within the final twelve (12) months of the Term of this
Lease, and no renewal rights have been exercised by Lessee prior to such damage
or destruction, and if, as a result of such damage or destruction, Lessee is
denied access or use of the Premises for the conduct of its business operations
for a period of ten (10) consecutive business days, then, Lessee may, at its
option, by giving Lessor written notice no later than sixty (60) days after the
occurrence of such damage or destruction, elect to terminate this Lease.


Section 15.4    Exclusive Remedy. This Article 15 shall be Lessee's sole and
exclusive remedy in the event of damage or destruction to the Premises and/or
the Building, and Lessee, as a material inducement to Lessor's entering into
this Lease, irrevocably waives and releases Lessee's rights under California
Civil Code Sections 1932(2) and 1933(4) and any other applicable existing or
future law permitting the termination of a lease agreement in the event of
damage to, or destruction of, any part or all of the Premises and/or Building.
No damages, compensation or claim shall be payable by Lessor for any
inconvenience, any interruption or cessation of Lessee's business, or any
annoyance, arising from any damage to or destruction of all or any portion of
the Premises or the Building. In no event shall Lessor have any obligation to
repair or restore any of Lessee's personal property, trade fixtures or
Alterations.


ARTICLE 16 - EMINENT DOMAIN


Section 16.1    Permanent Taking - When Lease Can Be Terminated. If the whole of
the Premises, or so much of the Premises as to render the balance unusable by
Lessee, shall be taken under the power of eminent domain, this Lease shall
automatically terminate as of the date of final judgment in such condemnation,
or as of the date possession is taken by the condemning authority, whichever is
earlier. A sale by Lessor under threat of condemnation shall constitute a
"taking" for the purpose of this Article 16. No award for any partial or entire
taking shall be apportioned and Lessee assigns to Lessor all awards which may be
made in such taking or condemnation, together with all rights of Lessee to such
award, including, without limitation, any award of compensation for the value of
all or any part of the leasehold estate created hereby; provided that nothing
contained in this Article 16 shall be deemed to give Lessor any interest in or
to require Lessee to assign to Lessor any award made to Lessee for (a) the
taking of Lessee's Personal Property, or (b) interruption of or damage to
Lessee's business, or (c) Lessee's unamortized cost of the Lessee Improvements
to the extent paid for by Lessee; provided further that Lessee's award shall in
no event diminish the award to Lessor.


Section 16.2    Permanent Taking - When Lease Cannot Be Terminated. In the event
of a partial taking which does not result in a termination of this Lease under
Section 16.1, Base Rental shall be proportionately reduced based on the portion
of the Premises rendered unusable, and Lessor shall restore the Premises or the
Building to the extent of available condemnation proceeds.


Section 16.3    Temporary Taking. No temporary taking (less than thirty (30)
days) of the Premises or any part of the Premises and/or of Lessee's rights to
the Premises or under this Lease shall terminate this Lease or give Lessee any
right to any abatement of any payments owed to Lessor pursuant to this Lease,
any award made to Lessee by reason of such temporary taking shall belong
entirely to Lessee; provided, however, in no event shall an award to Lessee
reduce any award to Lessor.


Section 16.4    Exclusive Remedy. This Article 16 shall be Lessee's sole and
exclusive remedy in the event of a taking or condemnation. Lessee hereby waives
the benefit of California Code of Civil Procedure Section 1265.130.


Section 16.5    Release Upon Termination. Upon termination of this Lease
pursuant to this Article 16, Lessee and Lessor hereby agree to release each
other from any and all obligations and liabilities with respect to this Lease
except such obligations and liabilities which arose or accrued prior to such
termination.


ARTICLE 17 - DEFAULTS


Section 17.1    Default by Lessee. Each of the following shall be an "Event of
Default" (sometimes referred to herein as a "default") by Lessee and a material
breach of this Lease:


(a)    Lessee fails to make any payment of Rent owed by Lessee under this Lease
as and when due, if the failure continues for three (3) days after written
notice of the failure from Lessor to Lessee;


(b)    Lessee shall fail to observe, keep or perform any of the terms,
covenants, agreements or conditions under this Lease that Lessee is obligated to
observe or perform, other than that described in subsection (a) above, for a
period of ten (10) days after notice to Lessee of said failure; provided,
however, that if the nature of Lessee's default is such that more than ten (10)
days are reasonably required for its cure, then Lessee shall not be deemed to be
in default under this Lease if Lessee shall commence the cure of such default so
specified within said ten (10) day period and diligently prosecute the same to
completion within thirty (30) days after the original notice to Lessee of said
failure. Such notice shall be in lieu of, and not in addition to, any notice
required under Section 1161 of the California Code of Civil Procedure;


(c)    Lessee shall (i) make any general arrangement or assignment for the
benefit of creditors; (ii) become a "debtor" as defined in 11 U.S.C. Section 101
or any successor statute thereto (unless, in case of a petition filed against
Lessee, the same is dismissed within 60 days); (iii) the appointment of a
trustee or receiver to take possession of substantially all of Lessee's assets
located at the Premises or of Lessee's interest in this Lease, where possession
is not restored to Lessee within 30 days; or (iv) the attachment, execution or
other judicial seizure of substantially all of Lessee's assets located at the
Premises or of Lessee's interest in this Lease, where such seizure is not
discharged within 30 days. Provided, however, in the event that any provision of
this subparagraph is contrary to any applicable law, such provision shall be of
no force or effect; or


(d)    The vacating or abandonment of the Premises by Lessee.


Any notice required or permitted by this Section 17.1 shall satisfy, to the
maximum extent permissible under applicable law, any and all notice requirements
imposed by law on the Lessor under the Lease, and this Section 17.1 shall not be
intended to create notice obligations beyond what is legally required. Lessor
may serve a notice to quit, a notice to pay rent or quit, a notice of default,
or any other notice, as the case may be, to effect the giving of any notice
required by this Section 17.1.


Section 17.2    Default by Lessor. Lessor shall not be in default in the
performance of any obligation required to be performed under this Lease unless
Lessor has failed to perform such obligation within thirty (30) days after the
receipt of notice from Lessee specifying in detail Lessor's failure to perform;
provided, however, that if the nature of Lessor's obligation is such that more
than thirty (30) days are required for its performance, then Lessor shall not be
deemed in default if it shall commence such performance within thirty (30) days
and thereafter diligently pursue the same to completion. Lessee shall have no
rights as a result of any default by Lessor until Lessee also gives thirty (30)
days' notice to any person who has a recorded interest pertaining to the
Building or the Property, specifying the nature of the default. Such person
shall then have the right to cure such default, and Lessor shall not be deemed
in default if such person cures such default within thirty (30) days after
receipt of notice of the default, or within such longer period of time as may
reasonably be necessary to cure the default. If Lessor or such person does not
cure the default, Lessee may exercise such rights or remedies as shall be
provided or permitted by law to recover any damages proximately caused by such
default. Notwithstanding anything to the contrary contained in this Lease,
Lessee's remedy for any breach or default of this Lease by Lessor shall be
limited to an action for damages. Lessee agrees that, in the event that it
becomes entitled to receive damages from Lessor, Lessee shall not be allowed to
recover from Lessor consequential damages or damages in excess of the
out-of-pocket expenditures incurred by Lessee as a result of a default by
Lessor. In any event, it is expressly understood and agreed that notwithstanding
anything in this Lease to the contrary, and notwithstanding any applicable law
to the contrary, the liability of Lessor hereunder (including any successor
lessor) and any recourse by Lessee against Lessor shall be limited solely and
exclusively to the interest of Lessor in and to the Property and Building, and
the rents therefrom, and neither Lessor, nor any of its constituent partners,
shall have any personal liability therefor, and Lessee hereby expressly waives
and releases such personal liability on behalf of itself and all persons
claiming by, through or under Lessee.


ARTICLE 18 - LESSOR'S REMEDIES AND RIGHTS


Section 18.1    Termination of Lease. In case of an Event of Default by Lessee,
Lessor shall have the right, in addition to all other rights available to Lessor
under this Lease or now or later permitted by law or equity, to terminate this
Lease by providing Lessee with a notice of termination. Upon termination, Lessor
may recover any damages proximately caused by Lessee's failure to perform under
this Lease, or which are likely in the ordinary course of business to be
incurred, including any amount expended or to be expended by Lessor in an effort
to mitigate damages, as well as any other damages to which Lessor is entitled to
recover under any statute now or later in effect. Lessor's damages include the
worth, at the time of any award, of the amount by which the unpaid Rent for the
balance of the Term after the time of the award exceeds the amount of the Rent
loss that the Lessee proves could be reasonably avoided. The worth at the time
of award shall be determined by discounting to present value such amount at one
percent (1%) more than the discount rate of the Federal Reserve Bank in San
Francisco in effect at the time of the award. Other damages to which Lessor is
entitled shall bear interest at the Interest Rate.


Section 18.2    Continuation of Lease. In accordance with California Civil Code
Section 1951.4 (or any successor statute), Lessee acknowledges that in the event
Lessee has breached this Lease and abandoned the Premises, this Lease shall
continue in effect for so long as Lessor does not terminate Lessee's right to
possession, and Lessor may enforce all its rights and remedies under this Lease,
including the right to recover the Rent as it becomes due under this Lease. Acts
of maintenance or preservation or efforts to re-let the Premises or the
appointment of a receiver upon initiative of Lessor to protect Lessor's interest
under this Lease shall not constitute a termination of Lessee's right to
possession.


Section 18.3    Right of Entry. In case of an Event of Default by Lessee, Lessor
shall also have the right, with or without terminating this Lease, to enter the
Premises and remove all persons and personal property from the Premises, such
property being removed and stored in a public warehouse or elsewhere at Lessee's
sole cost and expense for at least thirty (30) days, and after such thirty (30)
day period, Lessor shall have the right to discard or otherwise dispose of such
property without liability therefor to Lessee or any other person. No removal by
Lessor of any persons or property in the Premises shall constitute an election
to terminate this Lease. Such an election to terminate may only be made by
Lessor in writing, or decreed by a court of competent jurisdiction. Lessor's
right of entry shall include the right to remodel the Premises and re-let the
Premises. All costs incurred in such entry and re-letting shall be paid by
Lessee, provided no cost to remodel the Premises or re-let the Premises in
excess of the unamortized Tenant Improvement Allowance or the broker fees paid
by the Lessor in connection with this Lease shall be the responsibility of the
Lessee. Rents collected by Lessor from any other tenant which occupies the
Premises shall be offset against the amounts owed to Lessor by Lessee. Lessee
shall be responsible for any amounts not recovered by Lessor from any other
tenant which occupies the Premises. Any payments made by Lessee shall be
credited to the amounts owed by Lessee in the sole order and discretion of
Lessor, irrespective of any designation or request by Lessee. No entry by Lessor
shall prevent Lessor from later terminating this Lease by written notice.


Section 18.4    Remedies. Lessee hereby waives, for itself and all persons
claiming by and under Lessee, all rights and privileges which it might have
under any present or future law to redeem the Premises or to continue this Lease
after being dispossessed or ejected from the Premises. The rights and remedies
of Lessor set forth in this Lease are not exclusive, and Lessor may exercise any
other right or remedy available to it under this Lease, at law or in equity.


Section 18.5    Lessor's Right to Assign. Lessor shall have the right to sell,
encumber, convey, transfer and/or assign any and all of its rights and
obligations under this Lease.


Section 18.6    Intentionally Deleted


ARTICLE 19 - ATTORNEYS' FEES AND EXPEDITED DISPUTE RESOLUTION


Section 19.1    Attorneys' Fees. If either Lessor or Lessee commences or engages
in any action, litigation, arbitration or proceeding against the other Party
arising out of or in connection with this Lease, the Premises, the Building or
the Property, including, but not limited to, any action or proceeding (a) for
recovery of any payment owed by either Party under this Lease, or (b) to recover
possession of the Premises, or (c) for damages for breach of this Lease, or (d)
relating to the enforcement or interpretation of either Party's rights or
obligations under this Lease (whether in contract, tort, or both), or (e)
relating to any proceeding where either Party is requesting a determination of
rights and responsibilities under the Lease, the prevailing Party shall be
entitled to have and recover from the losing Party reasonable attorneys' fees
and other costs and expenses incurred in connection with the action, litigation,
arbitration or proceeding, including any attorney's fees, costs and expenses
incurred in preparation of said action, litigation, arbitration or proceeding,
and also incurred on collection and appeal. If Lessor becomes involved in any
action, litigation, arbitration or dispute, threatened or actual, by or against
anyone not a party to this Lease, but arising by reason of, or related to, any
act or omission of Lessee or Lessee's Employees, Lessee agrees to pay Lessor's
reasonable attorneys' fees and other costs incurred in connection with the
action, litigation, arbitration or dispute, regardless of whether an action,
lawsuit or arbitration proceeding is actually filed. If Lessee becomes a party
to any action, litigation, arbitration or dispute, threatened or actual, by or
against anyone not a party to this Lease, but caused by any act or omission of
Lessor, Lessor agrees to pay Lessee's reasonable attorneys' fees and other costs
incurred in connection with the action, litigation, arbitration or dispute,
regardless of whether an action, lawsuit or arbitration proceeding is actually
filed.


Section 19.2    Attorneys' Fees – Incurred At Lessee's Request and For Lessee's
Benefit. Unless agreed by the Parties to the contrary, Lessee understands that
it shall pay, as additional rent, actual out-of-pocket attorneys' fees to be
incurred by Lessor, at the rate of Three Hundred Dollars ($300.00) per hour, in
connection with the following:


(a)    any requests (subsequent to the execution of this Agreement) by Lessee to
amend, modify or terminate the Lease, including all negotiations with respect
thereto, except as such requests may relate to either (i) extending the Lease
term, or (ii) adding space to the original Premises;


(b)any request (subsequent to the execution of this Agreement) by Lessee to
review and/or consent to an assignment or sublease of the Lease, including all
negotiations with respect thereto, whether or not permitted under the Lease, and
whether or not agreed to or denied by Lessor; and


(c)    any appearance by and/or other legal service required of Lessor's
attorney, at the request of the Lessee, to attend any meeting, participate in
any proceeding, and/or review any document requested by Lessee, for any purpose
whatsoever, relating to the Lease and/or the respective rights and obligations
of Lessor and Lessee, except as such appearance and/or service may relate to
either (i) extending the Lease term, or (ii) adding space to the original
Premises.


Section 19.3    Expedited Dispute Resolution.  At the election of either Lessor
or Lessee, any dispute with respect to the subject matter of the Lease or any
other agreement executed in connection with the Lease shall be resolved by a
referee pursuant to the provisions of California Code of Civil Procedure Section
638 et seq., for a determination to be made which shall be binding upon the
Parties as if tried before a court or jury.  The Parties agree specifically as
to the following:


(a)    Within five (5) business days after service of a demand by a Party
hereto, the Parties shall agree upon a single referee who shall then try all
issues, whether of fact or law, and then report a finding or judgment thereon. 
If the Parties are unable to agree upon a referee, either Party may seek to have
one appointed, pursuant to California Code of Civil Procedure Section 640, by
the presiding judge of the Los Angeles County Superior Court;


(b)     The compensation of the referee shall be such charge as is customarily
charged by the referee for like services.  The cost of such proceedings shall
initially be borne equally by the Parties.  However, the prevailing Party in
such proceedings shall be entitled, in addition to all other costs, to recover
its contribution for the cost of the referee as an item of damages and/or
recoverable costs;


(c)    If a reporter is requested by either Party, then a reporter shall be
present at all proceedings, and the fees of such reporter shall be borne by the
Party requesting such reporter.  Such fees shall be an item of recoverable
costs.  Only a Party shall be authorized to request a reporter;


(d)     The referee shall apply all California Rules of Procedure and Evidence
and shall apply the substantive law of California in deciding the issues to be
heard.  Notice of any motions before the referee shall be given, and all matters
shall be set at the convenience of the referee;


(e)      The referee’s decision under California Code of Civil Procedure Section
644 shall stand as the judgment of the court, subject to appellate review as
provided by the laws of the State of California;


(f)     The Parties agree that they shall in good faith endeavor to cause any
such dispute to be decided within four (4) months.  The date of hearing for any
proceeding shall be determined by agreement of the Parties and the referee, or
if the Parties cannot agree, then by the referee; and


(g)
The referee shall have the power to award direct damages (but not indirect,
punitive or consequential damages) and all other relief.





_________________________         ________________________

        LESSOR'S INITIALS                              LESSEE'S INITIALS


ARTICLE 20 - SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT


Section 20.1    Obligations of Lessee. This Lease and the rights granted to
Lessee by this Lease are and shall be subject and subordinate at all times to
(a) all ground or underlying leases affecting all or any part of the Property
now or later existing and all amendments, renewals, modifications, supplements
and extensions of this Lease, and (b) all deeds of trust or mortgages now or
later affecting or encumbering all or any part of the Property and/or any ground
or underlying leasehold estate; provided, however, that if Lessor elects at any
time to have Lessee's interest in this Lease be or become superior, senior or
prior to any such instrument, then upon receipt by Lessee of written notice of
such election, this Lease shall be superior, senior and/or prior to such
instrument. Lessee shall immediately execute all commercially reasonable
instruments and other commercially reasonable documents required or desired by
any lender or Lessor confirming the subordination and/or superiority, as
applicable, of this Lease to such mortgage, deed of trust, ground or underlying
lease.


Section 20.2    Lessor's Right to Assign. Lessor's interest in this Lease may be
assigned to any mortgagee or trust deed beneficiary as additional security.
Nothing in this Lease shall empower Lessee to do any act without Lessor's prior
written consent which can, shall or may encumber the title of the owner of all
or any part of the Property.


Section 20.3    Attornment by Lessee. In the event of the cancellation or
termination of any or all ground or underlying leases affecting all or any part
of the Building in accordance with its terms or by the surrender thereof,
whether voluntary, involuntary or by operation of law, or by summary
proceedings, or in the event of any foreclosure of any or all mortgages or deeds
of trust encumbering all or any part of the Building by trustee's sale,
voluntary agreement, deed in lieu of foreclosure, or by the commencement of any
judicial action seeking foreclosure, Lessee, at the request of the then landlord
under this Lease, shall attorn to and recognize (a) the ground or underlying
lessor, under the ground or underlying lease being terminated or canceled, and
(b) the beneficiary or purchaser at the foreclosure sale, as Lessee's landlord
under this Lease, and Lessee agrees to execute and deliver at any time upon
request of such ground or underlying lessor, beneficiary, purchaser or their
successors, any and all instruments to further evidence such attornment. Lessee
hereby waives its right, if any, to elect to terminate this Lease or to
surrender possession of the Premises in the event of any such cancellation or
termination of such ground or underlying lease or foreclosure of any mortgage or
deed of trust.


Section 20.4    Non-Disturbance. Notwithstanding any of the provisions of this
Article 20 to the contrary, Lessee shall be allowed to occupy the Premises
subject to the conditions of this Lease, and this Lease shall remain in effect
until an uncured Event of Default occurs or until Lessee's rights hereunder are
terminated because of an Eminent Domain proceeding pursuant to Article 16 or
because of the occurrence of damage and destruction pursuant to Article 15.


Section 20.5    Delivery of Instruments. If Lessee fails to execute and deliver,
within ten (10) days following request thereof by Lessor, any documents or
instruments required by this Article 20, such failure may, at Lessor's election,
constitute a default under this Lease.


ARTICLE 21 - RULES AND REGULATIONS


Section 21.1    Rules and Regulations. Effective as of the Effective Date,
Lessee shall faithfully observe and comply with the rules and regulations
pertaining to the Property ("Rules"), a copy of which is attached to this Lease
as Exhibit "E," and all reasonable modifications and additions to the Rules from
time to time put into effect by Lessor; provided, however, that no modifications
or additions to the Rules shall materially interfere with Lessee's permitted use
of the Premises as set forth in Section 6.1. Lessor shall not be responsible to
Lessee for the nonperformance of any of the Rules by any other occupant or
tenant of the Property; provided, however, that Lessor shall use commercially
reasonable efforts (but not including the institution of legal proceedings) to
cause such other tenants and occupants of the Property to comply with the Rules,
to the extent such non-compliance materially and adversely interferes with
Lessee's access to the Premises or use of the Premises for the purposes
permitted under this Lease.


Section 21.2    Certain Construction Requirements. Prior to undertaking any
physical work in or around the Premises, Lessee shall notify Lessor, in writing,
of the exact nature and location of the proposed work and shall promptly supply
such additional information regarding the proposed work as Lessor shall request.
After receipt of Lessee's notice, Lessor may, to the extent appropriate, supply
Lessee with the Building regulations and procedures for working in areas where
there is a risk of coming into contact with materials or building systems which
if not properly handled could cause health or safety risks, could damage such
systems and/or the Building, or which could adversely impact any warranty
relating thereto. Lessee shall, at Lessee's sole cost and expense, strictly
comply with all such Building regulations and procedures established by Lessor
and with all applicable Federal, state and local governmental statutes,
ordinances, codes, rules, regulations, controls and guidelines (collectively,
"Laws"). Lessor shall have the right at all times to monitor the work for
compliance with the Building regulations and procedures, the Rules and all Laws.
If Lessor determines that any applicable Laws or any Rules and/or any Building
regulations or procedures are not being strictly complied with, Lessor may
immediately require the cessation of all work being performed in or around the
Premises until such time as Lessor is satisfied that the applicable Rules, Laws,
regulations and procedures will be observed. Lessor's monitoring of any work in
or around the Premises shall not be deemed a certification by Lessor of
compliance with any applicable Laws, Rules, Building regulations or procedures
or a waiver by Lessor of its right to require strict compliance with such Laws,
Rules, regulations or procedures, nor shall such monitoring relieve Lessee from
any liabilities relating to such work.


ARTICLE 22 - HOLDING OVER


Section 22.1    Surrender of Possession. Lessee shall surrender possession of
the Premises immediately upon the expiration of the Term or termination of this
Lease. If Lessee shall continue to occupy or possess the Premises after such
expiration or termination without the consent of Lessor, then unless Lessor and
Lessee have otherwise agreed in writing, Lessee shall be a tenant from
month-to-month. All the terms, provisions and conditions of this Lease shall
apply to this month-to-month tenancy except those terms, provisions and
conditions pertaining to the Term, and except that the Base Rental shall be
immediately adjusted upward upon the expiration or termination to one hundred
fifty percent (150%) of the Base Rental for the Premises in effect under this
Lease during the month which includes the day immediately prior to the date of
the expiration or termination of this Lease. This month-to-month tenancy may be
terminated by Lessor or Lessee upon thirty (30) days' prior notice to the other
Party. In the event that Lessee fails to surrender the Premises upon such
termination or expiration, then Lessee shall indemnify, defend and hold Lessor
harmless against all loss or liability to the extent caused by Lessee's failure
to surrender the Premises, including, but not limited to, any amounts required
to be paid to any tenant or prospective tenant who was to have occupied the
Premises after said termination or expiration and any related attorneys' fees
and brokerage commissions.


Section 22.2    Payment of Money After Termination. No payment of money by
Lessee to Lessor after the termination of this Lease by Lessor, or after the
giving of any notice of termination to Lessee by Lessor which Lessor is entitled
to give Lessee under this Lease, shall reinstate, continue or extend the Term of
this Lease or shall affect any such notice given to Lessee prior to the payment
of such money, it being agreed that after the service of such notice or the
commencement of any suit by Lessor to obtain possession of the Premises, Lessor
may receive and collect, when due, any and all payments owed by Lessee under
this Lease, and otherwise exercise any and all of its rights and remedies. The
making of any such payments by Lessee or acceptance of same by Lessor shall not
waive such notice of termination, or in any manner affect any pending suit or
judgment obtained.


ARTICLE 23 - INSPECTIONS AND ACCESS


Section 23.1    Inspections and Access. Lessor may enter the Premises upon no
less than twenty-four (24) hours prior written notice to Lessee. Lessee shall be
personally present to open and permit an entry into the Premises.


ARTICLE 24 - NAME OF BUILDING AND CONTINENTAL PARK


Section 24.1    Name of Building. Lessee shall not use any name, insignia or
logotype of the Building or Continental Park for any purpose other than for
designating Lessee’s address. Lessee shall not use any picture of the Building,
the Property or Continental Park in its advertising, stationery or any other
manner. Lessor expressly reserves the right in Lessor's sole and absolute
discretion, at any time to change the name, insignia, logotype or street address
of the Building or the Property without in any manner being liable to Lessee.


ARTICLE 25 - SURRENDER OF LEASE


Section 25.1    Surrender of Lease. The voluntary or other surrender of this
Lease by Lessee, shall not work a merger, and shall, at the option of Lessor,
terminate all or any existing subleases or subtenancies, or may, at the option
of Lessor, operate as an assignment to it of Lessee's interest in any or all
such subleases or subtenancies.


ARTICLE 26 - WAIVER


Section 26.1    Waiver. No obligation, term, covenant, or agreement in this
Lease shall be deemed waived unless such waiver is in writing and signed by the
Party so waiving the same. The waiver by Lessor or Lessee of any term, covenant,
agreement or condition contained in this Lease shall not be deemed to be a
waiver of any subsequent breach of the same or of any other term, covenant,
agreement, condition or provision of this Lease, nor shall any failure to
enforce compliance with any or all of the terms, covenants, agreements,
conditions or provisions of this Lease (except as expressly provided in this
Lease), or any custom or practice which may develop between the Parties in the
administration of this Lease, be construed to waive or lessen the right of
Lessor or Lessee to insist upon the performance by the other in strict
accordance with all of the terms, covenants, agreements, conditions and
provisions of this Lease. The subsequent acceptance by Lessor of any payment
owed by Lessee to Lessor under this Lease, or the payment of Rent by Lessee,
shall not be deemed to be a waiver of any preceding breach by Lessee of any
term, covenant, agreement, condition or provision of this Lease, other than the
failure of Lessee to make the specific payment so accepted by Lessor, regardless
of Lessor's or Lessee's knowledge of such preceding breach at the time of the
making or acceptance of such payment. No payment by Lessee, nor receipt by
Lessor, of a lesser amount than the Rent or Additional rent required to be paid
under this Lease will be deemed to be anything other than a payment on account
of the earliest Rent or Additional Rent due hereunder. No endorsement or
statement on any check, or any letter accompanying any check or payment as Rent,
will be deemed an accord and satisfaction. The delivery of Lessee's keys to any
employee or agent of Lessor will not constitute a termination of this Agreement
unless Lessor has entered into a written agreement to that effect.


ARTICLE 27 - SALE BY LESSOR


Section 27.1    Sale by Lessor. In the event Lessor shall sell, assign, convey
or transfer all or a part of its interest in the Building or any part of the
Property, Lessee agrees to attorn to such transferee, assignee or new owner, and
upon consummation of such sale, conveyance or transfer, Lessor shall
automatically be freed and relieved from all liability and obligations accruing
or to be performed from and after the date of such sale, transfer or conveyance.
Lessor shall have the right to subdivide the Property into separate legal lots
or parcels and, without materially and adversely affecting the obligations of
Lessee, the right to reallocate and adjust the rights, duties and obligations of
Lessor and Lessee hereunder so that, as between Lessor and Lessee, those rights,
duties and obligations relate only to the lots or parcels on which the Building
is located and on which sufficient parking facilities are located to comply with
Lessor's obligations under this Lease. To the extent that those rights, duties
and obligations cannot be equitably allocated to only one lot or parcel, Lessor
may elect to record a reciprocal easement agreement appurtenant to the Building.
If Lessor records such an agreement, Lessee shall subordinate this Lease to that
agreement.


ARTICLE 28 - NO LIGHT AND AIR EASEMENT


Section 28.1    No Light and Air Easement. Any diminution or shutting off of
light or air by any structure which may be erected on the land or upon lands
adjacent to or in the vicinity of the Property shall not affect this Lease,
abate any payment owed by Lessee under this Lease or otherwise impose any
liability on Lessor.


ARTICLE 29 - FORCE MAJEURE


Section 29.1    Force Majeure. Neither Lessor nor Lessee shall be chargeable
with, liable for, or responsible to the other for anything or in any amount for
any failure to perform or delay caused by: fire; earthquake; explosion; flood;
hurricane; the elements; Acts of God or the public enemy; actions, restrictions,
limitations or interference of governmental authorities or agents; war;
invasion; insurrection; rebellion; riots; strikes or lockouts; inability to
obtain necessary materials, goods, equipment, services, utilities or labor; or
any other cause whether similar or dissimilar to the foregoing which is beyond
the reasonable control of Lessor or Lessee; and any such failure or delay due to
said causes or any of them shall not be deemed a breach of or default in the
performance of this Lease.


ARTICLE 30 - ESTOPPEL CERTIFICATES


Section 30.1    Estoppel Certificates. Lessee shall, at any time and from time
to time upon request of Lessor, within ten (10) days following notice of such
request from Lessor, execute, acknowledge and deliver to Lessor, a certificate
("Estoppel Certificate") in writing in a form as Lessor or any of its lenders,
prospective purchasers, lienholders or assignees may reasonably deem
appropriate. Lessee's failure to deliver the Estoppel Certificate within this
ten (10) day period may, at Lessor's election, constitute a default hereunder.


ARTICLE 31 - RIGHT TO PERFORMANCE


Section 31.1    Right to Performance. All covenants, conditions and agreements
to be performed by Lessee under this Lease shall be performed by Lessee at
Lessee's sole cost and expense. If Lessee shall fail to perform any such
covenant, condition or agreement on its part to be performed under this Lease,
and such failure shall continue for three (3) days after written notice thereof
to Lessee (provided that no notice shall be required in cases of emergency),
Lessor may, but shall not be obligated to do so, without waiving or releasing
Lessee from any obligations of Lessee under this Lease, perform any such act on
Lessee's part to be made or performed as provided in this Lease. Any performance
by Lessor of Lessee's obligations shall not waive or cure any Event of Default
of Lessee for such failure. All reasonable costs incurred by Lessor with respect
to any such performance by Lessor (including reasonable attorneys' fees) shall
be immediately paid by Lessee to Lessor.


ARTICLE 32 - PARKING FACILITIES


Section 32.1    Parking Facilities. Lessor shall maintain and operate, or cause
to be maintained and operated, automobile parking facilities ("Parking
Facilities") in, adjacent to, or within a reasonable distance from the Building.
Lessee's privileges during the term hereof with respect to the Parking
Facilities shall be in accordance with the provisions of the attached Exhibit
"F."


ARTICLE 33 - SECURITY SYSTEMS


Section 33.1     Lessee's Right to Install Security System. Lessee wishes to
install an automated and/or non-automated security system in, on or about the
Premises; provided, Lessee shall first provide Lessor with a copy of Lessee's
plan for any such system, and Lessor shall have the right to review and approve
said plan, which approval may not be unreasonably withheld, conditioned or
delayed.


ARTICLE 34 - NOTICES


Section 34.1    Notices. All notices, requests, consents, approvals, payments in
connection with this Lease, or communications that either Party desires or is
required or permitted to give or make to the other Party under this Lease, shall
only be deemed to have been given, made and delivered, (a) when made or given in
writing and personally served; or (b) three (3) days after deposit in the United
States mail, certified or registered mail, return receipt requested, postage
prepaid to the respective addresses of Lessee or Lessor as set forth below; or
(c) delivered by a reputable overnight delivery service such as Federal Express,
Airborne, United Parcel Service, DHL Worldwide Express, or Ontrac Delivery with
charges prepaid, notice to be effective on delivery if confirmed by the delivery
service. Lessor or Lessee may from time to time designate other addresses for
notice purposes by written notice to the other in accordance herewith.


Lessee's Address for Notices:    A-Mark Precious Metals, Inc.
2121 Rosecrans Avenue, Suite 6300
El Segundo, CA 90245


Lessee's Address for Billing Purposes:    A-Mark Precious Metals, Inc.
2121 Rosecrans Avenue, Suite 6300
El Segundo, CA 90245


Lessor's Address for Notices:    The Plaza CP LLC
2041 Rosecrans Avenue, Suite 200
El Segundo, CA 90245
Attention: Richard C. Lundquist


Copy to:    The Plaza CP LLC
2041 Rosecrans Avenue, Suite 200
El Segundo, CA 90245
Attention: Leonard E. Blakesley, Jr.


Lessor's Address For Payment of Rent:


(a) If the payment is made by first class mail:    The Plaza CP, LLC
P.O. Box 79456
City of Industry, CA 91716-9456


(b) If the payment is made by overnight delivery:    Wells Fargo
Lockbox-E2001-049
Ref: The Plaza CP, LLC – Box #79456
3440 Flair Drive
El Monte, CA 91731


ARTICLE 35 - MISCELLANEOUS


Section 35.1    Authorization to Sign Lease. If Lessee is a corporation, each
individual executing this Lease on behalf of Lessee represents and warrants that
he/she is duly authorized to execute and deliver this Lease on behalf of Lessee
in accordance with a duly adopted resolution of Lessee's Board of Directors, and
Lessee warrants and represents that this Lease is binding upon Lessee in
accordance with its terms. If Lessee is a corporation, Lessee shall,
concurrently with its execution of this Lease, deliver to Lessor upon its
request a certified copy of a resolution of its Board of Directors authorizing
the execution of this Lease. If Lessee is a partnership or trust, each
individual executing this Lease on behalf of Lessee represents and warrants that
he/she is duly authorized to execute and deliver this Lease on behalf of Lessee
in accordance with the terms of such entity's partnership agreement or trust
agreement, respectively, and Lessee warrants and represents that this Lease is
binding upon Lessee in accordance with its terms. If Lessee is a partnership or
trust, Lessee shall, concurrently with its execution of this Lease, deliver to
Lessor upon its request such certificates or written assurances from the
partnership or trust as Lessor may request authorizing the execution of this
Lease.


Section 35.2    Entire Agreement. This Lease contains the entire agreement
between the Parties respecting the Premises and all other matters covered or
mentioned in this Lease. This Lease may not be altered, changed or amended
except by an instrument in writing specifically designated as an amendment to
this Lease and signed by both Parties hereto. Lessee acknowledges and agrees
that no prior information provided or statements made by Lessor or Lessor's
agents ("Prior Information") have in any way induced Lessee to enter into this
Lease, and that Lessee has satisfied itself of all its concerns prior to
entering into this Lease by conducting an independent investigation of the
validity of such Prior Information.


Section 35.3    Severability. The illegality, invalidity or unenforceability of
any term, condition or provision of this Lease shall in no way impair or
invalidate any other term, provision or condition of this Lease, and all such
other terms, provisions and conditions shall remain in full force and effect.


Section 35.4    Covenants and Conditions. All provisions, whether covenants or
conditions, on the part of Lessee shall be deemed to be both covenants and
conditions.


Section 35.5    Gender, Definitions and Headings. The words "Lessor" and
"Lessee" as used herein shall include the plural as well as the singular and,
when appropriate, shall refer to action taken by or on behalf of Lessor or
Lessee by their respective employees, agents or authorized representatives.
Words in masculine or neuter gender include the masculine, feminine and neuter.
If there is more than one person constituting Lessee, the obligations hereunder
imposed upon such persons constituting Lessee shall be joint and several. The
paragraph headings of this Lease are not a part of this Lease and shall have no
effect upon the construction or interpretation of any part hereof. Subject to
the provisions of Articles 12 and 27, and except as otherwise provided to the
contrary in this Lease, the terms, conditions and agreements of this Lease shall
apply to and bind the heirs, successors, legal representatives and permitted
assigns of the Parties hereto. Any reference to the word persons shall be deemed
to include a corporation, a government entity, an individual, a general
partnership, a limited partnership, a joint venture, a trust and/or an
association. This Lease shall be governed by and construed pursuant to the laws
of the State of California.


Section 35.6    Exhibits and Riders. The exhibits and riders, if any, that are
attached to this Lease shall hereby be incorporated in and made a part of this
Lease. In the event a discrepancy, ambiguity or variance should exist between
terms and conditions in the Lease and in the exhibits and/or riders thereto,
then the terms and conditions of the Lease shall prevail and control.


Section 35.7    Modification for Lender. Upon Lessor's request, Lessee agrees to
modify this Lease to meet the requirements of any or all lenders or ground
lessors selected by Lessor who request such modification as a condition
precedent to providing any loan or financing or to entering into any ground
lease affecting or encumbering the Property or any part thereof, provided that
such modification does not (a) increase Base Rental, (b) alter the Term, or (c)
adversely affect Lessee's rights under this Lease.


Section 35.8    Left Intentionally Blank


Section 35.9    Quiet Enjoyment. Lessor covenants and agrees that Lessee, upon
making all of Lessee's payments as and when due under this Lease, and upon
performing, observing and keeping the covenants, agreements and conditions of
this Lease on its part to be kept, shall peaceably and quietly hold, occupy and
enjoy the Premises during the Term of this Lease without hindrance or
molestation from Lessor subject to the terms and provisions of this Lease.
Lessee covenants and agrees to comply with all rules and regulations of the
Lease and with all Laws to enable other occupants of the Building to occupy and
enjoy their premises without hindrance, molestation, intrusion and interference
from Lessee.


Section 35.10    No Recordations. Lessor and Lessee agree that in no event and
under no circumstances shall this Lease be recorded by Lessee.


Section 35.11    Time is of the Essence. Subject to the provisions of Article 29
of this Lease, time shall be of the essence of this Lease and of each of the
provisions hereof.


Section 35.12    Cumulative Remedies. No remedy or election provided, allowed or
given by any provision of this Lease shall be deemed exclusive unless so
indicated, but shall, whenever possible, be cumulative with all other remedies
in law or equity.


Section 35.13    Bankruptcy. In the event the estate created hereby shall be
taken in execution or by other process of law, or if Lessee shall be adjudicated
insolvent or bankrupt pursuant to the provisions of any state or federal
insolvency or bankruptcy law, or if a receiver or trustee of the property of
Lessee shall be appointed by reason of Lessee's insolvency or inability to pay
its debts, or if any assignment shall be made of Lessee's property for the
benefit of creditors, then and in any of such events, Lessor may terminate this
Lease by written notice to Lessee; provided, however, if the order of the court
creating any of such disabilities shall not be final by reason of pendency of
such proceeding, or appeal from such order, then Lessor shall not have the right
to terminate this Lease so long as Lessee performs its obligations hereunder.


Section 35.14    Confidentiality. Lessor shall keep confidential any financial
or other confidential information disclosed by Lessee to Lessor in the course of
Lessor's analysis and consideration of Lessee and this Lease (other than
information which is a matter of public knowledge or may be obtained from
sources readily available to the public), so long as Lessee clearly identifies
such information in writing as "confidential" at the time of such disclosure.
Lessee shall keep confidential (i) this Lease, and (ii) any financial or other
confidential information of Lessor disclosed by Lessor to Lessee in connection
with this Lease (other than information which is a matter of public knowledge or
may be obtained from sources readily available to the public), so long as Lessor
clearly identifies such information in writing as "confidential" at the time of
such disclosure. However, such matters may be disclosed: (a) to the directors,
officers, partners, members, legal counsel, real estate brokers, and accountants
of Lessor or Lessee, as the case may be, to the extent Lessor or Lessee, as the
case may be, deems it necessary or appropriate in connection with the evaluation
of this Lease; (b) with respect to Lessor, to a potential purchaser of the
Property; (c) with respect to Lessee, to secure an assignee or sublessee for the
Premises, (d) to potential or existing sources of financing or to potential or
existing holders of equity interests of such party (including any disclosures to
lenders, investors, underwriters, and other appropriate persons in connection
with the offering of equity or debt interests); and (e) to the extent required
by applicable Law, court order, or in any litigation in connection with this
Lease.


Section 35.15    Lessee's Responsibility Regarding Hazardous Substances.


(a)     Prohibition. Lessee shall not cause or knowingly permit the manufacture,
generation, storage, use, transportation, treatment, incineration, disposal,
discharge or release of any Hazardous Substance in, on, under, from or about the
Premises or the Property. Notwithstanding the preceding sentence, Lessee may
store and use supplies (in amounts not exceeding quantities normally used for
Lessee’s approved use of Premises) containing Hazardous Substances so long as
such supplies (a) are of a type and chemical composition commonly associated
with Lessee’s approved use of Premises, (b) are stored and used only in such
quantities as are reasonably incidental to such use and in compliance with any
manufacturer’s directions or warnings and all applicable Laws, and (c) are
disposed of by Lessee in compliance with applicable Laws. Lessee shall store and
use all such supplies in a manner which reduces to the greatest extent
reasonably practical the threat of any release of any Hazardous Substance and
shall promptly and with reasonable care clean up any such release to the
satisfaction of Lessor and any governmental authority having jurisdiction
thereof. In no event shall Lessee use or store any asbestos‑containing materials
or PCBs on or about the Property or the Premises.


(b)     Required Warnings. Lessee shall give all warnings required by the
California Safe Drinking Water and Toxic Enforcement Act of 1986 (California
Health & Safety Code §§ 25249.5 et seq.), as amended from time to time, with
respect to any exposures occurring in the Premises or as a result of Lessee’s
use of the Premises or the Property.


(c)     Environmental Problems. If Lessee knows or has reasonable cause to
believe that any Hazardous Substance is located or will come to be located on
the Premises or Property (an “Environmental Problem”), whether or not caused or
permitted by Lessee, Lessee shall immediately notify Lessor. Lessee shall
exercise reasonable care to avoid any Lessee Related Environmental Problem (as
such term is defined below). Lessee shall give any and all notices of any Lessee
Related Environmental Problem required by applicable Environmental Protection
Laws, including, without limitation, any notice required by Section 103 of the
Comprehensive Environmental Response, Compensation and Liability Act (42 U.S.C.
§§ 9601 et seq.) and any notice required by Sections 13271 or 13272 of the
California Water Code, as each may be amended from time to time. Lessee shall
immediately give Lessor notice of any governmental investigation or any
governmental or regulatory action, proceeding, order or decree relating to any
Lessee Related Environmental Problem and, at Lessee’s expense, shall timely
comply in all respects with any such order or decree, unless Lessor first
notifies Lessee that Lessor intends to contest such order or decree. Prior to
commencing any corrective or remedial action with respect to any Environmental
Problem (except for any such action taken to comply with an order or decree
which Lessor has not elected to contest), Lessee shall obtain the consent of
Lessor (which shall not be unreasonably withheld or delayed) and each
governmental authority exercising jurisdiction with respect to such
Environmental Problem.


(d)    Lessor’s Access to Information. Within ten (10) business days after
Lessor’s request therefor (or within such shorter time as may be reasonably
required by Lessor), Lessee shall provide Lessor with any information reasonably
requested by Lessor, to enable Lessor to comply with any applicable
Environmental Protection Law.


“Environmental Protection Law” means any applicable Law governing the
manufacture, generation, storage, use, transportation, treatment, incineration,
disposal, discharge, threatened discharge, release or threatened release of any
Hazardous Substance, or otherwise relating to the protection of the environment
or the health and safety of persons, including, without limitation, the
Comprehensive Environmental Response Compensation and Liability Act (42 U.S.C.
§§ 9601 et seq.), the Resource Conservation and Recovery Act (42 U.S.C. §§ 6901
et seq.), the Clean Air Act (42 U.S.C. §§ 7401 et seq.), the Water Pollution
Prevention and Control Act (33 U.S.C. §§ 1251 et seq.), the Toxic Substances
Control Act (15 U.S.C. §§ 2601 et seq.), the California Hazardous Substance
Account Act (CA Health & Safety Code §§ 25300 et seq.), the California Hazardous
Waste Control Act (CA Health & Safety Code §§ 25100 et seq.), the California
Safe Drinking Water and Toxic Enforcement Act of 1986 (CA Health & Safety Code
§§ 25249.5 et seq.) and the Porter Cologne Water Quality Control Act (CA Water
Code §§ 13000 et seq.), as each may be amended from time to time.


“Hazardous Substance” means any hazardous, toxic, explosive, radioactive,
infectious or dangerous substance, material, chemical, waste, contaminant or
pollutant, including, without limitation, (a) any “hazardous substance” within
the meaning of the Comprehensive Environmental Response Compensation and
Liability Act (42 U.S.C. §§ 9601 et seq.) or the Carpenter‑Presley‑Tanner
Hazardous Substance Account Act (CA Health & Safety Code §§ 25300 et seq.), as
each may be amended from time to time, (b) any “hazardous waste” within the
meaning of the Resource Conservation and Recovery Act (42 U.S.C. §§ 6901 et
seq.), as amended from time to time, (c) any “hazardous waste,” “extremely
hazardous waste” or “restricted hazardous waste” within the meaning of the
California Hazardous Waste Control Act (CA Health & Safety Code §§ 25100 et
seq.), as amended from time to time, (d) any “hazardous substance”, “waste” or
“sewage” as defined or used in the Porter Cologne Water Quality Control Act (CA
Water Code §§ 13000 et seq.), as amended from time to time, (e) petroleum,
including crude oil or any fraction thereof, (f) any natural gas, liquefied
natural gas, natural gas liquid or synthetic gas usable for fuel (or mixtures of
natural and synthetic gas), or (g) any other substance, material, chemical,
waste, toxicant, pollutant or contaminant regulated by any applicable
Environmental Protection Law.


“Lessee Related Environmental Problem” means any Environmental Problem caused by
(a) any act or omission of Lessee or Lessee’s Employees, or (b) Lessee’s use of
the Premises or any other part of the Property.


(e)    Indemnity by Lessee. If Lessee breaches its obligations stated in this
Section 35.15, or if the presence of Hazardous Substances in, upon, under or
about the Premises or other portions of the Building or Property caused by
Lessee, Lessee's Employees or Lessee's sublessees results in the contamination
of the Premises or other portions of the Building, or if contamination of the
Premises or other portions of the Property by Hazardous Substances otherwise
occurs for which Lessee may be liable to Lessor for damages resulting therefrom,
then Lessee shall indemnify, defend and hold Lessor and Lessor's Employees
harmless from and against any and all liabilities, costs, expenses, claims,
judgments, damages, penalties, fines or losses (including, without limitation,
diminution in value of the Premises or other portions of the Building, damages
for the loss or restriction on use of rentable or usable space or of any amenity
of the Premises or other portions of the Building, damages arising from any
adverse impact on marketing of space in the Premises or other portions of the
Building, and sums paid in settlement of claims, attorneys' fees, consultants'
fees and experts' fees) which arise after the execution date of this Lease or
during the Term of this Lease or after the Term of this Lease as a result of
such contamination. This obligation of Lessee to indemnify, defend and hold
Lessor harmless shall survive and extend beyond the expiration or earlier
termination of this Lease for a period of one (1) year.


Section 35.16    Nondiscrimination. The Lessee herein covenants by and for
himself, his heirs, executors, administrators and assigns, and all persons
claiming under or through him, and this Lease is made and accepted upon and
subject to the following conditions. That there shall be no discrimination
against or segregation of any person or group of persons on account of sex,
marital status, race, color, religion, creed, national origin or ancestry, in
the leasing, subleasing, transferring, use or enjoyment of the Premises, nor
shall the Lessee himself, or any person claiming under or through him establish
or permit any such practice or practices of discrimination or segregation with
reference to the selection, location, number, use or occupancy, of tenants,
lessees, sublessees, subtenants or vendees in the Premises.


Section 35.17    No Offer. The preparation of this Lease and/or the submission
of this Lease to Lessee shall not be deemed an offer to lease the Premises or
any other premises to Lessee. This Lease shall only become binding upon Lessor
and Lessee when it is fully executed and a fully executed original Lease is
delivered by Lessor to Lessee.


Section 35.18    Broker's Commission. Lessor and Lessee each hereby represent
and warrant to the other that it has not engaged or dealt with any real estate
brokers, salespersons, finders or other persons entitled to any compensation
(“Broker’s Commission”) relating to this Lease, except for L.A. Realty Partners.
If Lessee's or Lessor's representation and warranty contained in this paragraph
is inaccurate, then the Party making the inaccurate representation hereby agrees
to indemnify, defend, and hold the other harmless from and against any and all
liabilities, costs and expenses (including, without limitation, attorneys' fees)
incurred in connection with the claims of any brokers, salespersons, finders or
other persons.


Section 35.19    Joint and Several Obligations of Lessee. If more than one
individual or entity comprises Lessee, the obligations imposed on each
individual or entity that comprises Lessee under this Lease shall be joint and
several.


Section 35.20    Jurisdiction and Enforcement. The Parties hereto agree that
this Lease Agreement is made and entered into in the County of Los Angeles,
State of California, and that all legal actions relating to this Lease Agreement
shall be filed and entertained in the Courts in and for the County of Los
Angeles, State of California.


Section 35.21    Compliance with Safety Regulations. Lessee shall comply, and
Lessee shall require Lessee's Employees to comply, with all safety, fire
protection, and evacuation procedures and regulations established by Lessor or
by any government agency.


Section 35.22    Modifications to Building. Lessor may elect to make certain
modifications and improvements to the Building that may cause the building load
factor and the rentable area of the Premises to change. Should this occur, then
Lessee understands that upon substantial completion of said modifications /
improvements, the rentable square footage for the Premises may increase /
decrease, and Base Rental will increase / decrease by the proportion the revised
rentable square feet bear to the rentable square feet shown on Section 1.1(g)
above, except, however, that in no event shall Lessee’s Base Rental increase by
more than one percent (1%) per year, two percent (2%) cumulative.


Section 35.23    Electromagnetic Fields. Lessor and Lessee hereby recognize and
understand that the National Institute of Environmental Health Sciences
("NIEHS") and the Department of Energy ("DOE") have conducted research to
understand the potential for health risks from exposure to extremely low
frequency electric and magnetic fields ("ELF-EMF"), and that said research has
led the NIEHS and DOE to conclude: "Any scientific evidence to suggest that
ELF-EMF exposure may pose health risk is weak (emphasis added)." Because ongoing
public concern over safety due to ELF-EMF exposure has prompted more research in
this area, which research may subsequently conclude that adverse health effects
may result from ELF-EMF exposure, Lessee hereby agrees that it shall not be
entitled to claim any breach of warranty of quiet enjoyment, or any and all
other damages, claims or losses based upon claims of injury or otherwise due to
ELF-EMF exposure, it being deemed a material covenant on the part of Lessee,
upon which Lessor relies in entering into this Lease, that Lessee hereby assumes
the risk of any damage or injury to Lessee and to Lessee's Employees flowing
from ELF-EMF exposure.


Section 35.24    Ban on Smoking. Lessee understands that Lessor's ventilation
system in the Building connects to more than one premises and/or to the
Building's common areas, and that the City of El Segundo bans tenants from
smoking within their own premises whenever a landlord's ventilation system
connects to more than one premises or to the Building's commons areas.
Therefore, to prevent second-hand smoke from traveling through the Building's
ventilation system and adversely affecting non-smoking tenants in other premises
or common areas, Lessee agrees (1) that it will not permit any of Lessee's
Employees to smoke any substance through any form (including, but not limited
to, cigarettes, cigars, pipes, hookahs, vaporizers, e-cigarettes or electronic
nicotine delivery systems (ENDS)) in the Premises or anywhere within the
Building, and (2) that it will implement reasonable measures to direct Lessee's
Employees to smoke outside the Building. Lessee shall comply with all current
and future federal, state, and local environmental and IAQ laws, regulations,
and industry standards, including, without limitation, any restrictions on
smoking in the workplace.


Section 35.25    Financial Information Disclosure. If reasonably required by
Lessor, no more than once in any twelve (12) month period, and upon not less
than thirty (30) days prior written request, Lessee shall deliver to Lessor
(a) a current, accurate, complete, and detailed financial statement on Lessee to
include a balance sheet, profit and loss statement, cash flow summary, and all
accounting footnotes, prepared in accordance with generally accepted accounting
principles consistently applied and certified by the Chief Financial Officer of
Lessee to be a fair and true presentation of Lessee's current financial
position; (b) if reasonably required by Lessor, a current, accurate, complete,
and detailed financial statement on Lessee audited by an independent Certified
Public Accountant; (c) current bank references for Lessee; and (d) if available,
a current Dun & Bradstreet Report about Lessee. Lessee agrees that its failure
to reasonably comply with this Section shall constitute an Event of Default by
Lessee under the Lease.


Section 35.26    Interior Signage. Lessor will provide Lessee, if so requested
by Lessee, and at Lessor’s cost, for the first time only (using building
standard materials and design) the following interior signage: (a) one (1)
tenant suite sign located at the entrance to Lessee's Premises; and (b) one (1)
directory strip sign located in the Building lobby. Both signs will be provided
for the display of the name and location of the Lessee of the Building shown in
Section 1.1(b), and Lessor reserves the right to exclude any other names
therefrom.


Section 35.27    Restrictive Covenant. During the Lease Term and during all
extensions thereof, Lessee shall not use, nor shall Lessee permit its
successors, assigns, officers, directors, shareholders, parent, affiliated and
subsidiary corporations, or affiliated Parties to use the Premises as a store,
business, trade or profession (whether separately or as part of another entity)
as a "salon" that engages in the sale, dispensing or providing, retail, or
wholesale, of salon products and/or services, including, without limitation,
facials, skin care treatments or products, massage, manicures, pedicures and
hair styling. Lessee understands that by this reference Murad Salon, and Murad
Salon's successors and assigns, shall be deemed third Party beneficiaries of
said restrictive covenant.


Section 35.28    Rights Reserved by Lessor. Provided that the exercise of such
rights does not unreasonably interfere with Lessee's occupancy of the premises,
Lessor shall have the following rights:


(a)    Building and Property Operations. To decorate and to make inspections,
repairs, alterations, additions, changes, or improvements, whether structural or
otherwise, in and about the Building and Property, or any part thereof; to enter
upon the Premises (after giving Lessee reasonable written notice thereof, except
in cases of real or apparent emergency, in which case no notice shall be
required) and, during the continuance of any such work, to temporarily close
doors, entryways, public space, and corridors in the Building and Property; to
interrupt or temporarily suspend Building services and facilities; to change the
name of the Building and/or Property; and to change the arrangement and location
of entrances or passageways, doors, and doorways, corridors, elevators, stairs,
restrooms, or other public parts of the Building and/or Property;


(b)    Security. To take such reasonable measures as Lessor deems advisable for
the security of the Building, the Property and its occupants, such as, but not
limited to, evacuating the Building for cause, suspected cause, or for drill
purposes; temporarily denying access to the Building; and closing the Building
after normal business hours and on Sundays and holidays, subject, however, to
Lessee's right to enter when the Building is closed after normal business hours
under such reasonable regulations as Lessor may prescribe from time to time;


(c)    Prospective Purchasers and Lenders. Upon twenty-four (24) hours prior
written notice, to enter the Premises during normal business hours and without
disturbing the Lessee’s business, to show the Premises to prospective purchasers
or lenders; and


(d)    Prospective Lessees. At any time during the last three (3) months of the
Term (or earlier if Lessee has notified Lessor in writing that it does not
desire to renew the Term) or at any time following the occurrence of an Event of
Default, to enter the Premises during normal business hours to show the Premises
to prospective tenants, without disturbing the Lessee’s business.


Section 35.29    Construction of Agreement. Each Party herein shall be deemed to
have been the draftsman of this Lease and the language of this Lease shall be
construed according to its fair meaning and not strictly for or against any of
the Parties hereto.


Section 35.30    Inspection by Certified Access Specialist. Lessor declares,
pursuant to Section 1938 of the California Civil Code, that the Property has
undergone inspection by a Certified Access Specialist (“CASp”) and that the
Property has not been determined to meet all applicable construction-related
accessibility standards pursuant to Section 55.53 of the California Civil Code.


Section 35.31    Electrical Consumption Regulations. Lessee understands that
during the Term it may experience fluctuations in lighting levels as mandated by
the State of California, 2013 CALGreen, Part 11, Title 24, California Code of
Regulations, and that Lessee, in conjunction with such rules and regulations,
will not be permitted to override the motion sensors, dimmers, selected
electrical duplex receptacles on timers and other electrical devices that Lessor
specifically designed in the Building to reduce the amount of electrical
consumption in the Premises.


Section 35.32    Rent Abatement Provisions. Base Rental in the amount of
$161,442.00, representing fifty percent (50%) of the Base Rental from April 1,
2017 through January 31, 2018, shall be conditionally abated. The abatement of
Base Rent is conditioned upon Lessee's full and timely performance of all of its
obligations under the Lease. If at any time during the Term an Event of Default
by Lessee occurs, and is not cured within thirty (30) days, then the unamortized
portion of the abatement of Base Rent over the initial term of this Lease shall
immediately become void, and Lessee shall promptly pay to Lessor, in addition to
all other amounts due to Lessor under this Lease, the full amount of all Base
Rent herein abated.


Section 35.33    Monument Sign. Lessor grants Lessee (for purposes of this
Article "Lessee" shall mean only the original Party who signed this Lease as the
Lessee) the nonexclusive right to display its name in the building standard font
on the monument sign of the Building (the "Monument Sign") subject to the
following provisions:


(a)    Lessee's right to display its name on the Monument Sign shall be
automatically withdrawn by Lessor, without further notice to Lessee, thirty (30)
days following the Commencement Date hereof, unless Lessee shall prior thereto
(1) notify Lessor in writing that it elects to display its name on the Monument
Sign, and (2) pay Lessor the cost to fabricate and install said signage;


(b)    Lessee's right to display its name on the Monument Sign shall be
withdrawn by Lessor following fifteen (15) days written notice to Lessee by
Lessor if Lessee (a) occupies less than 3,000 rentable square feet of the
Building; (b) sublets, in the aggregate, more than 5,969 rentable square feet of
the premises, (c) assigns the Lease, or (d) is in default of this Lease under
Article 17 hereof;


(c)    Lessor shall install Lessee’s name on the Monument Sign and Lessee shall
reimburse Lessor’s for all expenses related to such installation. Additionally,
Lessee shall pay to Lessor, from time to time and within thirty (30) days after
receipt of written demand, Lessee's portion of all expenses incurred by Lessor
that are attributable to the lighting (if applicable), maintenance, cleaning and
repair of the Monument Sign during the period of time that Lessee's name is on
the Monument Sign. Lessee's portion of such expenses shall be calculated by
Lessor by dividing such expenses equally among all lessees and occupants that
have signs on the Monument Sign;


(d)    Lessee shall pay to Lessor, in advance, without prior notice, demand or
billing statement, on or before the first day of each calendar month, the
prevailing monthly lease rate (the “Sign Rent”) then charged by Lessor for the
sign, which Sign Rent shall be subject to increase by Lessor, from time to time,
following sixty (60) day advance written notice to Lessee, to the prevailing
rate for the sign uniformly applied to all tenants in the Building (however, the
Sign Rent shall not increase more than one (1) time during any consecutive
twelve (12) month period). Currently, the Sign Rent is Two Hundred Dollars
($200.00) per month. Following the date the Exterior Building Sign is installed
on the Building, Lessee’s obligation to pay the Sign Rent shall continue
throughout the Lease Term, including all extensions of the Term, irrespective of
whether or not Lessee elects to remove the sign from the Building prior to the
termination of the Lease;


(e)    Lessor shall have the right to relocate, redesign, and/or reconstruct the
Monument Sign from time to time as determined by Lessor in Lessor's sole
discretion; and


(f)    Upon termination and/or expiration of the Lease Term, Lessor shall
permanently remove Lessee's name from the Monument Sign, repair any damage to
the Monument Sign that may result from the removal of Lessee's name, and charge
Lessee for all expenses and costs incurred in connection with said removal and
repair. The design, size, specifications, graphics, materials, colors, and
lighting (if applicable) of the Monument Sign (and all panels, if any, on said
sign) shall be determined by Lessor in Lessor’s sole discretion.


remainder of page intentionally left blank







Section 35.34    Amenity License. Lessee and Lessee's employees are hereby
granted a license during the Lease term for access to and for use of the
exercise gym and the shower facilities located on the first floor of the
Building, on a nonexclusive basis with the other tenants of the Building (to be
used by Lessee for their intended and common use).


IN WITNESS WHEREOF, the Parties acknowledge that each has carefully read each
and every provision of this Lease and that each has fully entered into this
Lease as of the date first appearing above of its own free will and volition.
Signatures obtained by facsimile or pdf shall be deemed original signatures and
shall carry the same full force and effect of original signatures to bind the
Parties to the terms and conditions of this Lease.


"LESSOR"    "LESSEE"


The Plaza CP LLC    A-Mark Precious Metals, Inc.
a California limited liability company    a California corporation


By:    The Plaza CP Corporation
a Delaware corporation
its Managing member










By:______________________________________    By:
________________________________
Richard C. Lundquist    
President    Print Name: _________________________


Title: ______________________________










By:______________________________________    By: _______________________________
Leonard E. Blakesley, Jr.    
Secretary    Print Name: ________________________


Title: ______________________________



LIST OF EXHIBITS




A-1    Building


A-2    Legal Description
A-3    Continental Park
B    Notice of Commencement Date
C    Construction Work Letter
C-1    Minimum Building Standard Lessee Improvement Finishes and Materials
C-2    Premises
C-3    Conduct of the Work and Rules of the Site
C-4    Continental Construction Project Close Out Package Acceptance Checklist
D    Building Standard Services and Utilities
E    Rules & Regulations
F    Parking Facilities





BUILDING


ex106theplazacpleaseimage2.jpg [ex106theplazacpleaseimage2.jpg]



LEGAL DESCRIPTION OF LAND


PARCEL 1:


THE SURFACE AND THAT PORTION OF THE SUBSURFACE WHICH LIES ABOVE A PLANE 450 FEET
BELOW THE MEAN LOW WATER LEVEL OF THE PACIFIC OCEAN (AS SAID MEAN LOW WATER
LEVEL IS ESTABLISHED BY U.S. COAST AND GEODETIC SURVEY BENCH ALONG THE
SHORELINE) OF THE FOLLOWING DESCRIBED PROPERTY, SITUATED IN THE CITY OF EL
SEGUNDO, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, TO WIT:


PARCEL 4, IN THE CITY OF EL SEGUNDO, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA,
AS SHOWN ON PARCEL MAP NO. 12659, FILED IN BOOK 124 PAGE 52 OF PARCEL MAPS, IN
THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.


EXCEPT THEREFROM ALL OIL, GAS, ASPHALTUM AND OTHER HYDROCARBONS AND OTHER
MINERALS, WHETHER SIMILAR TO THOSE HEREIN SPECIFIED OR NOT, WITHIN OR THAT MAY
BE PRODUCED FROM SAID LAND, PROVIDED, HOWEVER, THAT THE SURFACE OF SAID LAND
SHALL NEVER BE USED FOR EXPLORATION, DEVELOPMENT, EXTRACTION, REMOVAL OR STORAGE
OF SAID OIL, GAS, ASPHALTUM AND OTHER HYDROCARBONS AND OTHER MINERALS, AND
FURTHER PROVIDED NO INSTALLATION CONSTRUCTED THEREON SHALL BE DISTURBED IN ANY
MANNER IN EXTRACTING SAID RESERVED MINERALS, AS RESERVED IN DEED FROM STANDARD
OIL COMPANY OF CALIFORNIA, RECORDED DECEMBER 20, 1960, AS INSTRUMENT NO. 1622,
IN BOOK D-1069 PAGE 595, OFFICIAL RECORDS.




PARCEL 2:


A NON-EXCLUSIVE RIGHT FOR VEHICULAR AND PEDESTRIAN USE TO AND FROM THE SOUTHERLY
12.50 FEET OF PARCELS 2 AND 3 OF SAID PARCEL MAP NO. 12659, FILED IN BOOK 124
PAGE 52 OF PARCEL MAPS, AS DISCLOSED IN THAT CERTAIN INSTRUMENT BY AND BETWEEN
CONTINENTAL DEVELOPMENT CORPORATION, TEACHERS INSURANCE AND ANNUITY ASSOCIATION
OF AMERICA, STATE OF CALIFORNIA PUBLIC EMPLOYEES RETIREMENT SYSTEMS AND UNION
BANK, RECORDED MARCH 29, 1985, AS INSTRUMENT NO. 85-342807, OFFICIAL RECORDS.




[more commonly known as:    2101 / 2121 / 2141
Rosecrans Avenue
El Segundo, California]









CONTINENTAL PARK
ex106theplazacpleaseimage3.jpg [ex106theplazacpleaseimage3.jpg]



NOTICE OF COMMENCEMENT DATE


Date             
To:    A-Mark Precious Metals, Inc.
Re:
Lease Agreement (“Lease”) dated July 7, 2016, between The Plaza CP LLC, a
California limited liability company, "Lessor," and A-Mark Precious Metals,
Inc., a California corporation, "Lessee," concerning Suite 6300, located at 2121
Rosecrans Avenue, El Segundo, California.



Gentlemen:


In accordance with the subject Lease, we wish to advise and/or confirm as
follows:


1.    That the Premises have been accepted herewith by the Lessee as being
substantially complete in accordance with the subject Lease, and that there is
no deficiency in construction.


2.    That the Lessee has possession of the subject Premises and acknowledges
that under the provisions of the subject Lease, the term of said Lease commenced
on [OR] shall commence on ________________, for a term of ________________,
ending on ________________.


3.    That in accordance with the subject Lease, rental commenced to accrue on
_________________.


4.    That if the Commencement Date of the subject Lease is other than the first
day of the month, the first billing will contain a pro rata adjustment.
Thereafter each monthly installment of Rent shall be for the full amount as
provided for in said Lease.


5.    That rent is due and payable in advance on the first day of each and every
month during the Term of said Lease. Rent checks should be made payable to The
Plaza CP LLC and mailed to either of the following addresses:


Regular Mail:                        Overnight Mail:
The Plaza CP, LLC                     Wells Fargo Lockbox-E2001-049
P.O. Box 79456                        Ref: The Plaza CP, LLC
City of Industry, CA 91716-9456                Box #79456
3440 Flair Drive
El Monte, CA 91731


6.    Signatures obtained by facsimile or pdf shall be deemed original
signatures and shall carry the same full force and effect of original signatures
to bind the Parties to the terms and conditions of this document.


"LESSOR"    "LESSEE"
The Plaza CP LLC    A-Mark Precious Metals, Inc.
a California limited liability company    a California corporation
By :    The Plaza CP Corporation
a Delaware corporation
its Managing member
FORM ONLY – DO NOT SIGN


By: _________________________________        
Richard C. Lundquist, President    


By: _________________________________        
Leonard E. Blakesley, Jr., Secretary



CONSTRUCTION WORK LETTER


THIS CONSTRUCTION WORK LETTER (the "Agreement") supplements the Lease to which
this Agreement is attached. The terms used herein shall have the same meanings
as set forth in the Lease, unless such meanings are expressly contradicted
herein. In addition, all rights and remedies of Lessor and Lessee under the
Lease shall apply in the event of a default in any of the provisions of this
Agreement, and this Agreement is hereby made a part of the Lease.


1.    Construction of Base Building


1.1    Base Building Improvements. Lessor has constructed and Lessee hereby
accepts as constructed the Base Building Improvements consisting of a parking
facility and building shell and core (collectively the "Base Building
Improvements"). The building shell and core includes the following: (a) bare,
trowel finished, concrete slab floors; (b) finished core area, including
elevators and common area elevator lobbies, toilet rooms, electrical rooms,
telephone rooms, janitorial closets, exit stairs and mechanical shafts; (c)
primary heating, ventilation and air conditioning service stubbed out to the
floor, including main supply air duct, base building digital control system
(where applicable) for the HVAC and heating hot water supply mains (Lessee's
HVAC improvements to the Premises shall properly and without special
requirements, interface and integrate with the Base Building HVAC and its Direct
Digital Control System. Such interface and integration, as well as the design of
the HVAC system for the Premises, including the distribution thereof shall be
consistent and compatible with Lessor's operating requirements and use only a
proportionate share of the Building system's capacity); (d) primary fire
sprinkler system in open floor plan configuration (any modification to such
sprinkler system within the Premises for the Lessee shall be a part of the
Lessee Improvements); (e) main electrical panels on each floor including
breakers but no distribution; and (f) primary distribution for the fire safety
system required by applicable code for unoccupied buildings (including the
primary fire sprinkler system and alarms). Any and all modifications to the Base
Building Improvements mandated or otherwise required by application and/or
interpretation of any federal, state, local or other applicable governmental
statutes, ordinances, codes, rules, regulations, controls or guidelines
(collectively, "Laws") to the extent caused by Lessee's use of, and/or the
construction of the Lessee Improvements (as defined in Section 1.2 below)
within, the Premises shall be a part of the Lessee Improvements. Thereafter,
Lessor shall furnish and install within the Premises those improvements and
items of general construction (the "Lessee Improvements") shown on the plans and
specifications diligently prepared by Lessor and Lessee and approved by Lessor
and Lessee pursuant to Section 2 below, in compliance with all applicable codes
and regulations. No portion or element of the Lessee Improvements in the sole
judgment of Lessor, shall in any way be in conflict with or adversely impact the
Building or any of its systems. All Lessee Improvements shall be constructed
pursuant to this Work Letter.


1.2    Lessee Improvements. Lessor shall construct and install (collectively,
"construct") the Improvements to the Premises as set forth herein (the "Lessee
Improvements") pursuant to plans and specifications mutually approved by the
Lessor and Lessee and prepared by the Building Architect. The Lessee
Improvements shall consist of, at a minimum, the "Building Standard
Improvements" (which Building Standard Improvements are set forth in Exhibit
"C-1" attached hereto and made a part hereof) in order to construct a standard
office in the Premises, together with an HVAC control system (as specified by
Lessor) which Lessor shall connect to the Base Building HVAC control system in
accordance with Lessor's specifications and such other improvements as specified
in the "Final Plans" (as hereinafter defined) or required by Law. The cost of
preparing the plans and specifications for the Lessee Improvements and the cost
of constructing the Lessee Improvements shall, except as otherwise provided
herein, be borne by Lessee.


1.3    Lessor Supplied Improvements. Lessor shall supply, at Lessor’s sole cost,
certain items of the Lessee Improvements including, but not limited to, partial
distribution HVAC ductwork, electrical runs to lights, partial sprinkler system
piping and sprinkler heads, window coverings and perimeter wall, core wall and
column wrap drywall, which shall be valued in accordance with Lessor's schedule
of values for such items which Lessor shall have prepared for the Building for
use by Lessee and other tenants. Lessor shall be responsible for bringing all
HVAC and other utilities to the Premises, without cost to the Lessee.


2.    Plans and Specifications.


2.1    Schematic Drawings. If the Schematic Drawings depicting the layout of the
Premises and the location of the Lessee Improvements therein (the "Schematic
Drawings") have already been prepared and approved by Lessor and Lessee prior to
the full execution of this Lease (which includes this Agreement), then same
shall be attached hereto as Exhibit "C-5") and made a part hereof. If the
Schematic Drawings are not attached as Exhibit "C-5" hereto at the time this
Lease is fully executed, then the following procedure shall be used to prepare
and approve of the Schematic Drawings. No later than five (5) days following the
full execution of this Lease, Lessee shall meet with the Architect and provide
such information as is necessary or appropriate for the Architect to prepare the
Schematic Drawings. Such Schematic Drawings, upon completion thereof (which in
no event shall be more than thirty (30) days after the execution of this Lease),
shall be submitted to Lessor and Lessee for approval. Within five (5) days after
Lessee's receipt of such Schematic Drawings, Lessee shall notify Lessor and
Architect of the changes, if any, which Lessee desires to make to such Schematic
Drawings, which notice shall be in writing and shall identify with specificity
the changes which Lessee desires to make and shall attach a copy of the
Schematic Drawings initialed by Lessee and showing the desired changes (the
"Lessee's Schematic Notice"). Within five (5) business days following Lessor's
receipt of the Schematic Drawings and Lessee's Schematic Notice, Lessor shall
either approve or disapprove thereof. If Lessor disapproves, Lessor shall
specify in writing the changes which Lessor requires and the Schematic Drawings
shall be revised by the Architect to reflect those changes described in Lessee's
Schematic Notice which are not disapproved by Lessor and such other items needed
to satisfy Lessor's objections thereto, all of which must also be approved by
the Lessee. At Lessor's request, upon completion of the revised Schematic
Drawings, Lessor and Lessee shall initial same, thereby acknowledging their
approval of the form of such Schematic Drawings.


2.2    Final Plans. Upon completion of the Schematic Drawings as revised in
accordance with Section 2.1 above, the Architect shall prepare final plans and
specifications and working drawings, including engineered Mechanical, Electrical
and Plumbing drawings (collectively the "Final Plans") based upon and
incorporating such Schematic Drawings as revised as provided hereinabove. Upon
completion of the Final Plans, same shall be submitted to Lessor and Lessee for
approval. If Lessor consents in writing thereto, such Final Plans may exclude
certain finish specifications (such as, the color of paint or the color or
design of wall or floor coverings) so long as such specifications are not needed
in order to submit the Final Plans for Permits (as hereinafter defined) and so
long as such specifications are delivered to Lessor for Lessor's approval
thereof within thirty (30) days after delivery to Lessor of the Final Plans.
Such finish specifications shall not be incorporated into the Lessee
Improvements until same are approved by Lessor in writing. Within ten (10) days
after Lessee's receipt of the Final Plans, Lessee shall notify Lessor and the
Architect of the changes, if any, which Lessee desires to make to such Final
Plans, which notice shall be in writing and shall identify with specificity the
changes which Lessee desires to make and shall attach a copy of the Final Plans
initialed by Lessee and showing the desired changes (the "Lessee's Final
Notice"). Without Lessor's prior consent, which shall not be unreasonably
withheld or delayed, Lessee shall not change any portion of the Final Plans
which incorporate the improvements depicted in the Schematic Drawings, as
revised in accordance with Section 2.1 above, or which is a natural progression
of such improvements. Within ten (10) business days, Lessor shall approve or
disapprove thereof. If Lessor disapproves, Lessor shall identify in writing and
with specificity the reason for Lessor's disapproval, and the Final Plans shall
be revised by the Architect to reflect those changes described in Lessee's Final
Notice which are not disapproved by Lessor and such other items needed to
satisfy Lessor's objections thereto, all of which must also be approved by the
Lessee. The improvements depicted on the Final Plans, as so revised, shall
constitute the "Lessee Improvements." At Lessor's request, upon completion of
the revised Final Plans, Lessor and Lessee shall initial same, thereby
acknowledging their approval of the form of such Final Plans.


2.3    Standard of Review by Lessee. Lessee agrees that any material changes
which it desires to make as set forth in Lessee's Schematic Notice and Lessee's
Final Notice shall be reasonable and made in good faith. In the event Lessor and
Lessee have any differences with respect to changes each desires to make to the
Schematic Drawings or Final Plans, Lessor and Lessee shall promptly meet and use
good faith efforts to resolve the differences.


2.4    Accuracy of Plans and Specifications. Notwithstanding the fact that
Lessor may provide drawings and/or any other type of information regarding the
Premises or the Building (“Information”), review and denote revisions to the
Schematic Drawings and Final Plans, and that Lessor may have designated or
approved of the Architect, Lessor shall not be liable in any way to Lessee or
any other person or entity for any deficiencies in the Information, Schematic
Drawings, or Final Plans, delays in the preparation and/or delivery thereof, or
any errors or omissions by the Architect, nor shall same constitute a warranty
or guaranty that the Information or Final Plans are complete or accurate, or
that the improvements depicted therein do or will comply with any Laws, or are
sufficient for Lessee's use or business.


3.    Permits. As soon as practicable following completion of the Final Plans,
Lessor or the Architect shall submit the Final Plans to all appropriate
governmental authorities, pay the appropriate filing fees, and attempt to obtain
all permits and approvals (the "Permits") necessary or appropriate to allow the
construction of the Lessee Improvements. If, as part of the procedure of
obtaining or attempting to obtain Permits, any governmental agencies or
authorities request changes in the Final Plans, the Final Plans shall be
modified to incorporate such changes unless Lessor or Lessee do not approve
thereof, which approval shall not be unreasonably withheld. The Architect shall
promptly revise the Final Plans as required by such governmental agencies or
authorities unless such required revisions are reasonably disapproved of by
Lessor or Lessee.


4.    Construction. Lessor shall submit the Final Plans to three (3) qualified
general contractors to obtain bids for the Work. Lessor shall perform a bid
evaluation and include the lowest qualified bid in the Construction Costs as
submitted to Lessor for approval pursuant Section 5 below. The general
contractor selected by Lessor shall construct the Lessee Improvements in
accordance with the Final Plans for which Permits are issued as well as in
accordance with all terms and conditions set forth in this Exhibit "C" and the
attached Exhibit "C-1" (Minimum Building Standard Lessee Improvement Finishes &
Materials) and Exhibit "C-3" (Conduct of The Work & Rules of the Site). Lessor
or such general contractor shall commence and thereafter complete the
construction of the Lessee Improvements in a reasonably diligent and first-class
manner; provided, however, neither Lessor nor the general contractor shall be
obligated to incur overtime premium wage rates or be obligated to construct any
improvements not set forth in such Final Plans. Lessor and Lessor's contractor
shall notify Lessee's architect in writing of any changes in construction of the
Premises due to field conditions or Building modifications that may occur and no
such changes shall be made (whether or not they affect the cost of construction)
without the Lessee's consent, which consent shall not be unreasonably withheld
unless such changes are necessary to preserve the structural integrity of the
Building or Leased Premises or any Building Systems.


5.    Costs of Construction – Lessee Improvements. Lessee shall pay all
construction costs, which shall be defined as all costs and expenses incurred in
the construction of the Lessee Improvements as contained in a detailed
construction budget approved by the Lessee ("Construction Costs"), in excess of
the amount of the Lessor's Construction Allowance, which shall be $536,620.00
("Lessor's Construction Allowance"). Lessor shall also provide Lessee with an
additional sum of $1,149.90 for space planning costs. Costs shall include, in
addition to any other items or costs set forth elsewhere in this Construction
Work Letter, without limitation, the costs of: (a) the Architect, engineers and
space planners (including design fees and costs); (b) materials, including
acquiring, fabricating or constructing such materials as may be required; (c)
all fees and charges associated with plan check and permitting of the Lessee
Improvements; (d) testing and inspection, trash removal, contractor's fees and
general conditions, not to exceed (10%) of the Construction Costs; (e) changes
in the Base, Shell and Core work when such changes are required by the
Construction Drawings, including all direct architectural and/or engineering
fees and expenses incurred in connection therewith; (f) any changes to the
Construction Drawings or Lessee Improvements; (g) any repair of damage to the
Building caused by Lessee in connection with the construction and installation
of the Lessee Improvements; (h) sales and use taxes; (i) reimbursement to Lessor
in a sum equivalent to three percent (3%) of the total Construction Costs as and
for Lessor's Project Management Fee; and (j) all other reasonable costs to be
expended by Lessor in connection with the construction of the Lessee
Improvements. The Construction Costs, after deduction for the Lessor's
Construction Allowance, are referred to herein as the "Lessee's Construction
Costs." Prior to the commencement of construction of the Lessee Improvements,
Lessor shall notify Lessee in writing of the amount which Lessor estimates will
be the Construction Cost and Lessee's Construction Costs. Prior to commencement
of construction, Lessee shall pay to Lessor one-half of the amount of Lessee's
Construction Cost, with the balance due upon Substantial Completion of the
Premises.


Any unused portion of the Lessor’s Construction allowance may be used by Lessee,
following thirty (30) day advance written notice to Lessor, in an amount not to
exceed fifty percent (50%) of the Base Rental due in a single month over the
Term, and by no later than April 1, 2018, towards its monthly Basic Rent
obligation.


6.    Change Orders. Lessor shall not be obligated to consent to, or make, any
material changes or additions requested by Lessee to the Final Plans once such
Final Plans have been approved by Lessor and Lessee. Any such material changes
or additions requested by Lessee and consented to by Lessor ("Change Orders")
shall be at the sole cost and expense of Lessee, and the increased cost of
construction of the Lessee Improvements (less any costs savings) caused by the
Change Orders, shall be the responsibility of Lessee. Lessee shall also be
responsible for all costs and expenses resulting from or arising out of any
delay in completing the construction of the Lessee Improvements as a result of
such Change Orders. Furthermore, the Commencement Date shall not be delayed by,
nor shall Rent be abated as a result of, any delays in Substantial Completion of
the Lessee Improvements due to any Change Orders (a “Lessee Delay”). Lessee
shall pay to Lessor the costs and expenses relating to Change Orders, in full,
prior to commencement of any work relating to such Change Orders. As
compensation to Lessor for supervision of such Change Orders, the costs and
expenses of the Change Orders shall also include an amount equal to five percent
(5%) of said costs and expenses. For changes requested by Lessee, Lessor shall
cause the general contractor and any required architect or engineers to provide
pricing for the requested change. The cost of the change shall be submitted to
Lessee for approval prior to the commencement of the work covered by such costs.
If approved by Lessee, it shall become a Change Order pursuant the terms of this
Section.


7.    Punch List. Within fifteen (15) days after the Lessee Improvements
performed by Lessor are Substantially Complete, but prior to occupancy by
Lessee, Lessor and Lessee shall together conduct an inspection of the Premises
and prepare a "punch list" setting forth any portions of the Lessee Improvements
performed by Lessor that are not in conformance with the Lessee Improvements to
be performed by Lessor as required by the terms of this Lease. Lessor agrees to
complete such punch list items within forty-five (45) days.
8.    Close Out Package.    Lessor shall be responsible for the preparation and
the delivery of all applicable items to Lessee outlined in that certain
attachment to this Exhibit and entitled "Continental Construction Project Close
Out Package Acceptance Check List," which is attached hereto as Exhibit “C-4.”


9.    Substantial Completion. The term "Ready for Occupancy" shall mean the date
on which substantial completion of the Lessee Improvements has occurred.
Substantial completion of the Lessee Improvements shall be deemed to have
occurred on the date the Lessee Improvements have been completed in substantial
accordance with the Final Plans, except for matters not adversely affecting
Lessee's use or occupancy of the Premises and except for punch list items (i.e.,
minor details of construction, mechanical adjustments or decorations which do
not materially interfere with Lessee's use of the Premises). The Premises shall
be deemed Ready for Occupancy even though certain portions of the Building,
which do not interfere with Lessee's efficient conduct of its business, have not
been fully completed, and even though Lessee's furniture, telephones, telexes,
facsimiles, photocopy machines, computers and other business machines or
equipment have not been installed, the purchase and installation of which shall
be Lessee's sole responsibility. If Lessee does not furnish the necessary
information and reasonably cooperate with Lessor, the Architect and all other
persons needed in connection with the preparation for or construction of the
Lessee Improvements, or does not furnish or complete, or is delayed in
furnishing or completing, installation of any furniture, fixtures or equipment
in or about the Premises which Lessee or Lessee's vendor or contractor is
obligated to furnish or install, or does not comply with each of the time
requirements of this Agreement, or any action or inaction of Lessee or Lessee's
Employees causes or results in a delay in the date the Lessee Improvements would
have been substantially completed, same shall be deemed to be "Lessee Delays,"
and the date of substantial completion of the Lessee Improvements shall be
deemed to have occurred earlier by the number of days of Lessee Delays. Lessee
agrees that it shall fully cooperate with Lessor, the Architect and the general
contractor, if any, to the extent necessary to assure substantial completion of
the Lessee Improvements as soon as is reasonably possible. Lessor warrants that
the base Building mechanical, electrical, heating, ventilation and air
conditioning and plumbing systems located in the Premises shall be in good
working order as of the date Lessor delivers possession of the Premises to
Lessee. Except to the extent caused by the acts or omissions of Lessee or by any
Alterations or improvements (other than the Lessee Improvements) performed by or
on behalf of Lessee, if such systems are not in good working order as of the
date possession of the Premises is delivered to Lessee and Lessee provides
Lessor with notice of the same within sixty (60) days following the date Lessor
delivers possession of the Premises to Lessee, Lessor shall be responsible for
repairing or restoring the same. Notwithstanding anything contained herein to
the contrary, Lessee shall have six (6) months from the completion of the Lessee
Improvements to be performed by Lessor in which to discover and notify Lessor of
any latent defects in the Lessee Improvements. Lessor shall be responsible for
the correction of any latent defects with respect to which it received timely
notice from Lessee.


10.    No Miscellaneous Charges. Neither Lessee nor the Contractor shall be
charged for parking or for the use of electricity, water, toilet facilities and
elevators during the construction of the Lessee Improvements.


11.    Life-Fire Safety Codes, Etc. Subject to Section 1.1 above, in the event
that the Building and/or the Premises, as constructed, do not comply with
life-fire safety codes, physical handicap codes, and/or earthquake safety codes
in effect on the date of the Lease, and a result of such non-compliance the
costs of designing and constructing the Lessee Improvements increases over what
it would have been had the Building and Premises been in compliance with such
codes, then Lessor shall pay and bear those increased costs in addition to (and
not as part of) the Lessor's Construction Allowance.


12.    Description Of Depreciable Construction Costs. Lessee agrees that
Lessor's Tenant Improvement Allowance shall be applied towards the cost of new
separately depreciable building components (which shall be owned by Lessor) not
related to the operation of the building as a whole, all of which shall be
detailed on Exhibit "Z" attached hereto. Should no Exhibit "Z" be attached to
the Lease at the time the Parties shall execute this Lease then the following
procedure shall be used to prepare and approve said Exhibit "Z" hereafter. No
later than fifteen (15) days following Lessee's occupancy of the Premises,
Lessee shall provide Lessor with any and all information Lessor may reasonably
request to enable Lessor to prepare said Exhibit "Z," which the Parties
understand Lessor shall prepare in such a manner as to detail the items (e.g.,
window coverings, carpeting, mill work, etc.), construction work and other
costs/charges Lessor shall designate as "depreciable building components not
related to the operation of the Building as a whole." Such exhibit shall
thereafter be attached to the Lease, following Lessee's consent of the same
(which consent shall not be unreasonably withheld, delayed or conditioned).
Should Lessee fail to consent to Lessor's exhibit within fifteen (15) days of
Lessor's delivery of the same to Lessee, such failure shall be an "Event of
Default" by Lessee.









MINIMUM BUILDING STANDARD LESSEE IMPROVEMENT
FINISHES & MATERIALS
2101/2121/2141 Rosecrans (Plaza)
(Revised 08/11/15)


The tenant improvements shall be constructed in accordance with Owner's Building
Standard Tenant Improvements, as follows:


06200 - FINISH CARPENTRY


A.    TELEPHONE BACKBOARD:


Fire-rated 4'-0" x 8'-0" x 3/4" with 3" radius corners, painted Building
Standard gray.


(Minimum Standard: One (1) per Tenant space)


B.    LUNCH ROOM CABINETS:


Furnish and install upper and lower plastic laminate faced cabinets and
countertop, Melamine lined interiors. (Note: Countertop to have waterfall "dam"
edge.) Include cutout for sink and backing for wall hung cabinets. Cabinet
Laminate: Pionite WX041-S, Anigre. Counter Top: Pionite AE021-S, Graphite
Spectrum.


(Minimum Standard: 8' lineal feet in the lunch room for tenant space over 10,000
usable sq. ft.)


08120 - ALUMINUM DOOR FRAMES


08210 - WOOD DOORS


08710 - FINISH HARDWARE


A.    TENANT INTERIOR DOOR:


Doors - 3'-0" x 8'-0" solid particle board core, 1¾" thick Anigre, pre-finished
with clear satin open coat finish, pre-machined for lever handle latchset
located 3'-6" above finish floor, and pre-fit. Doors to be manufactured with 10"
bottom rail.


Door Frames - 3'-0" x 8'-0" Western Integrated aluminum frame, anodized clear
aluminum finish.


Latch Set - Schlage D53PD Rhodes lever handle cylindrical bored latchset, 630
finish.


Hinges - Two (2) pairs of fully mortised hinges per door, Stanley FBB179, 4½" x
4," 630 finish.


Door Stop - Floor mounted door stop, Trimco W1213ES or Quality 331E5 630 finish,
with spacers where required.


(Minimum Standard: One (1) door assembly per 500 sq. ft. of useable floor area.)


Sidelights – 30" w x 8' – 0" height to match adjacent door Timely of equal: 3/8"
clear tempered glass; color clear anodized; sidelight to be integral part of
door frame.


(Minimum Standard: One (1) per interior door.)




B.    TENANT ENTRY DOOR:


Door - 3'-0" x 8'-0" solid particle board core, 1¾" thick Anigre, pre-finished
with clear satin open coat finish, pre-machined for lever handle lockset located
3'-6" above finish floor, pre-fit, and labeled with a twenty (20) minute fire
rating. Doors to be manufactured with 10" bottom rail.


Door Frame - 3'-0" x 8'-0" Western Integrated aluminum frame, clear anodized
aluminum finish, with twenty (20) minute fire rated label.


Lockset - Schlage L9453 lockset with 03 lever, 630 finish.


Hinges - Two (2) pairs of fully mortised hinges per door, Stanley FBB179 4½" x
4," 630 finish.


Closer - Norton 8502 closer with factory sprayed aluminum finish, control arm DN
Tenant's side of door.


Door Stop -Floor mounted door stop, Trimco W1213ES or Quality 331E5 630 finish,
with spacers where required.


(Minimum Standard: Minimum required by code - one (1) door assembly for less
than 3,000 sq. ft. of usable floor area; or two (2) door assemblies for more
than 3,000 sq. ft. of usable floor area.)


09100 - METAL SUPPORT SYSTEM


09250 - GYPSUM WALLBOARD


A.    STANDARD INTERIOR PARTITIONS:


Furnish and install partitions with 2 ½" x 25 gauge metal studs at 24" on
center, one layer of 5/8" thick type "X" drywall on each side to underside of
8'-8" ceiling tile (at floors above the ground floor.) Provide seismic bracing
as required, and control joints and control joint sealants in partitions, as
recommended by gypsum wall board manufacturer. All joints are to be taped;
visible joints to be spackled and sanded ready for painting.


(Minimum Standard: One (1) linear foot for each 20 usable square feet of floor
area.)


B.    GROUND FLOOR INTERIOR PARTITIONS


Furnish and install partitions with 2 ½" x 20 gauge metal studs at 16" on
center, one layer of 5/8" thick type "X" drywall on each side to underside of
12'-0"± ceiling tile. Provide seismic bracing as required, and control joints,
and control joint sealants in partitions, as recommended by gypsum wall board
manufacturer. All joints are to be taped, visible joints to be spackled and
sanded ready for painting.


(Minimum Standard: One (1) linear foot for each 20 usable square feet of floor
area.)


C.    DEMISING PARTITIONS


Furnish and install partitions with 2½" x 25 gauge metal studs at 24" on center,
slab to slab, at floors above the ground floor, with one layer of 5/8" thick
type "X" drywall on each side. Provide 2½" thick full batt sound insulation,
seismic bracing as required, and control joints and control joint sealants in
partitions, as recommended by gypsum wall board manufacturer. All joints are to
be taped; visible joints to be spackled and sanded ready for painting. Caulk
joint between bottom of wall board and the floor.


(Minimum Standard: One half (½) of the cost of demising partitions shall be
allocated between adjacent tenants.)


D.    GROUND FLOOR DEMISING PARTITIONS


Furnish and install extra height partitions, (15' ± to underside of slab), with
2½" x 18 gauge metal studs at 16" on center, slab to slab, with one layer of
5/8" thick type "X" drywall on each side. Provide 2½" thick full batt sound
insulation, seismic bracing as required, and control joints and control joint
sealants in partitions, as recommended by gypsum wall board manufacturer. All
joints are to be taped; visible joints to be spackled and sanded ready for
painting. Caulk joint between bottom of wall board and the floor.


(Minimum Standard: One half (½) of the cost of demising partitions shall be
allocated between adjacent tenants.)


E.    PUBLIC (TUNNEL) CORRIDOR PARTITIONS


Furnish and install tunnel corridor partitions at floors above the ground floor,
with 2½" x 25 gauge metal studs at 24" on center, with one layer of 5/8" thick
type "X" drywall on each side. Provide full 2½" thick sound attenuating fire
blanket insulation 2½" thick full batt sound insulation. All joints are to be
taped; visible joints to be spackled and sanded ready for painting. Caulk joint
between bottom of wall board and the floor.


(Minimum Standard: One half (½) of the cost of public corridor partitions shall
be allocated to that portion of a tenant's space contiguous with the corridor.)


F.    GROUND FLOOR PUBLIC (TUNNEL) CORRIDOR PARTITIONS


Furnish and install tunnel corridor partitions at the ground floor with 2½" x 25
gauge metal studs at 24" on center, with one layer of 5/8" thick type "X"
drywall on each side. Provide full 2½" thick sound attenuating fire blanket
insulation. All joints are to be taped; visible joints to be spackled and sanded
ready for painting. Caulk joint between bottom of wall board and the floor.


(Minimum Standard: One half (½) of the cost of public corridor partitions shall
be allocated to tenants.)


G.    WINDOW MULLION CLOSURE


Furnish and install one window mullion closure, as detailed, from sill to top of
window pocket.
(Minimum Standard: One (1) for each 750 usable square feet of floor area.)


Building Standard demising Partition Alternate gypboard modules & stud spacing -
Furnish and install 40" wide gypboard with 20" stud spacing in lieu of specified
48" wide gypboard and 24" stud spacing, to facilitate handling for standard
demising partitions.


H.
TENANT MODULAR FURNITURE



Overhead storage or binder bins for Tenant installed modular furniture must be
attached to a system panel. Binder bins or overhead storage units cannot be
attached directly to any interior or demising wall partitions.


09510 - ACOUSTICAL CEILING


A.    ACOUSTICAL CEILING


Furnish and install 2' x 2' suspended ceiling system, USG Interiors, Inc., Donn
Fine Line ceiling grid system, with Armstrong beveled Tegular Cirrus ceiling
tile, continuous within demised premises. Grid system finish shall be white with
white slots. Provide compression posts and seismic bracing, and hanger wires for
light fixtures, as required. Include the cost of cutting tile for sprinklers,
exit signs, and all other similar ceiling penetrations. Permanent markings to be
made on the floor to assure that grid will line up when the walls are removed.
Main runners to run east west.


(Minimum Standard: All ceilings within demised area.)


B.    WALL ANGLES


Furnish and install Donn wall angles at ceiling penetrations and perimeter of
walls that penetrate ceiling.


(Minimum Standard: All ceilings within demised area.)


09650 - RESILIENT FLOORING


A.    VINYL COMPOSITION TILE


Furnish and install Armstrong Standard Excelon tile. Provide floor preparation
as required. Color to be selected from Lessor's standard samples.


(Minimum Standard: for 10% of the useable floor area.)


B.     BASE @ VCT FLOORING


Furnish and install 2½" top set cove rubber base, Burke or equal. Color to be
selected from Lessor's standard samples.


(Minimum Standard: All walls at VCT areas.)


C.    FLOORING TRANSITION REDUCER STRIP


Furnish and install vinyl reducer strips at transitions between carpet and VCT
flooring. Color as selected from Owner's standard samples.


(Minimum Standard: All carpet to VCT floor transitions.)


09680 - CARPET


A.    CARPETING - GLUE DOWN


Furnish and install Building Standard carpet – The New Patcraft & Designweave,
10129 – Night Moves, Color – 29119 – Lunar Tides. Provide floor preparation as
required. Color to be selected from Lessor's standard samples.


(Minimum Standard: Useable floor areas not installed with VCT or sheet vinyl.)
B.    CARPET BASE


Furnish and install 4" top set straight rubber carpet base, Burke Mercer. Color:
503 Ginger.


(Minimum Standard: All walls at carpeted areas.)


09900 - PAINTING


A.    PARTITION WALL PAINT


Paint walls with two coats of water-base flat paint, (eggshell finish not
allowed). Color to be selected from Owner's standard samples.


(Minimum Standard: All exposed surfaces of building standard partitions
including column wraps, perimeter sill walls, and tenant side of building core
walls and corridors.)


12512 - VERTICAL LOUVER BLINDS


A.    VERTICAL LOUVER BLINDS - ABOVE GROUND FLOOR


Re-use existing hardware, furnish and install new 3½" perforated PVC louver
blades manufactured by Sunstop, color white. Replace missing end caps, pulleys
and weights, and other accessories, matching existing hardware, as required


(Minimum Standard: One (1) per each exterior ground floor window.)


B.    VERTICAL LOUVER BLINDS - GROUND FLOOR


Vertical louver blinds not allowed on ground floor for any interior courtyard
space.


(Minimum Standard: None.)


15200 - FIRE SPRINKLER HEAD REPLACEMENT


A.    SPRINKLER HEAD REPLACEMENT


Furnish and install a new replacement brushed nickel plated escutcheon,
ceiling-mounted, semi-recessed fire sprinkler head to match existing.
(Minimum Standard: As required.)


15400 - PLUMBING:


A.    BUILDING STANDARD SINK (SK-1)


Furnish and install 18 gauge, self-rimming stainless steel sink with crumb cup
and strainer, Elkay Lustertone, ADAR 2521, or equal by Just. Include cost of
punching sink for filtered water dispenser, and 75 LF each of waste, insulated
water supply, and vent piping, and one core drilling for waste line.


B.    BUILDING STANDARD FAUCET (SK-1)


Furnish and install gooseneck spout with wristblade handles and flexible hose
spray, chrome plated finish, Speakman SC-5795, or equal by Elkay, and connect to
piping.
C.    INTENTIONALLY LEFT BLANK


D.    BUILDING STANDARD WATER HEATER (EWH-1)


Furnish 120V, 1.5 KW, 10 gallon capacity, electric water heater suitable for
mounting under counter top, Lochinvar JRC0010E, or equal by A.O. Smith, and
connect to piping.


E.    INTENTIONALLY LEFT BLANK


F.    BUILDING STANDARD GARBAGE DISPOSAL


Furnish and install Maytag Model No. FB20 with integral magnetic switch lid.
under-sink garbage disposal, and connect to drain line. (Note: separate wall
switch is not required.)


(Minimum Standard: One (1) each of above items in the lunch room, for tenant
space over 10,000 usable sq. ft.)


15500 - HEATING, VENTILATING AND AIR CONDITIONING (HVAC):


A.    INTERIOR ZONE VAV TERMINAL UNITS


Furnish and install one pressure independent VAV terminal unit, and specified
ductwork from main supply air duct. See specifications for complete description
of work.


(Minimum Standard: One VAV unit per Interior Zone, area not to exceed 1,500
square feet.)


B.    PERIMETER ZONES VAV TERMINAL UNITS


Furnish and install one pressure independent VAV terminal unit, and specified
ductwork from main supply air duct. The VAV terminal unit manufacturer shall
furnish and install 120V/24V transformer and wiring. See specifications for
complete description of work.


(Minimum Standard: One VAV unit per Perimeter Zone, area not to exceed 1,000
usable square feet.)


C.    SUPPLY AIR DIFFUSERS


Furnish and install diffuser, grille and ductwork from perimeter fan coil duct
or VAV terminal unit to supply air diffuser.


(Minimum Standard: One per 250 usable square feet.)


D.    RETURN AIR GRILLES


Furnish and install return air grilles.


(Minimum Standard: One per 250 usable square feet.)


E.    PATCH EXISTING UNUSED DUCT TAPS.


Patch unused duct taps in the main supply air ductwork.


(Minimum Standard: All unused taps on the main supply air ducts.)
F.    TRANSFER AIR BOOTS


Furnish and install transfer air boots through non-rated slab to slab walls.


(Minimum Standard: One per demising wall.)


15950 - BUILDING MANAGEMENT CONTROL SYSTEM


A.    THERMAL SENSOR


Furnish and install one thermal sensor for each interior and each perimeter
zone, and connect to core and shell building management control system interface
panel.


(Minimum Standard: One thermal sensor per zone.)


B.    VAV CONTROL CONTROLLER


Furnish and install one Honeywell controller, air flow sensor, air flow station,
and Belimo 24V AC bi-directional damper operator, and connect to core and shell
building management control system interface panel.


(Minimum Standard: One per Tenant Improvement Building Standard VAV Zone.)


C.    FAN COIL CONTROLLER


Furnish and install one Honeywell controller, current sensor and switch, and
connect to core and shell building management control system interface panel.


(Minimum Standard: One prorate portion of usable square feet area served per fan
coil unit.)


D.    LIGHTING CIRCUIT CONTROLLER


Furnish and install one Honeywell controller for each lighting circuit, and
connect to core and shell building management control system interface panel.


(Minimum Standard: One per lighting circuit.)


E.    POWER CIRCUIT TRANSFORMER & TRANSDUCER


Furnish and install one current transformer and Watt transducer for each
208-120V or 277-480V electrical power circuit, and connect to core and shell
building management control system interface panel, to monitor and record
electrical energy consumption.


(Minimum Standard: One each per power circuit.)


16000 - ELECTRICAL


WattStopper, Inc. shall be the sole supplier of all Title 24 Code Compliance
related technology including but not limited to Daylighting Sensors, Interfaces,
Accessories, Network Controls, Integration Systems, Relays and Relay Panels,
Network Electrical Monitoring, Segment Managers, BAS Integration, BACnet
integration, Network Bridges, AX Drivers, Relay On/Off Room Controllers,
Occupancy Sensors, Personal Controls, Dimming Room Controllers, and Plug Load
Room Controllers. All Room sensors shall be mounted in the ceiling.


A.
DUPLEX WALL RECEPTACLES



Furnish and install wall mounted duplex outlet, complete with J-box, conduit and
wire for 110 volt service. Outlet to be white color, Leviton Decora Series.


(Minimum Standard: One per 200 sq. ft. of usable floor area, and one per
Building Standard telephone backboard.)


B.
GFI ELECTRICAL RECEPTACLES



Furnish and install GFI wall mounted duplex outlet, complete with J-box, conduit
and wire for 110 volt service. Outlet to be white color, Leviton Decora Series.


(Minimum Standard: For each Lunch Room provided for tenant spaces over 10,000
usable square feet: one each per garbage disposal and water heater; and one per
countertop circuit.)


C.
MODULAR FURNITURE POWER CONNECTION



Furnish and install wall mounted J-box, conduit, and wire for specified number
of required circuits to supply power to tenant provided modular furniture.
Installation shall comply with applicable code. For installation of furniture
not adjacent to a wall or column, the electrical connection shall be provided
via a floor core. Power poles are not allowed. Note: this requirement also
applies to any and all telephone or data cabling to be installed in modular
furniture.


(Minimum Standard: None)


D.
TELEPHONE OR DATA WALL OUTLET



Furnish and install one double-gang outlet box in stud wall, 3/4" empty conduit
stubbed above ceiling, with pull wire, at each work station.


(Minimum Standard: Approximately one (1) per 200 sq. ft. of usable floor area.)


Installation of telephone/data wiring and cable. Lessee's telephone/data wiring
and cable shall be installed by Lessee's separate contractor. Lessee shall be
responsible to have all wiring and cable neatly bundled and secured by separate
ceiling wires, as required by code. All wiring and cable shall be plenum fire
rated, Teflon coated, or in conduit and shall be installed in such locations, in
coordination with and with the advance approval of Lessor. All Lessee telephone
computers, switches, routers, racks and related equipment shall be installed in
Lessee's Premises. No equipment shall be installed in Building telephone
closets.
 
Note: These standards apply to all original telephone/data and communications
system installations as well as to any and all modifications, alterations,
additions or deletions to Lessee's telephone/data or communications systems.


E.
LIGHT SWITCHES



Furnish and install two single pole, wall-mounted bilevel switching (A/B).
Switches shall be white in color, rocker type, decora series by Leviton.


(Minimum Standard: One pair per 400 sq. ft. of usable floor area.)




F.
AUDIBLE FIRE ALARM DEVICE



Furnish and install one wall-mounted building standard audible fire alarm,
connected to fire alarm system.


(Minimum Standard: Minimum to meet code.)


G.
VISUAL FIRE ALARM DEVICE



Furnish and install one wall-mounted building standard strobe light visual
alarm, connected to fire alarm system.


(Minimum Standard: Minimum to meet code.)


H.
VOLUNTARY ALTERNATE - COMBINATION FIRE ALARM



Furnish and install wall-mounted building standard combination strobe light and
audible alarm, connected to fire alarm system, in lieu of separate units, as
required by code.


(Minimum Standard: Minimum to meet code.)


I.
EXIT SIGN



Furnish and install Lithonia, Precise Collection, green color lettering,
connected to emergency power circuit, as required by code.


(Minimum Standard: The lesser of one (1) per 1,500 sq. ft. of usable floor area
or the minimum number required by Code.)


J.
LIGHT FIXTURES



Furnish and install 2’x4’ or 2’x2’, LA LIGHTING, 1-GIC220
SERIES-LED-4K-4L-PDA-1DRSDM-UNV-2 LED ROWS-835 80+CRI, Title 24 Ready, complete
with electronic ballasts, necessary lighting circuit conduit and wiring; and
three factory installed, GE F32T8/SP35 Trimline or Sylvania FO32/735 Octron T8
3500Kº lamps, with a CRI factor of 70% (Phillips bulbs not allowed). Pairs of
fixtures are to be connected in a slave/master configuration to meet Title 24
requirements, and to provide for sharing of one of the electronic ballasts
between the pairs of fixtures. Orientation: Light fixtures to be oriented in a
north/south direction for all spaces except on the bridge.


(Minimum Standard: One (1) per 100 sq. ft. of usable floor area or as required
by code.)


K.    EMERGENCY LIGHTING CIRCUIT CONNECTIONS


Furnish and install required conduit and wire and connect lighting fixture to
emergency lighting circuit.


(Minimum Standard: Minimum required by Code.)


L.    VAV TERMINAL UNIT & FAN COIL TRANSFORMERS


Furnish and install one 120 Volt / 24 Volt transformer, conduit and 120 Volt
wiring, on each VAV terminal unit and each Fan Coil Unit.


(Minimum Standard: One per Perimeter Zone VAV Terminal Unit. [Perimeter Zone
area not to exceed 1,000 square feet.] One per Interior Zone VAV Terminal Unit.
[Interior Zone area not to exceed 1,000 square feet.] One per existing Fan Coil
Unit.)


Note: It is the responsibility of the Lessee to install faceplates for
telephone, television, data or other similar purposes, utilizing the Leviton
Decora Series. If a faceplate is not available within this manufacturer's line
for a special purpose, then Lessee may install a custom plate. The custom plate
may need to be a Leviton Decora Series antenna plate modified to suit the
purpose, but in any event must match the Decora white finish. If other than a
standard or modified Leviton Decora Series plate, a color sample of the plate
must be submitted to Lessor for approval prior to ordering and installing.





PREMISES
ex106theplazacpleaseimage4.jpg [ex106theplazacpleaseimage4.jpg]



CONDUCT OF THE WORK
& RULES OF THE SITE


The following requirements shall apply to the conduct of the work and the
operations of the Contractor.


1.    Conditions Precedent to Start of Work


Before Contractor may move materials, equipment, personnel, or any other items
on the site, Contractor must have delivered to Lessor:


a.
a fully executed Contract Agreement with Lessor to perform the work of
constructing the Lessee Improvements, and



b.
a Certificate of Insurance conforming to the requirements of the Lease. At no
time shall the Contractor perform work at the project site without the insurance
in force as required by the Lease.



2.    Non-Exclusive Use Sites & Facilities


Other contractors may be at work at the site. Contractor shall schedule its work
so it does not interfere with, or impede the progress of other work at the site,
including work done by Lessor's own forces. Any work that is in conflict shall
be rescheduled by the Contractor without any Lessor liability for costs or
expenses incurred in connection with such rescheduling.


3.    Building Keying Requirements


Contractor shall contact Lessor's Project Manager at the start of construction
for instructions on the permanent building keying. All permanent keying to be
established by Lessor and the Lessee during the hardware submittal approval
process.


4.    Lessor Approval to Start Work


Contractor will not be allowed to move into an area of the Building other than
the Premises until approval is given by Lessor.


5.    Contractor Storage Areas


Materials and tool storage will be limited to the areas for which access has
been granted. Space available to Contractor for his job office, lock-ups, etc.,
will be in the areas for which access has been granted by Lessor.


6.    Contractor Clean-up


Contractor, at his expense, must clean up the work area recurrently on a daily
basis and deposit all non-hazardous rubbish and waste material in containers
located in the loading dock area, provided by the Contractor. The Lessee will
pay all costs associated with the rental, and transportation of the containers,
and the disposal costs. Such costs will be included in the Construction Costs.
No open fires or rubbish burning is allowed. Do not pour any materials or
liquids down the building sanitary waste or storm drain lines.


7.    Delivery & Distribution of Materials & Equipment


a.
All material deliveries and debris removal shall be made as expeditiously as
possible through the loading dock and service elevators, where applicable. The
Building has no dedicated freight elevators. All elevators are passenger/freight
elevators, which the Contractor shall be responsible for protecting during use
for construction purposes.



b.
Materials may need to be delivered from exterior of Building by crane or fork
lift and brought over balconies through sliding glass doors. The Contractor will
be responsible for protecting existing improvements on the exterior, and
responsible for repairing any damage caused by any Contractor or subcontractor
activities on the exterior of the Buildings. The location and scheduling of such
hoisting is to be approved in advance by Lessor's Project Manager. The loading
dock area may be utilized for material deliveries with Lessor's approval.



c.
As conditions permit, the elevators will be available for use under the
following conditions. Service elevators cannot be monopolized during Normal
Hours. Contractor will be afforded these facilities at such times during Normal
Hours as is convenient to the Lessor. If these facilities are not available to
Contractor during Normal Hours, Contractor shall make arrangements with the
Lessor for use outside of Normal Hours.



d.
Contractor will be afforded unloading areas as prearranged with the Lessor's
Project Manager. All materials unloaded at these areas will be moved to the area
of use immediately, and shall not be stored or used in a way which adversely
impacts use of the Building. Contract shall relocate any stored materials or
equipment which interfere with the operation of the Building or other
contractors at the Building.



8.    Protection of Existing Improvements


a.
At the start of Construction, and throughout the course of Construction,
Contractor shall provide damp walk-off mats at entrances to construction areas
from freight elevator and stairwells and shall protect all existing and new
walls and flooring where needed, as directed by Lessor's Project Manager,
including protecting carpeted areas by covering with Masonite, if Lessor deems
it necessary.



b.
Contractor shall also be responsible for damage caused by Contractor or his
subcontractors to any other new or existing work. Any such damages will be
promptly repaired at no cost and to the satisfaction of the Lessor.



9.    Designated Storage Areas


a.
Any activity that in Lessor's judgment materially interferes with existing
tenants' use of the their space, because of the noise or offensive odors
generated, other disruptive activities, or health hazards created such as x ray
work, must be done outside of Normal Hours, or other late or week-end non-office
activities in the Building.



b.
Contractor will be afforded on-site storage areas for materials and equipment,
if available, in areas designated by Lessor's Project Manager. Any stored
material, shed, office, etc., which interferes with orderly progress of the
work, or the operation of the building, shall promptly be relocated or removed
from the site as directed by Lessor. An approved flammable liquid storage locker
shall be provided by the Contractor to store all flammables left on site. Paints
and thinners must be brought to site as needed and not stockpiled on the floor.
No linseed oil products may be used without expressed prior written permission
of the Lessor. Rags used with flammable materials shall not be stored on site.
Contractor is solely responsible for the safe-keeping and protection of all his
stored material and that of his subcontractors.





10.    Compliance With Codes, Laws & Regulations


Contractor shall comply with all applicable codes, laws and regulations
pertaining to the Construction, including all safety and health regulations.
Spray painting may not be done during the day, without specific written
permission from Lessor. Permits, if required, must be secured from the Fire
Department for any spray application and work must comply with all Fire
Department regulations and those of other regulatory agencies having
jurisdiction, including AQMD.


11.    Delay or Interference With Other Work at the Site


a.
Contractor will not engage in any labor practice that may delay or otherwise
impact other work at the Building.



b.
The Contractor shall in no way interfere with or endanger the normal pedestrian
and vehicular traffic adjacent to the project site, nor interrupt the flow of
traffic in and out of the Building. The Contractor shall provide his own traffic
control personnel as required, at its expense.



12.    Designated Parking Areas


There will be designated parking on site made available for Contractor and
subcontractor personnel, in areas designated by the Lessor's Project Manager at
no cost to Contractor.


13.    Contractor Access to the Site & Work Area


Contractor and all subcontractor personnel, materials, tools and equipment are
to enter and exit the building only through the service entrance and elevator,
and are to go to the work floor(s) on the service elevators or stairwells only.
Use of the passenger elevators is expressly prohibited in all circumstances.
Lessor may at any time initiate a check-in/check-out system, for all people and
materials in the Building, and the Contractor agrees to cooperate with any such
system. Contractor shall secure its own work space after working hours, at the
earliest opportunity.


14.    Verifying Existing Conditions


Before ordering material or doing work which is dependent upon existing building
conditions for proper size or installation, the Contractor shall verify all
dimensions by taking measurements at the site and shall be responsible for
correctness of same. If there are any conflicts, notify CDC's project manager.


15.    Food Consumption on Site


The Lessor will control any vending machines, concessions, etc., permitted
onsite at the Building. Food shall be consumed in designated areas only, which
the Contractor must keep in a cleaned-up condition and shall provide waste
receptacle for workers' use.


16.    Identification Signs


Contractor shall not be permitted any identifying signage except for
informational and directional signage as approved by the Lessor prior to
installation
17.    Contractor's On-Site Supervision


At all times during his construction activities, Contractor shall have
supervisory personnel onsite. Such supervisory personnel shall be fully
authorized to coordinate and authorize Contractor's work, and respond for the
Contractor, as necessary, so that all work proceeds in a timely and well-ordered
fashion. Contractor may be requested to carry a Lessor two-way radio to
facilitate communications.


18.    Cutting & Patching


No cutting or patching of Lessor's premises or installations, or those of any
building occupant, shall be permitted without Lessor's prior written consent.


Requests for permission to do cutting shall include explicit details and
description of work. Such cutting and patching shall not diminish the structural
integrity of the building components or systems. Contractors should be aware
that the Building floor slabs are post-tensioned concrete. Any x-ray work
required, in connection with the cutting and patching, must be done outside of
Normal Hours, and will require scheduling five days in advance to allow
notification of other tenants.


19.    Work in Occupied Areas


If any work is to be done in occupied areas, such work is to be done only with
Lessor's explicit written permission, when and as directed by Lessor. Such work
is to be done only under the direct supervision of a competent member of the
Contractor's staff. The area is to promptly be repaired and returned to a fully
functioning, complete, and clean condition.


20.    Work on Base Building Systems


All Life/Safety systems of the Building are to be maintained, and all of the
Contractor's work is to be properly interfaced with and connected to the Base
Building systems as required by the Lease and Laws, or by Building operation.
All construction is to be done in such a way as to protect all Base Building
operations and warranties.


21.    Final Cleanup


In addition to cleaning requirements described elsewhere, the Contractor shall,
in preparation for substantial completion or occupancy of the project by each
individual tenant, shall coordinate its final cleaning with Lessor's final
cleaning operations in the Contractor's work area. Contractor may utilize
Lessor's cleaning contractor, the cost for which the Contractor would negotiate
and pay for directly.


22.    Verifications of Conditions


Before the Contractor starts work in the Premises, Contractor shall ascertain
that the area is in a safe and sanitary condition, and shall maintain the area
as necessary, (at Contractor's sole cost and expense), in a safe and sanitary
condition, and to standards meeting all applicable Laws.


23.    Weekly Coordination/Job Progress Meetings


Lessor will require weekly coordination/job progress meetings. The Contractor
shall attend with a representative empowered to speak and act on the
Contractor's behalf. The Contractor shall be responsible for preparing all
meeting minutes, which designate the responsible Party for follow-up, and for
distribution of those minutes within 48 hours of meeting.


24.    As-Built Drawings


Contractor shall maintain a complete set of marked-up construction drawings
prints, neatly drawn and legibly lettered, and used exclusively for the purpose.
Such as-built drawings, which are subject to Lessor inspection without notice,
shall be prepared contemporaneously with all changes and additions to the
Property. The as-built drawings shall be submitted to the Lessor's Project
Manager, prior to final payment in the required CADD form with paper copies as
required.


25.    Punch List Preparation


The Contractor shall notify Lessor's Project Manager at least one week in
advance of completion of construction. A walk through and punch list shall be
made on each job for distribution by Contractor.


26.    Notification of Injuries


Lessor's Project Manager shall be promptly notified in writing of any accident
or injury to its personnel, representatives, assigns, visitors or any other
persons on the premises, which result from the Contractor's activities.


27.    Coordination of Non-Regular Work Activities


All construction or on-site activity during other than Normal Hours will be
coordinated before-hand with the Lessor. Except in an emergency, a minimum of 24
hours’ notice will be required.


28.    Coordination of Work With Assigned Subcontractors


Contractor shall provide electrical power to the DDC controls as soon as
possible to allow timely completion of that work. If necessary, provide separate
circuits for the purpose. When lights are installed and circuits activated, the
lights must be connected to the DDC Control System. The cost of lights left on
after Normal Hours will be assessed against the Contractor and deducted from the
contract sum.


29.    Site Prohibitions


No smoking is allowed in the building according to State Law.


No radios, or other amplified sound devices are allowed at the project site, and
no pets or other animals are allowed on site, including parking areas.


No sunflower or other seeds, chewing tobacco, drugs or alcohol are allowed on
site.


No persons impaired by drugs or alcohol are allowed on site.


30.    Amendment to These Rules


These rules may be unilaterally amended or revised by Lessor from time to time
and Lessor shall give Lessee notice thereof.



CONTINENTAL CONSTRUCTION PROJECT CLOSE OUT PACKAGE ACCEPTANCE CHECK LIST




ex106theplazacpleaseimage5.gif [ex106theplazacpleaseimage5.gif]




NOTES:


1.
List of all subcontractors must be provided with the closeout package. A sub
list shall also be provided at the beginning of the job. The list shall include:
Company Name, Address, Contact person, Phone #, Fax #, Email Address,
Contractor's License # City Business License #, Supervisor's Name and Phone #.



2.
The Permit Application Card with building and fire inspection sign off.



3.
City Permit Inspection Card with signoff signatures for building and fire.



4.
Permit Set of Plans to be submitted in good & legible condition. (Not to be used
as scrap paper or a doodle pad).



5.
As Built Plans legibly marked with any changes, stamped with the contractors
identifying stamp and stamped as, AS BUILT or RECORD SET and signed by the job
superintendent or the job project manager with their name clearly printed
adjacent to the signature. Two sets of plans, one shall be reproducible.



6.
Fire Life Safety Permit Set stamped with the installing contractors identifying
stamp and stamped as, AS BUILT and signed by the installing craft supervisor or
Project Manager with their name clearly printed adjacent to the signature. Two
sets, one (1) shall be reproducible.



7.
Fire Sprinkler Permit Set stamped with the installing contractors identifying
stamp and stamped as, AS BUILT and signed by the installing craft supervisor or
project manager with their name clearly printed adjacent to the signature. Two
sets, one (1) shall be reproducible.



8.
Mechanical Permit Set stamped with the installing contractors identifying stamp
and stamped as, AS BUILT and signed by the installing craft supervisor or
project manager with their name clearly printed adjacent to the signature. Two
sets, one (1) shall be reproducible.



9.
Air Balance Report stamped with the testing contractors identifying stamp signed
by the test mechanic with their name clearly printed adjacent to the signature.
Two sets. Note: Some buildings require "Certified Air Balance Reports." The Air
Balance Report shall have an accompanying drawing referencing each VAV and
diffuser.



10.
Electrical Permit Set stamped with the installing contractors identifying stamp
and stamped as, AS BUILT and signed by the installing craft supervisor or
project manager with their name clearly printed adjacent to the signature. Two
sets, one (1) shall be reproducible.



11.
Electrical Panel Schedules: A current "as connected" Typed copy to be installed
at the electrical panel and one copy of the same, included with the close out
packages.



12.
Plumbing Permit Set stamped with the installing contractors identifying stamp
and stamped as, AS BUILT and signed by the installing craft supervisor or
project manager with their name clearly printed adjacent to the signature. (Must
show supply line shut offs & cleanouts locations, etc.) Two sets, one (1) shall
be reproducible.



13.
Operating Manuals and Equipment Warranties: Original Copies of all equipment
operating manuals and equipment warranties showing the startup dates. All
warranties shall be dated as the date the General Contractors Warranty begins.



14.
Conditional Waiver and Release Upon Final Payment original documents for every
subcontractor who performed work on said job.






BUILDING STANDARD SERVICES AND UTILITIES


The furnishing of building services and utilities to Lessee shall be
accomplished in accordance with and subject to the terms and conditions set
forth in this Exhibit and elsewhere in this Lease. Lessor reserves the right to
adopt from time to time such reasonable modifications and additions hereto as
Lessor may deem appropriate.


1.    Subject to the full performance by Lessee of all of Lessee's obligations
under this Lease, Lessor shall, during Normal Hours as set forth in Section 1.1
of this Lease ("Normal Hours"), provide the standard building services and
utilities set forth in this Section 1. Lessor shall:


(a)    Provide automatic elevator facilities during all hours;


(b)    Provide to the Premises, during Normal Hours, heating, ventilating and
air conditioning ("HVAC") required for the comfortable occupancy of the Premises
for general office purposes (subject, however, to any governmental act,
proclamation or regulation). Lessor shall not be responsible for any room
temperatures if Lessee's lighting and receptacle loads exceed those listed in
Section 1(c) of this Exhibit, or if the Premises are used for other than general
office purposes. If the Premises have an open ceiling, or if Lessee shall
request Lessor provide Lessee with Premises with a partial open ceiling rather
than Premises with a suspended or drop ceiling, then Lessee acknowledges it will
not require of Lessor any remediation or other maintenance and repair work that
may be required should a failure of the HVAC mechanical systems and/or comfort
level in the Premises occur because of such open ceiling, or any
repair/remediation work if such configuration should impact lighting, noise or
other comfort conditions of the Premises. Lessee further acknowledges and
accepts all costs relative to insulation, encapsulation and relocation of any
and all mechanical equipment in the plenum in order to provide an enhanced
aesthetic appearance;


(c)    Provide to the Premises, during Normal Hours, electric current for
routine lighting and the operation of general office machines such as
typewriters, dictating equipment, desk model adding machines, photocopy machines
and desk top computers incidental to the conduct of normal general office
business, which use 110/220-volt electric power, not to exceed the reasonable
capacity of Building Standard office lighting and receptacles, and not in excess
of limits imposed by any governmental authority. Specifically, the requirement
shall not exceed an average of 3 watts per usable square foot of the Premises.
Lessee agrees, should its electrical installation or electrical consumption be
in excess of the aforesaid use or extend beyond Normal Hours, to reimburse
Lessor for the excess utilities as provided in Article 11 of this Lease;


(d)    Provide at all times reasonably necessary water for restrooms and other
facilities, if any, furnished by Lessor in amounts in proportion to the size of
the Premises relative to the Building; and


(e)    Provide janitorial services to the Premises each evening, Monday through
Friday (except state and/or Federal holidays), provided the Premises are used
exclusively in accordance with Section 1.1 and Article 6 of this Lease, and are
kept reasonably in order by Lessee. Lessee shall pay to Lessor the cost of
removal of any of Lessee's refuse and rubbish, to the extent that the same
exceeds the refuse and rubbish usually attendant upon the use of the Premises
for general office purposes. Said janitorial services, and said janitorial
services shall be performed at Lessor's direction without interference by Lessee
or Lessee's Employees.


2.    Lessor shall only have the obligation to replace Building Standard
fluorescent light bulbs, tubes and ballasts in the Premises throughout the Term.
Only fluorescent, LED, and halogen lighting shall be permitted in the Premises.
The Lessor may, at Lessor's sole discretion, adopt a system of periodic
relamping and reballasting the Building Standard fluorescent fixtures on a group
basis in accordance with good practice, but shall have no obligation to replace,
repair, maintain, service or otherwise perform any work on any light fixtures in
the Premises other than Lessor's Building Standard fluorescent fixtures. Lessee
shall be solely responsible for the replacement, repair, maintenance and
service, including all costs thereof relating to any lighting fixtures in the
Premises which are not the Building Standard fixtures.


3.    No electrical equipment, air conditioning or heating units, or plumbing
additions shall be installed, nor shall any changes to the Building's HVAC,
electrical or plumbing systems be made without the prior written consent of
Lessor, which consent shall be subject to Lessor's sole and absolute discretion.
In the event any changes or additions are requested and provided, then Lessee
understands and agrees to maintain and/or repair the equipment and/or additions
installed. Lessor reserves the right to designate and/or approve the contractor
to be used by Lessee. Any permitted installations shall be made under Lessor's
supervision. Lessee shall pay any additional cost on account of any increased
support to the floor load or additional equipment required for such
installation, and such installations shall otherwise be made in accordance with
Section 7.2 of this Lease.


4.    Lessor shall not provide in the Premises, reception outlets or television
or radio antennas for television or radio broadcast or reception, and Lessee
shall not install any such equipment without the prior written consent of
Lessor, which consent may not be unreasonably withheld, conditioned or delayed.


5.    Lessee shall not, without the prior written consent of Lessor, use any
apparatus, machine or device in the Premises, which will in any way increase the
amount of electricity or water usually furnished or supplied for use of the
Premises as general office space, nor connect with electric current, except
through existing outlets in the Premises, any apparatus or device for the
purpose of using electric current in excess of that usually furnished or
supplied for use of the Premises as general office space.


6.    Lessee shall separately arrange with the applicable local public
authorities, utility companies and telephone companies, as the case may be, for
the furnishing of, and payment of, all telephone services as may be required by
Lessee in the use of the Premises; provided, however, that Lessee shall neither
bear the cost of nor be responsible for installation of the telephone wiring
stubbed to the telephone room. Lessee shall directly pay for such telephone
services, including the establishment and connection thereof, at the rates
charged for such services by said authority, telephone company or utility, and
the failure of Lessee to obtain or to continue to receive such services for any
reason whatsoever shall not relieve Lessee of any of its obligations under this
Lease nor constitute a breach of this Lease by Lessor.


7.    Lessee agrees to cooperate fully at all times with Lessor to assure, and
to abide by all regulations and requirements which Lessor may prescribe for the
proper functioning and protection of the Building's HVAC, electrical, security
(if any) and plumbing systems. Lessee shall comply with all Laws now in force or
which may later be enacted or promulgated in connection with building services
furnished to the Premises, including, without limitation, any governmental rule
or regulation relating to the heating and cooling of the Building.


8.    Lessor shall provide to the Lessee at the time of Lessee's move-in a
minimum of two (2) sets of keys to the Lessee's suite regardless of the size of
the suite. A set of keys shall consist of one key for the entrance door to the
suite and one key for the entrance door to the Building. In addition to the
initial two (2) sets of keys the Lessor shall provide, as a standard allowance,
one (1) set of keys per 1,000 usable square feet of the Premises. The costs of
such keys shall be part of the Tenant Improvement Allowance, if there is one.
All keys and locksmith charges for any other work (extra keys, interior suite
door keys, or rekeying any lock in the suite after the move-in) shall be charged
to the Lessee as an additional service.







RULES AND REGULATIONS


1.    The sidewalks, entrances, exits, passages, parking areas, courts,
elevators, vestibules, stairways corridors, terraces, lobbies or halls shall not
be obstructed or used for any purpose other than ingress and egress. The halls,
passages, entrances, exits, elevators and stairways are not for the use of the
general public, and Lessor shall retain the right to control and prevent access
thereto of all persons whose presence, in the judgment of Lessor, is deemed to
be prejudicial to the safety, character, reputation and interests of the
Building and its tenants. No tenant shall go up on the roof of the Building.


2.    No curtains, blinds, shades or screens shall be attached to or hung in, or
used in connection with, any window of the Premises other than Lessor's standard
window covering; without Lessor's prior written consent. No electric ceiling
fixtures, other than those installed by Lessor are permitted. Neither the
interior nor exterior of any windows shall be coated or otherwise sunscreened
without the prior written consent of Lessor.


3.    No sign, picture, placard, advertisement notice, lettering, direction or
handbill shall be exhibited, distributed, painted, installed, displayed,
inscribed, placed or affixed by any tenant on any part of the exterior of the
Premises, the Building, the Property, or Continental Park, or the interior of
the Premises which is visible from the exterior of the Premises, without the
prior written consent of Lessor. In the event of the violation of the foregoing
by any tenant, Lessor may remove same without any liability, and may charge the
expense incurred in such removal to the tenant violating this rule. Interior
signs on doors shall be inscribed, painted or affixed for each tenant by the
Lessor at such tenant's expense, and shall be of a size, color and style
acceptable to the Lessor. Nothing may be placed on the exterior of corridor
walls or corridor doors other than Lessor's building standard sign on the
corridor door, applied and installed by Lessor.


4.    Lessee shall not, and Lessee shall not permit Lessee’s Employees to (a)
drill into, or in any way deface any part of the Premises, Building, or
Property, or (b) affix any fixture, overhead bin or furniture to any wall
without proper reinforcement, as determined in advance by a structural engineer.
No boring, cutting or stringing of wires or any floor coverings shall be
permitted, except with the prior written consent of the Lessor.


5.    No bicycles, vehicles, birds or animals (except guide dogs) of any kind
shall be brought into or kept in or about the Premises or the Building, and no
birds or animals (except guide dogs) shall be brought into or kept in or about
the Building. No cooking shall be done or permitted by Lessee on the Premises,
except that the preparation of coffee, tea, hot chocolate and similar items for
Lessee shall be permitted, and Lessee shall also be permitted to heat foods in a
microwave oven for use by Lessee or its employees; provided, however, that the
power required shall not exceed that amount which can be provided by a 30-amp
circuit. No Lessee shall cause or permit any food, unusual or objectionable
odors or smells to be produced or to permeate the Premises or Building
(including any common areas), and the Premises shall not be used for any
dangerous, noxious or offensive trade or business that will adversely affect the
indoor air quality (“IAQ”) of the Premises or Building (including any common
areas).


6.    The Premises shall not be used for manufacturing or for the storage of
merchandise except as such storage may be incidental to the use of the Premises
for general office purposes. No Lessee shall occupy or permit any portion of the
Premises to be occupied as an office for any persons other than those persons
employed by Lessee and conducting the business of Lessee for which this Premises
was originally rented without the prior written consent of Lessor. No Lessee
shall sell or permit retail sales of any goods or merchandise in or on its
Premises. No Lessee shall engage or pay any employees on its Premises except
those actually working for such Lessee on its Premises, nor shall any Lessee,
without Lessor's prior written consent, use the Premises address in any
advertisements for laborers working at a location other than the Premises. No
Premises shall be used for lodging or sleeping or for any immoral or illegal
purposes.


7.    No Lessee shall make, or permit to be made, any noises which disturb other
occupants of the Building, or Continental Park, whether by the use of any
musical instrument, radio, television, phonograph, screening room, loud, unusual
or disruptive noise, or in any other way. No Lessee shall use, keep or permit to
be used any foul or noxious gas or substance in, on or about the Premises.


8.    Lessee shall not at any time bring or keep, and Lessee shall not permit
Lessee's Employees to at any time bring or keep, within the Premises or the
Building, any flammable, combustible or explosive fluid, chemical substance or
material. Electric spaceheaters shall not be used at any time by Lessee or
Lessee's Employees.


9.    No new or additional locks or bolts of any kind shall be placed upon any
of the doors by Lessee, nor shall any changes be made in existing locks or the
mechanism thereof without the prior written consent of Lessor. If Lessor
consents in writing to such a lock change, Lessee must furnish Lessor with a
key. Lessee must, upon the termination of its tenancy, give, return and restore
to Lessor all keys of stores, offices, vaults and toilet rooms, either furnished
to, or otherwise procured by Lessee, and in the event at any time of any loss of
keys so furnished, Lessee shall pay to Lessor the cost of replacing the same or
of changing the lock or locks opened by such lost key if Lessor shall deem it
necessary to make such changes.


10.    Furniture, freight, packages, equipment, safes, bulky matter or supplies
of any description shall be moved in or out of the Building, only after Lessor
has been furnished with prior notice and approved thereof in writing and only
during such hours and in such manner as may be prescribed by the Lessor from
time to time. The scheduling and manner of all Lessee move-ins and move-outs
shall be subject to the discretion and approval of Lessor, and said move-ins and
move-outs shall only take place after 7:00 p.m. on weekdays, on weekends, or at
such other times as Lessor may designate. Lessor shall have the right to approve
or disapprove the movers or moving company employed by Lessee, and Lessee shall
cause said movers to use only the loading facilities and elevators designated by
Lessor. In the event Lessee's movers damage the elevator or any other part of
the Property, Lessee shall immediately pay to Lessor the amount required to
repair said damage. The moving of safes or other fixtures or bulky or heavy
matter of any kind must be done under the Lessor's supervision, and the person
employed by any Lessee for such work must be acceptable to Lessor, but such
persons shall not be deemed to be agents or servants of the Lessor, and Lessee
shall be responsible for all acts of such persons. The Lessor reserves the right
to inspect all safes, freight or other bulky or heavy articles to be brought
into the Building and to exclude from the Building all safes, freight or other
bulky or heavy articles which violate any of these Rules or this Lease of which
these Rules are a part. The Lessor reserves the right to determine the location
and position of all safes, freight, furniture or bulky or heavy matter brought
onto the Premises, and Lessor shall have the right to require that same be
placed upon supports approved in writing by Lessor to distribute the weight.


11.    No furniture shall be placed in front of the Building, or in any lobby or
corridor or balcony, without the prior written consent of Lessor. Lessor shall
have the right to remove all non-permitted furniture, without notice to Lessee,
and at the expense of Lessee.


12.    Lessor reserves the right to disapprove any vendor, including but not
limited to, those which provide the following services or products: water, ice,
towel, janitorial, maintenance, delivery, courier, private postal, or other like
services. No Lessee shall obtain or purchase food or beverages on the Property
from any vendor or supplier except at hours and under regulations established by
Lessor.


13.    Lessor shall have the right to prohibit any advertising by any Lessee
which, in Lessor's opinion, tends to impair the reputation of the Building or
its desirability as an office building and, upon written notice from Lessor,
Lessee shall immediately refrain from or discontinue such advertising.


14.    Lessor reserves the right to exclude from the Building between the hours
of 6:00 p.m. and 7:00 a.m., Monday through Friday, and at all hours on Saturday,
Sunday and state and/or Federal holidays, all persons who are not authorized by
Lessee. Such authorization shall be in accordance with procedures established by
Lessor in its sole and absolute discretion. Each Lessee shall be responsible for
all persons whom it causes to be present in the Building and shall be liable to
Lessor for all acts of such persons. In the case of invasion, riot, public
excitement, Act of God, or other circumstance rendering such action advisable in
Lessor's opinion, Lessor reserves the right to prevent access of all persons,
including Lessee, to the Building during the continuance of the same by such
actions as Lessor may deem appropriate, including the closing and locking of
doors.


15.    All of Lessee's Employees, while in the Building and outside of the
Premises, shall be subject to and under the control and direction of Lessor (but
shall not be deemed to be an agent or servant of Lessor), and Lessee shall be
responsible for all acts of such Lessee's Employees.


16.    All doors opening onto public corridors shall be kept closed, except when
in use for ingress and egress. All doors leading to equipment and utility rooms
shall be kept closed.


17.    Canvassing, soliciting and peddling in the Building are prohibited and
each Lessee shall cooperate to prevent the same.


18.    All office equipment of any electrical nature (other than that office
equipment which is typically used in normal office uses and which does not cause
excessive vibration noise or annoyance) shall be placed by Lessee in the
Premises in settings and locations approved in writing by Lessor, to absorb or
prevent any vibration, noise or annoyance.


19.    No air conditioning unit or other similar apparatus shall be installed or
used by Lessee without the prior written consent of Lessor.


20.    Lessee shall faithfully observe and comply with the terms of any and all
covenants, conditions and restrictions recorded against the Property.


21.    Restrooms and other water fixtures shall not be used for any purpose
other than that which the same are intended, and any damage resulting to the
same from misuse on the part of Lessee shall be paid for by Lessee.


22.    The Building is equipped with an electronic access control device. Lessee
shall give Lessor the sum of ten dollars ($10.00) for each identification key or
card issued to Lessee as a deposit against the return of the identification key
or card to Lessor.


23.    The terms used in this Exhibit shall have the same meanings as defined in
the respective Lease for each Lessee, unless a contrary meaning is expressly set
forth herein. For all purposes of this Exhibit, (i) the term "Lessee" shall be
defined as the respective tenant under each Lease to which this Exhibit is
attached and to all other tenants of the Property and shall include and
encompass each of those tenants' employees, agents, contractors, licensees and
invitees, and (ii) the term "Premises" shall be defined as the respective
Premises leased under each Lease to which this Exhibit is attached and to the
Premises of all other tenants of the Building.


24.    No distress sale, fire sale, bankruptcy sale, liquidation, relocation
sale, closing sale, going-out-of business sale, auction, sheriff's sale,
receiver's sale, or any other sale that, in Lessor's opinion, adversely affects
the reputation of the Building or suggests that the business operations are to
be discontinued in the Premises shall be advertised or conducted in or about the
Premises.    


25.    Lessee shall not place any grease or cooking oil into any trash
compactor, normal garbage containers, floor drains, sink drains or toilets.



PARKING FACILITIES


So long as the Lease pertaining to the Premises remains in effect, and Lessee is
not in default thereunder, Lessor shall, during the term of the Lease, (a) grant
Lessee monthly parking privileges for Lessee, for Lessee's employees, and for
any additional persons agreed to by Lessor, for that number of automobiles in
the aggregate set forth in Section 1.1 [Monthly Parking Permit Charges] at the
monthly rates or charges from time to time established by Lessor in its sole
discretion, and (b) park said automobiles in the Parking Facilities. Lessor may,
in its sole discretion, modify said rates or charges from time to time during
the Term of the Lease (except, however, in no event shall the parking charges
increase prior to April 1, 2018). In each case, Lessee shall enter into parking
licenses or lease agreements or other arrangements then in use by Lessor (or
Lessor's operator) with respect to such monthly parking. Lessor may, from time
to time during the Term of the Lease, relocate any or all of Lessee's reserved
parking spaces from one location to another within the Parking Facilities as
Lessor may elect in its sole discretion. Lessee understands that as a condition
to its obtaining the parking privileges provided by the Lease, Lessee shall not
charge any other person or company for parking.


A condition of any parking shall be compliance by all parkers with parking rules
and regulations and all modifications and additions thereto from time to time
established by Lessor (or Lessor's operator) in their sole discretion, including
any sticker or other identification system established by Lessor (or Lessor's
operator). Lessor (and Lessor's operator) shall not be responsible to Lessee for
the non-performance of any of said rules and regulations by any other parker.
The rules and regulations for the Parking Facilities are as follows:


RULES AND REGULATIONS


1.    Parking hours are currently established from 7:30 a.m. to 6:30 p.m.,
Monday through Friday. Lessee shall have parking privileges during any other
times or on Saturdays, Sundays, or state and/or Federal holidays, but Lessor
shall not have the obligation to enforce reserved permits or the number of
permits allocated to Lessee hereunder. Lessor retains the right to change these
hours or the manner of operation of the Parking Facility in the exercise of its
reasonable discretion. Overnight parking is at the vehicle owner's risk. Lessee
must provide Lessor with written notification of any of its vehicles parked in
the space for more than twenty-four (24) continuous hours. Lessee shall provide
Lessor with the make, model, color, license plate number, parking permit number,
and shall indicate the date the vehicle will be parked overnight in the parking
facilities. Long-term vehicle storage is prohibited. No vehicle may be parked in
any stall for more than forty-eight (48) continuous hours.


2.    Automobiles must be parked entirely within the stall lines on the
pavement.


3.    All directional signs and arrows must be observed.


4.    The speed limit shall be 5 miles per hour.


5.    Parking in areas not striped for parking is prohibited.


6.    Parking stickers or any other device or form of identification supplied by
Lessor (or its operator) shall remain the property of Lessor (or its operator).
Such parking identification device must be displayed as required and may not be
mutilated in any manner. The serial number of the parking identification device
may not be obliterated. Parking identification devices are not transferable or
assignable and any parking identification device in the possession of any
unauthorized holder will be void. There will be a deposit of $10.00 required for
each parking card and a replacement charge to Lessee or person designated by
Lessee of $10.00 for loss of any parking card, which amounts can be adjusted
from time to time by Lessor at its discretion.


7.    The monthly rate for parking is payable one (1) month in advance and must
be paid on or before the first day of each calendar month during the entire term
of the Lease. No deductions or allowances from the monthly rate will be made for
the days a parker does not use the Parking Facilities.


8.    Lessor (and its operator) may refuse to permit any person who violates the
within rules to park in the parking area, and any violation of the rules shall
subject the automobile to removal from the parking area at the parker's expense.
In either of said events, Lessor (or its operator) shall refund a pro rata
portion of the current monthly parking rate, and Lessee shall immediately return
to Lessor the parking card, sticker and any other form of identification
supplied by Lessor (or its operator).


9.    Parking area managers or attendants are not authorized to make or allow
any exceptions to these rules and regulations.


10.    Every parker is required to park and lock his/her own automobile. All
responsibility for any loss or damage to automobiles or any personal property
therein is assumed by the parker.


11.    Loss or theft of parking identification devices from automobiles must be
reported to the parking area manager immediately, and a lost or stolen report
must be filed by the parker at that time.


12.    The Parking Facilities are for the sole purpose of parking one (1)
automobile per permit, unless otherwise permitted or changed by Lessor. Washing,
waxing, cleaning or servicing of any vehicle by the parker of his/her agents is
prohibited, except by persons expressly authorized in writing to do so, in
advance, by Lessor.


13.    Lessor (and its operator) reserves the right to refuse the issuance of
monthly stickers or other parking identification devices to any Lessee and/or
its employees who refuse to comply with the above Rules and Regulations and all
posted and unposted city, state or federal ordinances, laws or agreements.


14.    Any vehicle parked improperly may be towed away. Lessor may place a
"boot" on any vehicle improperly parked, and may levy a charge to remove the
"boot." Lessee shall indemnify, hold and save harmless Lessor of any liability
arising from the towing or booting of any vehicles belonging to Lessee or to
Lessee's employees.


15.    No vehicle shall be parked as a "billboard" vehicle in the Parking
Facilities.


16.    Lessee agrees to acquaint all employees with these Rules and Regulations.



RIDER NO. ONE


OPTION TO EXTEND TERM


This Rider No. One for OPTION TO EXTEND (“Rider”) is attached and made a part of
that certain Lease between The Plaza CP LLC, a California limited liability
company (“Lessor”), and A-Mark Precious Metals, Inc., a California corporation
(“Lessee”), which Lease is dated July 7, 2016 (“Lease”). Lessor and Lessee
hereby agree that the following shall be included as part of said Lease:


1.    Grant of Option. Lessee is hereby granted an option (sometimes called the
"Renewal Option") to extend the Term of the Lease upon all of the provisions
contained in the Lease, except for Base Rental and for this Extended Term Rider,
for a period of five (5) years (the "Option Term"). Such option shall be
irrevocably exercised only by Lessee delivering written notice to Lessor of such
exercise of such option ("Option Notice") at least two hundred seventy (270)
days, but not more than one hundred eighty (180) days before the expiration of
the initial Term. The title of the Option Notice shall be “NOTICE OF OPTION TO
EXTEND TERM.” No waiver by Lessor to Lessee’s obligation to provide the Option
Notice, in accordance with all of the terms and conditions stated above, shall
be valid unless the same is specifically set forth in a writing signed by Lessor
entitled “LESSOR’S WAIVER TO LESSEE’S OBLIGATION TO PROVIDE THE OPTION NOTICE.”
Reference to the "Term" of the Lease as used in the Lease shall include the
Option Term in the event the Renewal Option is exercised in accordance herewith.
Lessee shall have no other right to extend the Term except as set forth in this
section.


2.    Base Rental During Option Term. In the event Lessee exercises its option
to extend the Term of the Lease, as permitted herein, then the Base Rental for
the Option Term shall be at the then current market value of comparable space
within Continental Park, which shall be determined as hereinafter provided.
Additionally, and notwithstanding anything contained in the Lease to the
contrary throughout the Option Term, Lessee and Lessee's Employees shall pay the
charges for parking in the Parking Facilities as are then in effect from time to
time. The Base Rental for the Option Term shall be determined as follows:


(a)    Within fifteen (15) days of receipt by Lessor of Lessee's Option Notice,
Lessor shall deliver written notice (the "Lessor's Notice") to Lessee advising
Lessee of Lessor's opinion of the fair market rental value (the "Value") of the
Premises;


(b)    If Lessor's opinion of the Value of the Premises is acceptable to Lessee,
then Lessee shall so notify Lessor in writing within fifteen (15) days of
receipt by Lessee of Lessor's Notice, and the Lease shall, thereafter, be
extended for the Option Term;


(c)    In the event Lessee challenges Lessor's opinion of the Value of the
Premises, Lessee shall deliver written notice thereof (the "Lessee's Notice") to
Lessor within fifteen (15) days of receipt by Lessee of Lessor's Notice. In such
Lessee's Notice, Lessee shall also advise Lessor of Lessee's opinion of the
Value of the Premises. If Lessee fails to deliver Lessee's Notice to Lessor
containing the required information within such fifteen (15) day time period,
then same shall be considered as Lessee's acceptance of Lessor's Opinion of the
Value of the Premises. If Lessee timely delivers the Lessee's Notice, and if
Lessor and Lessee cannot agree upon the Value of the Premises within fifteen
(15) days after Lessor's receipt of Lessee's Notice, then the Value of the
Premises shall be determined by appraisal in accordance with this Rider. All
costs of such appraisal shall be paid by Lessee.


3.    Determination of Value by Appraiser. Lessor and Lessee shall appoint a
mutually acceptable MAI appraiser with at least five (5) years’ experience in
valuing office buildings within the general area of the Premises to also
determine whether Lessor's or Lessee's opinion of the Value is more accurate.
The decision of the appraiser shall be binding on both of the Parties hereto.
The Value of the Premises as determined herein shall be the Base Rental for the
Premises for the first year of the Option Term, which Base Rental shall be
subject to increase each year thereafter, if any, as provided hereinabove.
Notwithstanding anything to the contrary contained herein, in no event shall the
total of the Base Rental and Operating Expense Adjustment for the first month of
the Option Term be less than the total of the Base Rental for the last full
calendar month preceding the first month of the Option Term. Lessee shall
receive a new base year for Operating Expenses during the Option Term. Lessee
shall pay to Lessor as additional Rent the sum of five cents ($0.05) per
Rentable Square Foot of Premises per month beginning on the first (1st) day of
the thirteenth (13th) full calendar month of the Option Term and increasing by
five cents ($0.05) per Rentable Square Foot of Premises per month annually
thereafter throughout the balance of the Option Term. Such amount shall be added
to the amount of Base Rental payable hereunder.


4.    Definition of Value of the Premises. The Value of the Premises shall be
determined based upon rentals then being charged for other renewal space
similarly situated and within Class A buildings located in the El
Segundo/Manhattan Beach market of equivalent condition and amenities as the
Building and the Property, taking into account the size, location, floor level,
the length of the term of the Option Term, the extent of services to be
provided, and any other relevant terms and conditions, but, in each instance,
including "tenant concessions," if any, then being offered to prospective new
tenants in the Building or comparable buildings. The term "tenant concessions"
shall include, without limitation, so-called free rent, half rent or other
reduced rent, free parking or reduced parking charges, load factor for rentable
area of the Premises that is lower than that calculated in accordance with BOMA,
tenant improvements, etc. All Base Rental payable during the Option Term shall
be payable in the same manner and under the same terms and conditions as Base
Rental is paid during the Initial Term. In no event shall Lessor be obligated to
construct any additional improvements within or about the Premises in connection
with Lessee's exercise of such option.


5.    Payment of Base Rental. During the period of time the Parties are
determining the Value of the Premises, if such period extends beyond the
scheduled expiration of the Initial Term, Lessee shall pay Lessor, as Base
Rental, the amount which would be payable under Section 22.1 of the Lease if
Lessee had held over possession of the Premises with Lessor's consent, but had
not exercised the Renewal Option. If the monthly Base Rental for the first year
of the Option Term, as determined herein, is different than the amount paid by
Lessee as Base Rental during the period of time following the end of the Initial
Term of the Lease, then an adjustment shall be made effective as of the
commencement of the Option Term, and one Party shall pay the other Party, within
ten (10) days following the determination of the Base Rental for the first year
of the Option Term, an amount sufficient to reconcile the amount so paid by
Lessee as Base Rental as compared with the actual amount of Base Rental due.


6.    Option Personal. The option granted to Lessee herein is personal to Lessee
and may not be exercised or assigned voluntarily or involuntarily, by or to any
person or entity other than the original Lessee. The option herein granted to
Lessee is not assignable separate and apart from the Lease. In the event that at
the time this Option is exercisable by Lessee, the Lease has been assigned, or a
sublease exists as to twenty percent (20%) or more of the Premises, this Option
shall automatically terminate and become null and void and Lessee, any assignee,
or any sublessee, shall not have the right to exercise the Renewal Option.


7.    Effect Of Default On Option.


(a)    Lessee shall have no right to exercise the Renewal Option,
notwithstanding any provision herein to the contrary, (i) during the time
commencing from the date Lessor gives to Lessee a notice of default pursuant to
Section 17.1 of the Lease and continuing until the default alleged in said
notice of default is cured, (ii) during the period of time commencing on the
date after a monetary obligation to Lessor is due from Lessee and unpaid
(without any necessity for notice thereof to Lessee) and continuing until the
obligation is paid, (iii) at any time after an event of default described in
Sections 17.1(c) or (d) of the Lease (without any necessity for notice thereof
to Lessee), or (iv) in the event that Lessor has given to Lessee three or more
notices of default during the twelve (12) month period prior to the time that
Lessee exercises such option.


(b)    The period of time within which such option may be exercised shall not be
extended or enlarged by reason of Lessee's inability to exercise such option.


(c)All rights of Lessee under the provisions of such option shall terminate and
be of no further force or effect, notwithstanding Lessee's due and timely
exercise of such option, if, after such exercise, (i) Lessee fails to pay to
Lessor a monetary obligation of Lessee for a period of ten (10) days after such
obligation becomes due (without any necessity for notice thereof to Lessee),
(ii) Lessee fails to commence to cure a default specified in Section 17.1(b) of
the Lease within fifteen (15) days after the date that Lessor gives notice to
Lessee of such default and/or Lessee fails thereafter to diligently prosecute
said cure to completion within the applicable period, (iii) Lessee commits a
default described in Sections 17.1(c) or (d) of the Lease without any necessity
of Lessor to give notice thereof to Lessee, or (iv) Lessor gives to Lessee three
or more notices of default for the same type of default during the period
commencing twelve (12) months prior to the exercise of the Renewal Option and
continuing through the date of the commencement of the Option Term, whether or
not the defaults are cured.


8.    Option Revoked Through Lease Amendment. In the event the Parties should
execute an amendment to the Lease that would extend or reduce, in any manner
whatsoever, the Term of the Lease, then the grant to Lessee of this "Option to
Extend" shall automatically be revoked and withdrawn, with no further notice to
Lessee, unless agreed by the Parties to the contrary in the amendment to be
executed by the Parties (which documents must set forth, in detail, the terms
and conditions upon which Lessor grants Lessee rights to extend the lease).


9.    Miscellaneous. Lessor and Lessee shall execute and deliver appropriate
documentation to evidence any renewal of the Lease and the terms and conditions
of the Lease during the Option Term. All terms used herein shall have the same
meanings as used in the Lease. In the event of a conflict between the provisions
of the Lease and those of this Rider, the terms of this Rider shall control.
Except as hereinabove provided, said Lease shall remain in full force and
effect.




1                     
Reviewed: ex106theplazacpleaseimage1.jpg
[ex106theplazacpleaseimage1.jpg]    Lessor’s (Landlord’s) initials:
______    Lessee’s (Tenant’s) initials: ______ ______